 



EXECUTION COPY



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

by and among

CAPITALSOURCE COMMERCIAL LOAN TRUST 2005-1,

as the Issuer,

CAPITALSOURCE COMMERCIAL LOAN LLC, 2005-1,

as the Trust Depositor,

CAPITALSOURCE FINANCE LLC,

as the Originator and as the Servicer,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Indenture Trustee and as the Backup Servicer.

Dated as of April 14, 2005



--------------------------------------------------------------------------------

CapitalSource Commercial Loan Trust 2005-1 Asset Backed Notes, Series 2005-1
Class A-1, Class A-2, Class B, Class C, Class D, Class E and Class F Notes

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1. DEFINITIONS
    2  
Section 1.01. Definitions
    2  
Section 1.02. Usage of Terms
    50  
Section 1.03. Section References
    50  
Section 1.04. Calculations
    51  
Section 1.05. Accounting Terms
    51  
ARTICLE 2. ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS
    51  
Section 2.01. Creation and Funding of Issuer; Transfer of Loan Assets
    51  
Section 2.02. Conditions to Transfer of Loan Assets to Issuer
    53  
Section 2.03. Acceptance by Owner Trustee
    54  
Section 2.04. Conveyance of Substitute Loans
    55  
Section 2.05. Release of Released Amounts
    58  
Section 2.06. Delivery of Documents in the Loan File; Recording of Assignments
of Mortgage
    59  
Section 2.07. Optional Purchase by the Servicer of Certain Loans; Limitations on
Substitution and Repurchase
    60  
Section 2.08. Certification by Indenture Trustee; Possession of Loan Files
    60  
ARTICLE 3. REPRESENTATIONS AND WARRANTIES
    62  
Section 3.01. Representations and Warranties Regarding the Trust Depositor
    62  
Section 3.02. Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate
    66  
Section 3.03. Representations and Warranties Regarding the Initial Loans in the
Aggregate
    67  
Section 3.04. Representations and Warranties Regarding the Loan Files
    67  
Section 3.05. Representations and Warranties Regarding Concentrations of Initial
Loans
    67  
Section 3.06. Representations and Warranties Regarding the Servicer
    67  
Section 3.07. Representations and Warranties of the Backup Servicer
    69  
ARTICLE 4. PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
    70  
Section 4.01. Custody of Loans
    70  
Section 4.02. Filing
    70  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.03. Changes in Name, Corporate Structure or Location
    70  
Section 4.04. Costs and Expenses
    71  
Section 4.05. Sale Treatment
    71  
Section 4.06. Separateness from Trust Depositor
    71  
ARTICLE 5. SERVICING OF LOANS
    71  
Section 5.01. Appointment and Acceptance
    71  
Section 5.02. Duties of the Servicer
    71  
Section 5.03. Liquidation of Loans
    78  
Section 5.04. Fidelity Bond
    79  
Section 5.05. Maintenance of Hazard Insurance
    79  
Section 5.06. Collection of Certain Loan Payments
    80  
Section 5.07. Access to Certain Documentation and Information Regarding the
Loans
    81  
Section 5.08. Satisfaction of Mortgages and Collateral and Release of Loan Files
    81  
Section 5.09. Scheduled Payment Advances
    82  
Section 5.10. Title, Management and Disposition of Foreclosed Property
    83  
Section 5.11. Servicing Compensation
    83  
Section 5.12. Assignment; Resignation
    84  
Section 5.13. Merger or Consolidation of Servicer
    84  
Section 5.14. Limitation on Liability of the Servicer and Others
    84  
Section 5.15. The Backup Servicer
    85  
Section 5.16. Covenants of the Backup Servicer
    87  
ARTICLE 6. COVENANTS OF THE TRUST DEPOSITOR
    88  
Section 6.01. Legal Existence
    88  
Section 6.02. Loans Not to Be Evidenced by Promissory Notes
    88  
Section 6.03. Security Interests
    88  
Section 6.04. Delivery of Principal Collections and Interest Collections
    88  
Section 6.05. Regulatory Filings
    89  
Section 6.06. Compliance with Law
    89  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.07. Activities; Transfers of Notes or Certificates by Trust Depositor
    89  
Section 6.08. Indebtedness
    89  
Section 6.09. Guarantees
    90  
Section 6.10. Investments
    90  
Section 6.11. Merger; Sales
    90  
Section 6.12. Distributions
    90  
Section 6.13. Other Agreements
    90  
Section 6.14. Separate Legal Existence
    91  
Section 6.15. Location; Records
    91  
Section 6.16. Liability of Trust Depositor
    92  
Section 6.17. Bankruptcy Limitations
    92  
Section 6.18. Limitation on Liability of Trust Depositor and Others
    92  
Section 6.19. Insurance Policies
    92  
Section 6.20. Payments from Obligor Lock–Boxes and Obligor Lock–Box Accounts
    93  
ARTICLE 7. ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND
    93  
Section 7.01. Note Distribution Account, Reserve Fund and Lock–Boxes
    93  
Section 7.02. Reserve Fund Deposit
    94  
Section 7.03. Principal and Interest Account
    94  
Section 7.04. Securityholder Distributions
    97  
Section 7.05. Priority of Payments; Allocations and Distributions
    98  
Section 7.06. Determination of LIBOR
    104  
Section 7.07. Monthly Reconciliation
    105  
ARTICLE 8. SERVICER DEFAULT; SERVICER TRANSFER
    105  
Section 8.01. Servicer Default
    105  
Section 8.02. Servicer Transfer
    106  
Section 8.03. Appointment of Successor Servicer; Reconveyance; Successor
Servicer to Act
    107  
Section 8.04. Notification to Securityholders and Hedge Counterparties
    109  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 8.05. Effect of Transfer
    109  
Section 8.06. Database File
    110  
Section 8.07. Waiver of Defaults
    110  
Section 8.08. Responsibilities of the Successor Servicer
    110  
Section 8.09. Rating Agency Condition for Servicer Transfer
    111  
Section 8.10. Appointment of Successor Backup Servicer; Successor Backup
Servicer to Act
    111  
ARTICLE 9. REPORTS
    112  
Section 9.01. Monthly Reports
    112  
Section 9.02. Officer’s Certificate
    112  
Section 9.03. Other Data; Obligor Financial Information
    112  
Section 9.04. Annual Report of Accountants
    113  
Section 9.05. Annual Statement of Compliance from Servicer
    114  
Section 9.06. Reports of Foreclosure and Abandonment of Mortgaged Property
    114  
Section 9.07. Notices
    114  
Section 9.08. Indenture Trustee’s Right to Examine Servicer Records and Audit
Operations
    115  
ARTICLE 10. TERMINATION
    115  
Section 10.01. Optional Repurchase of Offered Notes
    115  
Section 10.02. Termination
    115  
ARTICLE 11. REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION
    116  
Section 11.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties
    116  
Section 11.02. Reassignment of Repurchased or Substituted Loans
    116  
ARTICLE 12. INDEMNITIES
    117  
Section 12.01. Indemnification by Servicer
    117  
Section 12.02. Indemnification by Trust Depositor
    117  
ARTICLE 13. MISCELLANEOUS
    118  
Section 13.01. Amendment
    118  
Section 13.02. Protection of Title to Issuer
    119  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 13.03. Governing Law
    119  
Section 13.04. Notices
    119  
Section 13.05. Severability of Provisions
    122  
Section 13.06. Third Party Beneficiaries
    122  
Section 13.07. Counterparts
    122  
Section 13.08. Headings
    122  
Section 13.09. No Bankruptcy Petition; Disclaimer
    122  
Section 13.10. Jurisdiction
    124  
Section 13.11. Tax Characterization
    124  
Section 13.12. Prohibited Transactions with Respect to the Issuer
    124  
Section 13.13. Limitation of Liability of Owner Trustee
    124  
Section 13.14. Allocation of Payments with Respect to Loans
    125  
Section 13.15. No Partnership
    126  
Section 13.16. Successors and Assigns
    126  
Section 13.17. Acts of Holders
    126  
Section 13.18. Duration of Agreement
    126  
Section 13.19. Limited Recourse
    126  
Section 13.20. Confidentiality
    126  
Section 13.21. Non-Confidentiality of Tax Treatment
    127  

-v-



--------------------------------------------------------------------------------



 



EXHIBITS, SCHEDULES AND APPENDIX

         
Exhibit A
  Form of Assignment   A–1
Exhibit B
  Form of Closing Certificate of Trust Depositor   B–1
Exhibit C
  Form of Closing Certificate of Servicer/Originator   C–1
Exhibit D
  Form of Liquidation Report   D–1
Exhibit E
  Form of Principal and Interest Account Letter Agreement   E–1
Exhibit F
  Form of Certificate Regarding Repurchased Loans   F–1
Exhibit G
  List of Loans   G–1
Exhibit H
  Form of Monthly Servicer Report   H–1
Exhibit I
  Form of Subsequent Transfer Agreement   I–1
Exhibit J
  Form of Subsequent Purchase Agreement   J–1
Exhibit K
  Credit and Collection Policy   K–1
Exhibit L–1
  Form of Initial Certification   L–1
Exhibit L–2
  Form of Final Certification   L–2
Exhibit M
  Form of Request For Release Of Documents   M–1
Exhibit N
  Form of Addition Notice   N–1
 
       
Schedule I
  Lock–Box Banks and Lock–Box Accounts   Schedule–I
Schedule II
  Obligor Lock–Box Banks and Obligor Lock–Box Accounts   Schedule–II
 
       
Appendix A
  Material Mortgage Loan Criteria   Appendix A–1

-i-



--------------------------------------------------------------------------------



 



SALE AND SERVICING AGREEMENT

     THIS SALE AND SERVICING AGREEMENT, dated as of April 14, 2005, is by and
among:



  (1)   CAPITALSOURCE COMMERCIAL LOAN TRUST 2005-1, a statutory trust created
and existing under the laws of the State of Delaware (together with its
successors and assigns, the “Issuer”);     (2)   CAPITALSOURCE COMMERCIAL LOAN
LLC, 2005-1, a Delaware limited liability company, as the trust depositor
(together with its successor and assigns, in such capacity, the “Trust
Depositor”);     (3)   CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (together with its successors and assigns, “CapitalSource”), as the
servicer (together with its successor and assigns, in such capacity, the
“Servicer”), and as the originator (together with its successor and assigns, in
such capacity, the “Originator”); and     (4)   WELLS FARGO BANK, NATIONAL
ASSOCIATION (together with its successors and assigns, “Wells Fargo”), not in
its individual capacity but as the indenture trustee (together with its
successors and assigns, in such capacity, the “Indenture Trustee”), and not in
its individual capacity but as the backup servicer (together with its successors
and assigns, in such capacity, the “Backup Servicer”).

R E C I T A L S

     WHEREAS, in the regular course of its business, the Originator originates
and/or otherwise acquires Loans (as defined herein);

     WHEREAS, the Trust Depositor acquired the Initial Loans from the Originator
and may acquire from time to time thereafter certain Substitute Loans (such
Initial Loans and Substitute Loans, together with certain related property as
more fully described herein, being the Loan Assets as defined herein);

     WHEREAS, it was a condition to the Trust Depositor’s acquisition of the
Initial Loans from the Originator that the Originator make certain
representations and warranties regarding the Loan Assets for the benefit of the
Trust Depositor as well as the Issuer;

     WHEREAS, on the Closing Date (as defined herein), the Trust Depositor will
fund the Issuer by selling, conveying and assigning all its right, title and
interest in such Loan Assets and certain other assets to the Issuer;

     WHEREAS, the Issuer is willing to purchase and accept assignment of the
Loan Assets (as defined herein) from the Trust Depositor pursuant to the terms
hereof; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Servicer is willing to service the Loan Assets for the benefit
and account of the Issuer pursuant to the terms hereof.

     NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1.

DEFINITIONS

     Section 1.01. Definitions.

     Whenever used in this Agreement, the following words and phrases, unless
the context otherwise requires, shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Accelerated Amortization Event” means the occurrence of either of (i) the
Aggregate Outstanding Loan Balance shall be less than the Aggregate Outstanding
Principal Balance of the Notes for a period greater than 60 calendar days or
(ii) any of the Offered Notes shall be outstanding on any Remittance Date after
February 20, 2014.

“Accreted Interest” means accrued interest on a Deferred Interest Loan that is
added to the principal amount of such Deferred Interest Loan instead of being
paid as it accrues.

“Acquired Loan” means a Loan that is originated by a Person other than the
Originator or an Affiliate thereof and acquired by the Originator in a “true
sale” transaction pursuant to a standard loan acquisition agreement.

“Acquisition Funding Transaction” means the Loan Certificate and Servicing
Agreement, dated as of February 28, 2003, by and among CapitalSource Acquisition
Funding Inc., the Originator, the Servicer, Variable Funding Capital Corporation
and Wells Fargo Bank, National Association, as amended, modified, restated,
waived or supplemented from time to time, and all documents executed in
connection therewith and all transactions contemplated thereby.

“Addition Notice” means, with respect to any transfer of Substitute Loans to the
Issuer in accordance with Section 2.04 (and the Trust Depositor’s corresponding
prior purchase of such Loans from the Originator), a notice in the form of
Exhibit N, which shall be given at least ten Business Days prior to the related
Subsequent Transfer Date, identifying the Substitute Loans to be transferred,
the Outstanding Loan Balance of such Substitute Loans and the related
Substitution Event (with respect to an identified Loan or Loans then in the Loan
Pool) to which such Substitute Loan relates, with such notice to be signed both
by the Trust Depositor and the Originator.

2



--------------------------------------------------------------------------------



 



“Additional Servicing Fee” means an amount, in addition to the Servicing Fee,
necessary to induce a Successor Servicer to serve as Servicer hereunder, which
amount shall not exceed $100,000 in the aggregate per Successor Servicer.

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person. For the
purposes of this definition, “control” (including the terms “controlling”,
“controlled by” and “under common control with”) when used with respect to any
specified Person means the possession, direct or indirect, of the power to vote
20% or more of the voting securities of such Person or to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise. Each of the Indenture
Trustee and the Owner Trustee may conclusively presume that a Person is not an
Affiliate of another Person unless a Responsible Officer of such trustee has
actual knowledge to the contrary.

“Agented Loans” means, with respect to any Loan, (a) the Loan is originated by
the Originator in accordance with the Credit and Collection Policy as a part of
a syndicated loan transaction that has been fully consummated prior to such Loan
becoming part of the Loan Pool, (b) upon the sale of the Loan under the Transfer
and Servicing Agreements to the Issuer, the Underlying Notes (if any)
representing such loan will be endorsed to and held by the Indenture Trustee on
behalf of the Securityholders and the Hedge Counterparties or, in the case of a
Noteless Loan a copy of the related Loan Register shall have been delivered to
the Indenture Trustee, as applicable, (c) the Issuer, as assignee of the Loan,
will have all of the rights (but none of the obligations) of the Originator with
respect to such Loan and the Originator’s right, title and interest in and to
the Collateral, (d) the Loan is secured by an undivided interest in the
Collateral that also secures and is shared by, on a pro rata basis, all other
holders of such Obligor’s notes of equal priority and (e) the Originator (or a
wholly owned subsidiary of the Originator) is the collateral agent and payment
agent for all noteholders of such Obligor.

“Aggregate Notional Amount” means, on any date, the aggregate notional amount in
respect of the payment obligations of the relevant Hedge Counterparty that is
outstanding on that date under all Hedge Transactions or any group thereof, as
the context requires.

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balance for each Loan owned by the Issuer.

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class
outstanding on such date.

“Agreement” means this Sale and Servicing Agreement, as amended, modified,
waived, supplemented or restated from time to time in accordance with the terms
hereof.

“Amortizing Loan” means a Loan that, by its terms, provides for (or after a
period of time will provide for) a series of Scheduled Payment installments
calculated to amortize the principal balance of the Loan over its term so that,
at the Loan’s maturity, no more than 25% of the maximum outstanding loan balance
remains unpaid, with the remaining balance due at maturity.

“Asset Based Revolver” means any Revolving Loan (other than a Loan to an SPE
Obligor) secured by accounts receivable and/or inventory.

3



--------------------------------------------------------------------------------



 



“Assigned Loan” means a Loan originated by a Person other than the Originator in
which a constant percentage interest has been assigned to the Originator by such
Person in accordance with the Credit and Collection Policy and (a) such
transaction has been fully consummated prior to such Loan becoming part of the
Loan Pool, (b) the Originator is a party to the underlying loan documents,
(c) upon the sale of the Loan under the Transfer and Servicing Agreements to the
Issuer, any Underlying Notes will be endorsed to and held by the Indenture
Trustee, (d) the Issuer, as assignee of the Loan, will have all of the rights
(but none of the obligations) of the Originator with respect to such Loan and
the Originator’s right, title and interest in and to the Collateral, (e) the
Loan is secured by an undivided interest in the Collateral that also secures and
is shared by, on a pro rata basis, all other holders of such Obligor’s
indebtedness of equal priority, and (f) the agent bank receives payment directly
from the Obligor thereof on behalf of each lender that has been assigned a
percentage interest in such Loan.

“Assigned Parties” means the Noteholders and Hedge Counterparties as well as any
other holder of a loan to or debt obligation of such Obligor arising out of the
same underlying loan agreement, including, without limitation, the Originator,
CapitalSource Commercial Loan Trust 2002-2, CapitalSource Commercial Loan Trust
2003-1, CapitalSource Commercial Loan Trust 2003-2, CapitalSource Commercial
Loan Trust 2004-1, CapitalSource Commercial Loan Trust 2004-2, CapitalSource
Funding Inc., CapitalSource Funding II Trust and CapitalSource Funding III Inc.

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and the related
Collateral by the Trust Depositor to the Issuer.

“Assignment of Mortgage” means, with respect to each Loan that is a Material
Mortgage Loan or that is to an SPE Obligor that is secured by real property and
improvements thereon, an assignment of the related Mortgage, notice of transfer
or equivalent instrument sufficient under the laws of the jurisdiction wherein
the related Mortgaged Property is located to reflect or record the transfer of
the Mortgage of the related Loan to the Indenture Trustee.

“Available Principal Distributable” means, as of any Remittance Date, an amount
equal to (i) the amount of funds remaining after distribution of all amounts
payable under clauses First through Tenth of Section 7.05(a) minus (ii) the
Outstanding Loan Balance of each Delinquent Loan.

“Backup Servicer” means the Person acting as Backup Servicer hereunder, its
successors in interest and any Successor Backup Servicer hereunder.

“Backup Servicer Termination Notice” shall have the meaning given to such term
in Section 8.10(a).

“Backup Servicer Transfer” shall have the meaning given to such term in Section
8.10(b).

“Backup Servicing Fee” shall have the meaning given to such term in the fee
letter, dated as of the date hereof, among the Originator, the Trust Depositor,
the Issuer and the Backup Servicer.

“Balloon Loan” means a Loan that, by its terms, provides for (or after a period
of time will provide for) a series of Scheduled Payment installments calculated
to partially amortize the principal balance of the Loan over its term so that,
at the Loan’s maturity, more than 25% (but

4



--------------------------------------------------------------------------------



 



less than 100%) of the maximum outstanding loan balance remains unpaid, with
such remaining balance due at maturity.

“BIF” means the Bank Insurance Fund, or any successor thereto.

“Break-Even Default Rate” means, with respect to any class of Notes, the maximum
cumulative rate of defaults with respect to Loans in the Loan Pool that such
class of Notes can withstand, while subjected to the cash flow stresses employed
by S&P in rating such class of Notes, and still pay timely interest and ultimate
principal to the Holders of such by the Legal Final Maturity Date or, in the
case of the Class A-1 Notes, by the Class A-1 Legal Final Maturity Date.

“Bullet Loan” means a Loan that, by its terms, provides for no Scheduled
Payments of principal prior to the Loan’s maturity, and, at maturity, the entire
unpaid principal balance of the Loan is due.

“Business Day” means any day other than (a) a Saturday or Sunday, or (b) a day
on which banking institutions in the cities of New York, New York and
Minneapolis, Minnesota are authorized or obligated, by law or executive order,
to be closed; provided, that, if any action is required of the Ireland Paying
Agent, then, for purposes of determining when such Ireland Paying Agent action
is required Dublin, Ireland will be considered in determining “Business Day”.

“Call Period” means the period on and after the date on which the Outstanding
Principal Balance of the Class A Notes is less than or equal to 20% of the
Outstanding Principal Balance of the Class A Notes on the Closing Date;
provided, that, so long as the Class A-1 Notes are outstanding, the Call Period
shall not commence earlier than the Remittance Date occurring in November, 2007.

“CapitalSource” shall have the meaning given to such term in the Preamble.

“CapitalSource LIBOR Rate” means the posted rate for 30, 60, 90 or 180 day, as
applicable, deposits in U.S. dollars appearing on Telerate Page 3750, as and
when determined in accordance with the applicable Required Loan Documents.

“CapitalSource Prime Rate” means the rate designated by CapitalSource from time
to time as its prime rate in the United States, such rate to change as and when
such designated rate changes; provided, however, the CapitalSource Prime Rate is
not intended to be the lowest rate of interest charged by CapitalSource in
connection with extensions of credit to debtors.

“Certificate” means the CapitalSource Commercial Loan Trust 2005-1 Certificates
representing a beneficial equity interest in the Issuer and issued pursuant to
the Trust Agreement.

“Certificate Account” shall have the meaning given to such term in Section 5.01
of the Trust Agreement.

“Certificate Register” shall have the meaning given to such term in the Trust
Agreement.

“Certificateholder” means the registered holder of a Certificate.

5



--------------------------------------------------------------------------------



 



“Charged–Off Loan” means a Loan in the Loan Pool with respect to which there has
occurred one or more of the following:

     (a) the occurrence of both (i) any portion of a payment of interest on or
principal (excluding payments of principal consisting of excess cash flow
sweeps) of such Loan is not paid when due (without giving effect to any grace
period or any Scheduled Payment Advance made in respect of such payment of
interest or principal) or would be so delinquent but for any amendment or
modification made to such Loan resulting from the Obligor’s inability to pay
such Loan in accordance with its terms and (ii) within 120 days of when such
delinquent payment was first due, all delinquencies have not been cured;

     (b) an Insolvency Event has occurred with respect to the related Obligor;

     (c) the related Obligor has suffered any material adverse change that
materially affects its viability as a going concern;

     (d) the Servicer has determined, in its sole discretion, in accordance with
the Credit and Collection Policy, that all or a portion of such Loan is not
collectible;

     (e) any portion of the proceeds used to make payments of principal of or
interest on such Loan have come from a new Loan or a new loan by the Originator
or an entity controlled by the Originator to the Obligor or any of its
Affiliates; or

     (f) the related Obligor is rated “D” by S&P.

“Citigroup” means Citigroup Global Markets Inc.

“Class” means any of the group of Notes identified herein as, as applicable, the
Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes or the Class F Note.

“Class A Notes” means, collectively, the Class A-1 Notes and the Class A-2
Notes.

“Class A Trigger Event” means an event which shall be deemed to occur if, as of
any Determination Date, the Aggregate Outstanding Loan Balance shall be less
than the Outstanding Principal Balance of the Class A Notes.

“Class A-1 Interest Amount” means, for each Interest Accrual Period, the product
of (i) the Note Interest Rate applicable to the Class A-1 Notes as of the first
day of such Interest Accrual Period, (ii) the Outstanding Principal Balance of
the Class A-1 Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions made on such day) and (iii) a fraction, the
numerator of which is the number of days in such Interest Accrual Period and the
denominator of which is 360.

“Class A-1 Legal Final Maturity Date” means March 22, 2010.

“Class A-1 Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-1 Notes, which shall be equal to LIBOR plus 0.09% per
annum.

6



--------------------------------------------------------------------------------



 



“Class A-1 Noteholder” means each Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-1 Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class A-1 Notes, issued pursuant to the Indenture.

“Class A-2 Interest Amount” means, for each Interest Accrual Period, the product
of (i) the Note Interest Rate applicable to the Class A-2 Notes as of the first
day of such Interest Accrual Period, (ii) the Outstanding Principal Balance of
the Class A-2 Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions made on such day) and (iii) a fraction, the
numerator of which is the number of days in such Interest Accrual Period and the
denominator of which is 360.

“Class A-2 Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-2 Notes, which shall be equal to LIBOR plus 0.19% per
annum.

“Class A-2 Noteholder” means each Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-2 Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class A-2 Notes, issued pursuant to the Indenture.

“Class B Accrued Payable” means, for any Remittance Date with respect to which
the Class B Interest Amount is calculated using clause (ii)(b) of the definition
thereof, an amount equal to the excess, if any, of (a) the amount that would
have been calculated as the Class B Interest Amount on such Remittance Date if
the calculation was made using clause (ii)(a) of the definition of Class B
Interest Amount and not clause (ii)(b) of such definition over (b) the amount
calculated as the Class B Interest Amount on such Remittance Date, together with
the unpaid portion of any such excess from prior Remittance Dates (and interest
accrued thereon at the then applicable Class B Note Interest Rate).

“Class B Interest Amount” means, for each Interest Accrual Period, an amount
equal to the product of (i) the Class B Note Interest Rate as of the first day
of such Interest Accrual Period, (ii) the lesser of (a) the Outstanding
Principal Balance of the Class B Notes as of the first day of such Interest
Accrual Period (after giving effect to all distributions made on such day) and
(b) the excess, if any, of (1) the Aggregate Outstanding Loan Balance as of the
last day of the Due Period immediately preceding the start of such Interest
Accrual Period over (2) the Outstanding Principal Balance of the Class A Notes
as of the first day of such Interest Accrual Period (after giving effect to all
distributions made on such day) and (iii) a fraction, the numerator of which is
the number of days in such Interest Accrual Period and the denominator of which
is 360.

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to LIBOR plus 0.28% per
annum.

“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.

7



--------------------------------------------------------------------------------



 



“Class B Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class B Notes, issued pursuant to the Indenture.

“Class C Accrued Payable” means, for any Remittance Date with respect to which
the Class C Interest Amount is calculated using clause (ii)(b) of the definition
thereof, an amount equal to the excess, if any, of (a) the amount that would
have been calculated as the Class C Interest Amount on such Remittance Date if
the calculation was made using clause (ii)(a) of the definition of Class C
Interest Amount and not clause (ii)(b) of such definition over (b) the amount
calculated as the Class C Interest Amount on such Remittance Date, together with
the unpaid portion of any such excess from prior Remittance Dates (and interest
accrued thereon at the then applicable Class C Note Interest Rate).

“Class C Interest Amount” means, for each Interest Accrual Period, an amount
equal to the product of (i) the Class C Note Interest Rate as of the first day
of such Interest Accrual Period, (ii) the lesser of (a) the Outstanding
Principal Balance of the Class C Notes as of the first day of such Interest
Accrual Period (after giving effect to all distributions made on such day) and
(b) the excess, if any, of (1) the Aggregate Outstanding Loan Balance as of the
last day of the Due Period immediately preceding the start of such Interest
Accrual Period over (2) the Outstanding Principal Balance of the Class A Notes
and the Class B Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions made on such day) and (iii) a fraction, the
numerator of which is the number of days in such Interest Accrual Period and the
denominator of which is 360.

“Class C Note Interest Rate” means the annual rate of interest payable with
respect to the Class C Notes, which shall be equal to LIBOR plus 0.70% per
annum.

“Class C Noteholder” means each Person in whose name a Class C Note is
registered in the Note Register.

“Class C Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class C Notes, issued pursuant to the Indenture.

“Class D Accrued Payable” means, if, for any Remittance Date, the Class D
Interest Amount is calculated using clause (ii)(b) of the definition thereof,
the excess, if any, of (i) the amount that would have been calculated as the
Class D Interest Amount on such Remittance Date if the calculation was made
using clause (ii)(a) of the definition of Class D Interest Amount and not clause
(ii)(b) of such definition over (ii) the amount calculated as the Class D
Interest Amount on such Remittance Date, together with the unpaid portion of any
such excess from prior Remittance Dates (and interest accrued thereon at the
then applicable Class D Note Interest Rate).

“Class D Interest Amount” means, for each Interest Accrual Period, the product
of (i) the Class D Note Interest Rate as of the first day of such Interest
Accrual Period, (ii) the lesser of (a) the Outstanding Principal Balance of the
Class D Notes as of the first day of such Interest Accrual Period (after giving
effect to all distributions made on such day) and (b) the excess, if any, of
(1) the Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Accrual Period over (2) the
Outstanding Principal Balance of the Class A Notes, Class B Notes and Class C
Notes as of the first day of such Interest Accrual

8



--------------------------------------------------------------------------------



 



Period (after giving effect to all distributions made on such day) and (iii) a
fraction, the numerator of which is the number of days in such Interest Accrual
Period and the denominator of which is 360.

“Class D Note Interest Rate” means the annual rate of interest payable with
respect to the Class D Notes, which shall be equal to LIBOR plus 1.25% per
annum.

“Class D Noteholder” means each Person in whose name a Class D Note is
registered in the Note Register.

“Class D Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class D Notes, issued pursuant to the Indenture.

“Class E Accrued Payable” means, if, for any Remittance Date, the Class E
Interest Amount is calculated using clause (ii)(b) of the definition thereof,
the excess, if any, of (i) the amount that would have been calculated as the
Class E Interest Amount on such Remittance Date if the calculation was made
using clause (ii)(a) of the definition of Class E Interest Amount and not clause
(ii)(b) of such definition over (ii) the amount calculated as the Class E
Interest Amount on such Remittance Date, together with the unpaid portion of any
such excess from prior Remittance Dates (and interest accrued thereon at the
then applicable Class E Note Interest Rate).

“Class E Interest Amount” means, for each Interest Accrual Period, the product
of (i) the Class E Note Interest Rate as of the first day of such Interest
Accrual Period, (ii) the lesser of (a) the Outstanding Principal Balance of the
Class E Notes as of the first day of such Interest Accrual Period (after giving
effect to all distributions made on such day) and (b) the excess, if any, of
(1) the Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Accrual Period over (2) the
Outstanding Principal Balance of the Class A Notes, Class B Notes, Class C Notes
and Class D Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions made on such day) and (iii) a fraction, the
numerator of which is the number of days in such Interest Accrual Period and the
denominator of which is 360.

“Class E Note Interest Rate” means the annual rate of interest payable with
respect to the Class E Notes, which shall be equal to LIBOR plus 3.15% per
annum.

“Class E Noteholder” means each Person in whose name a Class E Note is
registered in the Note Register.

“Class E Notes” means CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Notes, Series 2005-1, Class E Notes, issued pursuant to the Indenture.

“Class F Note” means the CapitalSource Commercial Loan Trust 2005-1 Asset–Backed
Note, Series 2005-1, Class F Note, issued pursuant to the Indenture.

“Class F Noteholder” means each Person in whose name a Class F Note is
registered in the Note Register.

“Closing Date” means April 14, 2005.

9



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

“Collateral” means the assets of an Obligor or others in which a security
interest has been granted by the Obligor or others to secure such Loan,
including, but not limited to, real estate, accounts receivable, inventory and
other tangible and intangible assets of the related Obligor.

“Collections” means the aggregate of Interest Collections and Principal
Collections.

“Commission” means the United States Securities and Exchange Commission.

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Originator
in selecting the Loans conveyed to the Trust Depositor pursuant to Section 2.01
(and any Substitute Loans conveyed to the Trust Depositor pursuant to
Section 2.04).

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Corporate Trust Office” means, with respect to the Indenture Trustee or Owner
Trustee, as applicable, the office of the Indenture Trustee or Owner Trustee at
which at any particular time its corporate trust business shall be principally
administered, which offices at the date of the execution of this Agreement are
located at the addresses set forth in Section 1304(d).

“Credit and Collection Policy” means the written credit and collection policies
and procedures manual of the Originator and the Servicer in effect on the
Closing Date and attached hereto as Exhibit K, as amended or supplemented from
time to time in accordance with Section 5.02(m) of this Agreement; and with
respect to any Successor Servicer, the written collection policies and
procedures of such Person at the time such Person becomes Successor Servicer.

“Credit Support Party”: means, with respect to any Hedge Counterparty, any
Person providing credit support on behalf of such Hedge Counterparty.

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Due Period as part of a payment allocable to a Loan that
is in excess of the principal portion of the Scheduled Payment due for such Due
Period and which is not intended to satisfy the Loan in full, nor is intended to
cure a delinquency.

“Cut–Off Date” means either or both (as the context may require) of the Initial
Cut–Off Date and any Subsequent Cut–Off Date as applicable to the Loan or Loans
in question.

“Deferred Interest Loan” means a Loan that requires the related Obligor to pay
only a portion of the accrued and unpaid interest on a current basis, with the
remaining interest being deferred and paid later, together with any unpaid
interest thereon, in a lump sum, which amount shall be treated as Interest
Collections at the time it is received.

10



--------------------------------------------------------------------------------



 



“Delinquent Loan” means a Loan (that is not a Charged–Off Loan) in the Loan Pool
as to which there has occurred one or more of the following:

     (a) the occurrence of both (i) any portion of a payment of interest on or
principal (excluding payments of principal constituting excess cash flow sweeps)
of such Loan is not paid in cash on a current basis when due (without giving
effect to any grace period or any Scheduled Payment Advance made in respect of
such payment of interest or principal) or would be so delinquent but for any
amendment, modification, waiver or variance made to such Loan resulting from the
Obligor’s inability to pay such Loan in accordance with its terms and (ii)(A)
with respect to Asset Based Revolvers, within one calendar day of when such
delinquent payment was first due and (B) with respect to all other Loans, within
60 calendar days of when such delinquent payment was first due, all
delinquencies have not been cured;

     (b) consistent with the Credit and Collection Policy such Loan would be
classified as delinquent by the Servicer or the Originator; or

     (c) the cash interest rate payable by the Obligor under such Loan has been
reduced, and, either before or immediately after giving effect to such
reduction, the Weighted Average LIBOR Spread Test is not satisfied;

provided, however, if any Loan to an Obligor is a Delinquent Loan, or if any
Loan from the Originator or any entity controlled by the Originator would be a
Delinquent Loan if owned by the Issuer, then all Loans to that Obligor shall be
deemed to be Delinquent Loans; provided, further, that such Loan or Loans shall
cease to be deemed delinquent as of the date that each Loan which caused any
other Loan to be deemed delinquent in accordance with the preceding proviso has
become a performing Loan and maintained such status for a period of 12
consecutive months.

“Determination Date” means that day of each month that is the third Business Day
prior to a Remittance Date.

“DIP Loan” means a loan to an Obligor that is a “debtor-in-possession” as
defined under the Bankruptcy Code.

“Dollar” and “$” means lawful currency of the United States.

“Downgrade Event” means the reduction or withdrawal of the rating issued by any
Rating Agency on the Closing Date with respect to any outstanding class of
Offered Notes.

“Due Period” means, with respect to the first Remittance Date, the period from
and including the Initial Cut–Off Date to but excluding the 11th day of the
calendar month immediately preceding the first Remittance Date; and thereafter,
the period from and including the 11th day of the previous calendar month to but
excluding the 11th day of the month in which such Remittance Date occurs.

“Election Rate Loan” means a Loan which by its terms permits the related Obligor
to periodically elect between Loan Rates based on the CapitalSource Prime Rate
or the CapitalSource LIBOR Rate.

11



--------------------------------------------------------------------------------



 



“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), and acting as a trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have a credit rating from in the case of Fitch of
at least “F-1+”, in the case of Moody’s a short–term credit rating of “P-1” and
in the case of S&P a commercial paper short–term debt rating of “A-1+” and a
long–term unsecured debt rating of “AA-”.

“Eligible Loan” means, on and as of the related Transfer Date, a Loan as to
which each of the following is true:

     (a) the information with respect to each Loan set forth on the List of
Loans delivered to the Indenture Trustee is true and complete;

     (b) the Loan, together with the Collateral, has been originated or acquired
by the Originator, and immediately prior to the transfer and assignment
contemplated by the Loan Sale Agreement, the Originator held, and immediately
prior to the transfer and assignment contemplated by the Sale and Servicing
Agreement, the Trust Depositor held, good and indefeasible title to, and was the
sole owner of, the Loans being transferred to the Trust Depositor and Issuer,
respectively, subject to no Liens except Liens which will be released
simultaneously with such transfer and assignment and Permitted Liens; and
immediately upon the transfer and assignment contemplated by this Agreement, the
Issuer will hold good and indefeasible title to, and be the sole owner of, each
Loan, subject to no Liens except Liens in favor of the Indenture Trustee;

     (c) (i) the Loan, together with the Collections and Collateral related
thereto, are free and clear of any Liens except Permitted Liens, and (ii) all
filings and other actions required to grant to (A) the Indenture Trustee a first
priority perfected security interest in the Originator’s, the Trust Depositor’s
and the Issuer’s interest in the Loan, the Collections and related Collateral
have been made or taken, and (B) in the case of Agented Loans and Assigned
Loans, the collateral agent, as agent for certain creditors of the related
Obligor including the Issuer as owner of the related Loan, a first priority
perfected security interest in the Collateral (except for Permitted Liens);

     (d) at the time such Loan is included in the Loan Pool, (i) the Loan is not
(and since its origination or, to the knowledge of the Originator or the Trust
Depositor (as applicable) in the case of Acquired Loans, since its acquisition,
has never been) a Charged–Off Loan, (ii) the Loan is not past due (and since its
origination or, to the knowledge of the Originator or the Trust Depositor (as
applicable) in the case of Acquired Loans, since its acquisition, has never been
more than 30 days past due) after giving effect to any grace period set forth in
the Credit and Collection Policy in determining the number of days past due,
with respect to payments of principal or interest; provided, that, any Loan
which would be rendered ineligible by this clause (d) shall cease to be deemed
ineligible by the operation of this clause (d) as of the date such Loan has
become a performing Loan and maintained such status for a period of 12
consecutive months;

12



--------------------------------------------------------------------------------



 



     (e) the Loan is an “eligible asset” as defined in Rule 3a–7 under the 1940
Act;

     (f) the Loan constitutes an “account”, “chattel paper”, “instrument” or a
“general intangible” within the meaning of Article 9 of the UCC of all
applicable jurisdictions;

     (g) the Loan is to an Eligible Obligor;

     (h) the Loan is denominated and payable only in United States dollars and
does not permit the currency in which or country in which such Loan is payable
to be changed;

     (i) the Loan is evidenced by an Underlying Note or, in the case of a
Noteless Loan, the related Loan Register, security agreement or instrument and
related loan documents that have been duly authorized and properly executed, are
in full force and effect and constitute the legal, valid, binding and absolute
and unconditional payment obligation of the related Obligor, enforceable against
such Obligor in accordance with their terms (subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and to general principles of equity, whether considered in a suit at
law or in equity), and there are no conditions precedent to the enforceability
or validity of the Loan that have not been satisfied or validly waived;

     (j) the Loan or any portion thereof does not contravene in any material
respect any Requirements of Law (including, without limitation, Requirements of
Law relating to predatory or abusive lending, usury, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing and privacy);

     (k) the Loan, (i) satisfies all applicable requirements of and was
originated or acquired, underwritten, closed and serviced in all material
respects in accordance with the Credit and Collection Policy (including without
limitation the execution by the Obligor of all documentation required by the
Credit and Collection Policy); (ii) does not contain a confidentiality provision
that restricts or purports to restrict the ability of the Indenture Trustee to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Loan, the Required Loan Documents and Loan
File; (iii) was generated in the ordinary course of the Originator’s business;
(iv) arises pursuant to loan documentation with respect to which the Originator
has performed all obligations required to be performed by it thereunder; (v) has
an original term to maturity (A) in the case of Senior Loans and Senior B-Note
Loans of not greater than six years (other than in the case of Loans to five
Obligors representing not more than 2.09% of the Initial Aggregate Outstanding
Loan Balance), or (B) in the case of Subordinated Loans of not greater than
seven years; (vi) is not subject to a guaranty by the Originator or any
Affiliate thereof; and (vii) is not a loan primarily for personal, family or
household use;

     (l) the Loan is eligible to be sold, assigned or transferred to the Trust
Depositor and Issuer, respectively, and neither the sale, transfer or assignment
of the Loan under the Transfer and Servicing Agreements to the Trust Depositor
and Issuer, respectively, nor the granting of a security interest under the
Indenture to the Indenture Trustee, violates, conflicts with or contravenes any
Requirements of Law or any contractual or other restriction, limitation or
encumbrance;

13



--------------------------------------------------------------------------------



 



     (m) the Loan (other than Loans in which the sole collateral is its accounts
receivable) requires the Obligor thereof to maintain adequate property damage
and liability insurance with respect to the real or personal property
constituting the Collateral and the same has been at all times covered by
adequate physical damage and liability insurance policies issued by generally
acceptable carriers;

     (n) the Collateral, if any, (i) is located in the United States (other than
with respect to the Collateral securing two Loans representing not more than
1.45% of the Initial Aggregate Outstanding Loan Balance and with respect to
Collateral that is in addition to the primary Collateral with respect to which
the Loan is principally underwritten), (ii) has not been foreclosed on, or
repossessed from the current Obligor, by the Servicer, and (iii) has not
suffered any material loss or damage that has not been repaired or restored;

     (o) (i) the Loan contains a provision substantially to the effect that the
Obligor’s payment obligations are absolute and unconditional without any right
of rescission, setoff, counterclaim or defense for any reason against the
Originator or any assignee, (ii) the Loan contains a clause that has the effect
of unconditionally and irrevocably obligating the Obligor to make periodic
payments (including taxes) notwithstanding any rights the Obligor may have
against the assignor and notwithstanding any damage to, defects in or
destruction of the Collateral or any other event, including obsolescence of any
property or improvements, (iii) the Obligor has no right of deduction, offset,
netting, recoupment, counterclaim, defense or reservation of rights, and (iv)
the Issuer has no future funding obligation with respect to such Loan;

     (p) the Loan is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor, nor will the operation of any of the terms of
the Required Loan Documents, or the exercise of any right thereunder, render any
of the Required Loan Documents unenforceable in whole or in part;

     (q) the Loan requires the Obligor to maintain the Collateral in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;

     (r) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly,
semi-annual or annual basis, and (ii) that the Servicer (or, with respect to
Agented Loans, Assigned Loans and Senior B-Note Loans, an agent appointed
pursuant to the Required Loan Documents or at least a majority of the lenders)
may accelerate all payments on the Loan if the Obligor is in default under the
Loan and any applicable cure period has expired (in the case of any Subordinated
Loan or Senior B-Note Loan, subject to any applicable intercreditor or
subordination agreement);

     (s) the Loan provides for cash payments that fully amortize the Outstanding
Loan Balance of such Loan on or by its maturity and does not provide for such
Outstanding Loan Balance to be discounted pursuant to a prepayment in full;

14



--------------------------------------------------------------------------------



 



     (t) the Loan Rate for each Loan adjusts periodically to equal the then
applicable Loan Rate Index plus the margin set forth in the related Underlying
Note or the related credit agreement (other than with respect to 10 Loans which
bear interest at a fixed rate);

     (u) the Loan shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Loan under the Transfer and Servicing Agreements would be unlawful, void or
voidable;

     (v) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;

     (w) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;

     (x) neither the Loan nor any portion of the related Collateral constitutes
Margin Stock;

     (y) the Loan is not a DIP Loan;

     (z) the Loan, together with the Required Loan Documents and Loan File
related thereto, is fully assignable and does not require the consent of or
notice to the Obligor or contain any enforceable restriction on the transfer or
the assignment of the Loan other than a consent or waiver of such restriction
that has been obtained prior to the date on which the Loan was sold to the Trust
Depositor provided, however, that the Required Loan Documents may restrict the
transfer or assignment of the related Loan so long as such Loan is freely
assignable or transferable to a Qualified Transferee;

     (aa) the Obligor of such Loan is legally responsible for all taxes relating
to the Collateral, and all payments in respect of the Loan are required to be
made free and clear of, and without deduction or withholding for or on account
of, any taxes, unless such withholding or deduction is required by Requirements
of Law in which case the Obligor thereof is required to make “gross-up” payments
that cover the full amount of any such withholding taxes on an after-tax basis;

     (bb) the Loan and the Collateral have not been sold, transferred, assigned
or pledged by the Originator, the Trust Depositor or the Issuer to any Person
other than as contemplated by the Transaction Documents;

     (cc) other than Participation Loans and Agented Loans, with respect to the
Originator’s obligation to fund and the actual funding of the Loan by the
Originator, the Originator has not assigned or granted participations to, in
whole or in part, any Person other than to the Issuer or to a special purpose
entity created in connection with the Funding I Transaction, the Funding II
Transaction, the Funding III Transaction, the Acquisition Funding Transaction, a
Prior Term Transaction and any future or similar credit facility;

     (dd) no selection procedure adverse to the interests of the Noteholders or
Hedge Counterparties was utilized by the Originator or Trust Depositor in the
selection of the Loan for inclusion in the Loan Pool;

15



--------------------------------------------------------------------------------



 



     (ee) the Loan has not been compromised, adjusted, extended, satisfied,
rescinded or set–off by the Trust Depositor, the Originator or the Obligor with
respect thereto, and no Loan is subject to compromise, adjustment, extension,
satisfaction, rescission, set–off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction or termination, whether arising out of
transactions concerning the Loan, or otherwise, by the Trust Depositor, the
Originator or the Obligor with respect thereto;

     (ff) the particular Loan is not one as to which the Originator or Trust
Depositor has knowledge that the Loan will not be paid in full;

     (gg) with respect to Subordinated Loans and Senior B-Note Loans to the same
Obligor, multiple Loans originated to the same Obligor (excluding any guarantor)
contain standard cross–collateralization and cross–default provisions;

     (hh) the Obligor of such Loan is not the subject of an Insolvency Event or
Insolvency Proceedings;

     (ii) the Loan does not represent capitalized interest or payment
obligations relating, in each case, to “put” rights;

     (jj) the Loan is not a Loan or extension of credit by the Originator or an
entity controlled by the Originator to the Obligor or any of its Affiliates for
the purpose of making any past due principal, interest or other payments due on
such Loan;

     (kk) other than Subordinated Loans and unsecured Loans representing not
more than 4.42% of the Initial Aggregate Outstanding Loan Balance, the Loan is
secured by a valid, perfected, first priority (other than, solely in the case of
a Senior B-Note Loan, with respect to other lenders on the senior tranche
related to such Loan) security interest in all assets that constitute the
Collateral for the Loan, subject to Permitted Liens;

     (ll) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Loan have been duly obtained, effected or given and are in full force and
effect;

     (mm) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Indenture Trustee, the Noteholders or the Hedge Counterparties
with respect to the Loan, the Collateral, the Scheduled Payments or any income
or proceeds therefrom;

     (nn) the Loan is a Senior Loan, Senior B-Note Loan, Subordinated Loan or
unsecured Loan;

     (oo) no provision of the Required Loan Documents has been waived, modified,
or altered in any respect, except in accordance with the Credit and Collection
Policy and by instruments duly authorized and executed and contained in the
Required Loan Documents and

16



--------------------------------------------------------------------------------



 



recorded, if necessary, to protect the interests of the Noteholders and the
Hedge Counterparties and which has been delivered to the Indenture Trustee;

     (pp) the first priority Lien in all assets that constitute Collateral
related to any Senior Loan and Senior B-Note Loan is not subordinated to any
other loan or financing to the related Obligor;

     (qq) other than with respect to Fully Funded Term Loans, any funding
obligation under such Loan is subject to the Retained Interest;

     (rr) the face amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator;

     (ss) with respect to Subordinated Loans, the Originator has entered into an
intercreditor agreement or subordination agreement (or such provisions are
contained in the principal loan documents for such Loan) with, or provisions for
the benefit of, the senior lender, which agreement or provisions are assignable
to and have been assigned to the Trust Depositor and Issuer, and which (other
than with respect to five Loans representing not more than 1.35% of the Initial
Aggregate Outstanding Loan Balance) provide that any standstill of remedies by
the Originator or its assignee is limited (A) such that there shall be no
standstill of remedies (x) until after a payment default with respect to the
senior obligation or the Originator’s or assignee’s receipt from the senior
lender of a notice of default or a payment default by the Obligor under the
senior debt and (y) unless a covenant default is also in effect, and (B)
provided that the Subordinated Loan has not been accelerated, to no longer than
180 days in duration in the aggregate in any given year;

     (tt) with respect to any Acquired Loan, such Loan has been re–underwritten
by the Originator and satisfies all of the Originator’s underwriting criteria;

     (uu) with respect to Agented Loans and Assigned Loans, the related Required
Loan Documents (i) shall include a note purchase agreement or similar agreement
containing standard provisions relating to the appointment and duties of a
payment agent and a collateral agent and intercreditor and (if applicable)
subordination provisions, and (ii) are duly authorized, fully and properly
executed and are the valid, binding and unconditional payment obligation of the
Obligor thereof;

     (vv) with respect to Agented Loans, the Originator (or a wholly owned
subsidiary of the Originator) has been appointed the collateral agent of the
security and the paying agent for all such notes prior to such Agented Loan or
Loan becoming a part of the Loan Pool;

     (ww) with respect to Agented Loans and Assigned Loans, if the entity
serving as the collateral agent of the security for all syndicated notes of the
Obligor has or will change from the time of the origination of such notes, all
appropriate assignments of the collateral agent’s rights in and to the
collateral on behalf of the noteholders have been executed and filed or recorded
as appropriate prior to such Agented Loan or Assigned Loan becoming a part of
the Loan Pool;

     (xx) with respect to Agented Loans and Assigned Loans, all required
notifications, if any, have been given to the collateral agent, the paying agent
and any other parties required by

17



--------------------------------------------------------------------------------



 



the Required Loan Documents of, and all required consents, if any, have been
obtained with respect to, the Originator’s assignment of such Loan and the
Originator’s right, title and interest in the Collateral to the Trust Depositor
and the Issuer and the Indenture Trustee’s security interest therein on behalf
of the Noteholders and the Hedge Counterparties;

     (yy) with respect to Agented Loans and Assigned Loans, the right to control
the actions of and replace the collateral agent and/or the paying agent of the
syndicated underlying indebtedness is to be exercised by at least a majority in
interest of all holders of such underlying indebtedness;

     (zz) with respect to Agented Loans, Assigned Loans and any Loans which have
more than one holder of the underlying indebtedness, all syndicated underlying
indebtedness of the Obligor of the same priority is cross-defaulted, and all
holders of such underlying indebtedness (i) have an undivided interest in the
collateral securing such underlying indebtedness, (ii) share in the proceeds of
the sale or other disposition of such collateral on a pro rata basis and
(iii) may transfer or assign their right, title and interest in the collateral;

     (aaa) no portion of the proceeds used to make payments of principal of or
interest on such Loan have come from a new Loan or a new loan by the Originator
or an entity controlled by the Originator;

     (bbb) all of the original or certified Required Loan Documents required to
be delivered to the Indenture Trustee (including all material documents related
thereto) with respect to such Loan have been or will be delivered to the
Indenture Trustee on the Transfer Date or as otherwise provided in this
Agreement;

     (ccc) if such Loan is a Material Mortgage Loan, it satisfies the Material
Mortgage Loan Criteria set forth in Appendix A;

     (ddd) other than in the case of Noteless Loans, there is one or more
originally signed Underlying Notes in effect for each Loan, which in the
aggregate evidence the portion of the Loan being assigned to the Issuer and
which Underlying Notes have been delivered to the Indenture Trustee; provided,
however, if the Originator funds such a Loan in multiple installments, there may
be one originally signed Underlying Note for each installment;

     (eee) there is no obligation on the part of the Originator or the Trust
Depositor, as the case may be, or any other party (except for any guarantor of a
Loan), to make Scheduled Payments in addition to those made by the Obligor;

     (fff) as of the related Transfer Date, there is no default, breach,
violation or event of acceleration existing under the related loan agreement or,
as applicable, the Underlying Notes and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration (except for such defaults,
breaches and violations that would not have a material adverse effect on the
ability of the Servicer to collect the entire principal and interest thereunder
and would not have a material adverse effect on the ability of the Servicer to
realize the value of the Collateral securing the related Loan);

18



--------------------------------------------------------------------------------



 



     (ggg) with respect to each Pooled Obligor Loan, as of the related Transfer
Date, (i) the collateral (including, but not limited to, the notes of the
Underlying Debtors and assignments of mortgage in each case where real property
secures the Underlying Debtors’ notes) of the related Underlying Debtors
securing such Loan is held by a custodian under a custodial agreement, (ii) the
custodial agreement for such Loan provides that (A) the related custodian holds
the collateral of the Underlying Debtors pro rata on behalf of the Indenture
Trustee, for the benefit of the Noteholders and the Hedge Counterparties, and
any other assignee and (B) the custodian will record and file the assignments of
mortgage in its name on behalf of the Indenture Trustee and any other assignee
upon the request of noteholders of such Obligor or SPE Obligor holding a
controlling interest and (iii) the Originator’s rights under the custodial
agreement are fully assignable and have been assigned to the Indenture Trustee;
and

     (hhh) except with respect to the Loans to five Obligors representing not
more than 1.35% of the Initial Aggregate Outstanding Loan Balance, the Loan was
not made in connection with (a) the construction or development of unimproved
land or (b) facilitating the trade-in or exchange of the related Mortgaged
Property.

“Eligible Loan Rating” means, with respect to a designated Obligor, a “Loan
Rating 1,” a “Loan Rating 2,” or a “Loan Rating 3” in accordance with the Credit
and Collection Policy.

“Eligible Obligor” means, on any date of determination, any Obligor that (i) is
a business organization (and not a natural person) that, other than with respect
to Loans to two Obligors representing an aggregate of not more than 1.45% of the
Initial Aggregate Outstanding Loan Balance, is duly organized and validly
existing under the laws of, and has its chief executive offices in, the United
States or any political subdivision thereof, and has a billing address within
the United States, (ii) is a legal operating entity or holding company (except
with respect to a Loan to an SPE Obligor), (iii) is not a Governmental
Authority, (iv) is not an Affiliate (other than with respect to an SPE Obligor)
of the Originator, the Servicer, the Trust Depositor or the Issuer (v) is not in
the nuclear waste or natural resources industry (other than Obligors in the
business of wholesale purchasing and reselling of natural gas or electricity,
the Loans to which have been appropriately hedged), (vi) is not engaged in the
business of conducting proprietary research on new drug development, (vii) is
not the subject of an Insolvency Proceeding, (viii) as of the applicable Cut-Off
Date, has an Eligible Loan Rating and (ix) is not an Obligor of a Charged-Off
Loan or Delinquent Loan; provided, that, an Obligor with respect to a
Charged-Off Loan or a Delinquent Loan shall cease to be disqualified under this
clause (ix) as of the date that each Loan which caused such Obligor to be so
disqualified has become a performing Loan and maintained such status for a
period of 12 consecutive months.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

19



--------------------------------------------------------------------------------



 



“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time.

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Loan in the Loan Pool, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (b) any
amount representing a reimbursement of insurance premiums and (c) any amount
with respect to any Loan retransferred or replaced with a Substitute Loan under
Section 11.01, to the extent such amount is attributable to a time after the
effective date of such replacement.

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereto.

“Fidelity Bond” shall have the meaning given to such term in Section 5.04.

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

“Fitch” means Fitch, Inc. or any successor thereto.

“Fixed Rate Loan” means a Loan, other than a Floating Rate Loan, where the Loan
Rate payable by the Obligor thereunder is expressed as a fixed rate of interest.

“Fixed Rate Permitted Excess Amount” means $250,000 in the aggregate.

“Floating LIBOR Rate Loan” means an Eligible Loan where the Loan Rate payable by
the Obligor thereof is based on the CapitalSource LIBOR Rate plus some specified
percentage in addition thereto, and the Loan provides that such Loan Rate will
reset immediately upon any change in the related CapitalSource LIBOR Rate;
provided that Loans with respect to which the Loan Rate payable thereunder is
determined by reference to both the CapitalSource LIBOR Rate and the
CapitalSource Prime Rate shall be deemed to be Floating LIBOR Rate Loans under
this Agreement.

“Floating Prime Rate Loan” means a Loan where the Loan Rate payable by the
Obligor thereof is based on the CapitalSource Prime Rate plus some specified
percentage in addition thereto, and the Loan provides that such Loan Rate will
reset immediately upon any change in the related CapitalSource Prime Rate and no
Election Rate Loan shall be considered a Floating Prime Rate Loan.

“Floating Prime Rate Permitted Excess Amount” means $250,000 in the aggregate.

“Floating Rate Loan” means a Loan where the Loan Rate payable by the Obligor
thereof is based on the CapitalSource Prime Rate or CapitalSource LIBOR Rate
plus some specified interest percentage in addition thereto, and the Loan
provides that such Loan Rate will reset immediately upon any change in the
related CapitalSource Prime Rate.

“Foreclosed Property” means Collateral acquired by the Issuer for the benefit of
the Securityholders and the Hedge Counterparties in foreclosure or by deed in
lieu of foreclosure or by other legal process.

20



--------------------------------------------------------------------------------



 



“Foreclosed Property Disposition” means the final sale of a Foreclosed Property
or of Repossessed Collateral. The proceeds of any “Foreclosed Property
Disposition” constitute part of the definition of Liquidation Proceeds.

“Fully Funded Term Loan” means a Term Loan that is fully funded as of the
Cut–Off Date.

“Funding I Transaction” means the transactions contemplated by the Fourth
Amended and Restated Loan Certificate and Servicing Agreement, dated as of
May 28, 2004, among CapitalSource Funding Inc., as the seller, the Originator,
as the originator and the servicer, Variable Funding Capital Corporation, Harris
Nesbitt Corp., as administrative agent, each of the purchasers and purchaser
agents from time to time party thereto, and Wells Fargo Bank, National
Association, as amended, modified, restated, waived or supplemented from time to
time, and all documents executed in connection therewith and all transactions
contemplated thereby.

“Funding II Transaction” means the Note Purchase Agreement, dated as of
September 17, 2003, among CapitalSource Funding II Trust, CS Funding II
Depositor Inc., the Originator and Citigroup Global Markets Realty Corp., as
amended, modified, restated, waived or supplemented from time to time, and all
documents executed in connection therewith and all transactions contemplated
thereby.

“Funding III Transaction” means the Sale and Servicing Agreement, dated as of
April 20, 2004, by and among CapitalSource Funding III Inc., the Originator, the
Servicer, Variable Funding Capital Corporation, the other Commercial Paper
Conduits from time to time party thereto, Wachovia Capital Markets and Wells
Fargo Bank, National Association, as amended, modified, restated, waived or
supplemented from time to time, and all documents executed in connection
therewith and all transactions contemplated thereby.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Gross Interest Rate” means, with respect to any Loan, the sum of the Loan Rate
with respect to such Loan plus the rate of interest, if any, that the related
Obligor may defer and pay later, together with interest thereon.

“Healthcare Accounts Receivable Loan” means a Revolving Loan to an Obligor in
the healthcare industry (determined by the NAICS Code) secured primarily by the
healthcare accounts receivable of such Obligor.

“Hedge Agreement” means each agreement between the Issuer and a Hedge
Counterparty that governs one or more Hedge Transactions, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” and “Credit
Support Annex”, and each “Confirmation” thereunder confirming the specific terms
of each such Hedge Transaction.

21



--------------------------------------------------------------------------------



 



“Hedge Breakage Costs” means, for any Hedge Transaction, any amount (other than
Net Trust Hedge Payments) payable by the Issuer for the early termination of
that Hedge Transaction or any portion thereof.

“Hedge Breakage Receipts” means, for any Hedge Transaction, any amount (other
than Net Trust Hedge Receipts) payable to the Issuer for the early termination
of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means Wachovia Bank, National Association and any other
Qualified Hedge Counterparty that agrees that in the event that it or its Credit
Support Provider fails to maintain certain ratings as provided in the applicable
Hedge Agreement, then the Hedge Counterparty shall (i) transfer all of its
rights and obligations under the Hedge Agreement to a Substitute Hedge
Counterparty as provided in the Hedge Agreement or (ii) post collateral, as
applicable, as provided in the Hedge Agreement.

“Hedge Counterparty Collateral Account” means the segregated account established
by the Trustee at the direction of the Issuer pursuant to Section 3.32 of the
Indenture, in the name of the Indenture Trustee and for the benefit of the
Noteholders.

“Hedge Prime Rate” means a rate equal to “USD–PRIME–H.15” (as defined in the
definitions published by the International Swaps and Derivatives Association,
Inc.), such rate to change as and when such designated rate changes.

“Hedge Rate” means the rate of interest used to compute the amounts payable by
the Issuer to a Hedge Counterparty pursuant to a Hedge Transaction.

“Hedge Transaction” means each interest rate swap transaction between the Issuer
and a Hedge Counterparty that is governed by a Hedge Agreement.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Fitch (if such investment is rated by Fitch), “F-1+” for short-term
instruments and “AAA” for long–term instruments, (b) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, and (c) with
respect to rating assigned by S&P, “A-1+” for short–term instruments and “AAA”
for long-term instruments.

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any

22



--------------------------------------------------------------------------------



 



Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.

“Indenture” means the Indenture, dated as of April 14, 2005, between the Issuer
and the Indenture Trustee.

“Indenture Collateral” shall have the meaning given to such term in the
“granting clause” of the Indenture.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Indenture Trustee Fee” shall have the meaning given to such term in the fee
letter, dated as of the date hereof, among the Originator, the Trust Depositor,
the Issuer and the Indenture Trustee.

“Independent” means, when used with respect to any specified Person, the Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions.

“Independent Accountants” shall have the meaning given to such term in Section
9.04.

“Individual Notes” shall have the meaning specified in the Indenture.

“Ineligible Loan” shall have the meaning given to such term in Section 11.01.

“Initial Aggregate Outstanding Loan Balance” means the Aggregate Outstanding
Loan Balance as of the Initial Cut–Off Date of the Loans transferred to the
Issuer on the Closing Date.

“Initial Aggregate Outstanding Principal Balance” means, collectively, the sum
of the Initial Class A-1 Principal Balance, the Initial Class A-2 Principal
Balance, the Initial Class B Principal Balance, the Initial Class C Principal
Balance, the Initial Class D Principal Balance, the Initial Class E Principal
Balance, and the Initial Class F Principal Balance, i.e., $1,250,000,000.

“Initial Class A-1 Principal Balance” means $425,000,000.

“Initial Class A-2 Principal Balance” means $468,750,000.

“Initial Class B Principal Balance” means $62,500,000.

“Initial Class C Principal Balance” means $103,125,000.

“Initial Class D Principal Balance” means $62,500,000.

“Initial Class E Principal Balance” means $71,875,000.

23



--------------------------------------------------------------------------------



 



“Initial Class F Principal Balance” means $56,250,000.

“Initial Cut–Off Date” means February 19, 2005; provided that with respect to
one Loan representing not more than 2.93% of the Initial Aggregate Outstanding
Loan Balance, the Initial Cut-Off Date shall be April 7, 2005.

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
Section 2.02(d).

“Initial Purchasers” means Citigroup, Wachovia Capital Markets, Harris Nesbitt,
JPMorgan, SG CIB and SunTrust.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding–up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed or undismissed and in effect for a period of 60
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

“Insolvency Laws” means the Bankruptcy Code of the United States and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
physical damage to or loss of the related Collateral, including, but not limited
to, title, hazard, life, accident and/or flood insurance policies.

“Insurance Proceeds” means, depending on the context, any amounts payable or any
payments made under any Insurance Policy covering a Loan, Collateral,
Repossessed Collateral or Foreclosed Property.

“Interest Accrual Period” means the period commencing on a Remittance Date and
ending on the day immediately preceding the next Remittance Date (or, with
respect to the first Remittance Date, the period commencing on the Closing Date
and ending on the day before the first Remittance Date).

“Interest Collection Account” means a sub–account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

24



--------------------------------------------------------------------------------



 



“Interest Collections” means the aggregate of:

     (a) amounts deposited into the Principal and Interest Account in respect
of:

     (i) all payments received on or after the Closing Date on account of
interest on the Loans (including Finance Charges, fees and the deferred interest
component of a Deferred Interest Loan) and all late payment, default and waiver
charges;

     (ii) Net Liquidation Proceeds;

     (iii) Insurance Proceeds (other than amounts to be applied to the
restoration or repair of the related Collateral, or released or to be released
to the Obligor or others);

     (iv) Released Mortgaged Property Proceeds and any other proceeds from any
other Collateral securing the Loans (other than amounts released or to be
released to the Obligor or others);

     (v) Net Trust Hedge Receipts and Hedge Breakage Receipts; and

     (vi) the interest portion of any amounts received (x) in connection with
the purchase or repurchase of any Loan and the amount of any adjustment for
substituted Loans and (y) any Scheduled Payment Advances that the Servicer
determines to make; plus

     (b) investment earnings on funds held in the Trust Accounts; minus

     (c) the amount of any losses incurred in connection with investments in
Permitted Investments.

“Interest Shortfall” means, with respect to the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes or the Class E
Notes, as applicable, if the amount by which the interest paid to such Class on
a Remittance Date is less than the amount due to such Class, the amount of
shortfall will be carried forward and paid on the immediately following
Remittance Date for which funds exist, together with accrued interest on such
amount at the then applicable Note Interest Rate for such Class.

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Principal and Interest
Account, the Note Distribution Account and the Reserve Fund, to be credited to
the Principal and Interest Account on the applicable Remittance Date pursuant to
Section 7.01 and Section 7.03.

“Irish Stock Exchange” means the Irish Stock Exchange and any successor
securities exchange thereto on which the Class A-1 Notes, the Class A-2 Notes,
Class B Notes, Class C Notes and Class D Notes may be listed for trading.

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting of the Loan Assets.

25



--------------------------------------------------------------------------------



 



“JPMorgan” means J.P. Morgan Securities Inc.

“Legal Final Maturity Date” means February 20, 2014.

“LIBOR” shall have the meaning given to such term in Section 7.06.

“LIBOR Determination Date” shall have the meaning given to such term in Section
7.06.

“LIBOR Spread” means, as of any date of determination:

     (a) in the case of any Floating LIBOR Rate Loan, the excess, if any, of the
Gross Interest Rate on such Loan over One-Month LIBOR as of such date;

     (b) in the case of any Floating Prime Rate Loan, the excess, if any, of the
Gross Interest Rate on such Loan over the weighted average Hedge Rate under all
Hedge Transactions hedging the Floating Prime Rate Loans as of such date;

     (c) in the case of any Fixed Rate Loan, the excess, if any, of the Gross
Interest Rate on such Loan over the weighted average Hedge Rate under all Hedge
Transactions hedging the Fixed Rate Loans as of such date;

provided that for purposes of determining the LIBOR Spread with respect to any
Loan, (1) no contingent payment of interest will be included in such
calculation; and (2) any Gross Interest Rate shall exclude any portion of the
interest that is currently being deferred in violation of the terms of the
related loan documents.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out–of–pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Collateral
securing such Loan upon or after the expiration or earlier termination of such
Loan and other out–of–pocket costs related to the liquidation of any such
Collateral, including the attempted collection of any amount owing pursuant to
such Loan if it is a Charged–Off Loan, and, if requested by the Indenture
Trustee, the Servicer and Originator must provide to the Indenture Trustee a
breakdown of the Liquidation Expenses for any Loan along with any supporting
documentation therefor; provided, however, to the extent any such “Liquidation
Expenses” relate to any Loan with a Retained Interest, such expenses shall be
allocated pro rata to such Loan based on the Outstanding Loan Balance included
in the Loan Pool and the outstanding loan balance of the Retained Interest.

26



--------------------------------------------------------------------------------



 



“Liquidation Proceeds” means, cash, including Insurance Proceeds, proceeds of
any Foreclosed Property Disposition, revenues received by the Servicer or the
Issuer with respect to the conservation and disposition of a Foreclosed
Property, and any other amounts received by the Servicer or Issuer in connection
with the liquidation of Charged–Off Loans, whether through trustee’s sale,
foreclosure sale or otherwise.

“Liquidation Report” shall have the meaning given to such term in
Section 5.03(c).

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date, together with
any Subsequent List of Loans amending the most current List of Loans reflecting
the Substitute Loans transferred to the Issuer on the related Subsequent
Transfer Date (together with a deletion from such list of the related Loan or
Loans identified on the corresponding Addition Notice with respect to which a
Substitution Event has occurred), and which list in each case (a) identifies by
account number each Loan included in the Loan Pool, and (b) sets forth as to
each such Loan (i) the Outstanding Loan Balance as of the Cut-Off Date, and
(ii) the maturity date, and which list (as in effect on the Closing Date) is
attached to this Agreement as Exhibit G.

“Loan” means, to the extent transferred by the Trust Depositor to the Issuer, an
individual loan or portion thereof made or purchased by the Originator to an
Obligor, including, as applicable, Assigned Loans, Agented Loans and
Participation Loans.

“Loan Assets” shall have the meaning given to such term in Section 2.01(b) (or
Section 2.04(b), in the case of Substitute Loans).

“Loan Checklist” means the list delivered by the Trust Depositor to the
Indenture Trustee pursuant Section 2.06 of this Agreement that identifies the
items contained in the related Loan File.

“Loan Files” means, with respect to any Loan and Collateral, each of the
Required Loan Documents and duly executed originals (to the extent required by
the Credit and Collection Policy) and copies of any other Records relating to
such Loan and Collateral.

“Loan Pool” means, as of any date, the Initial Loans and the Substitute Loans
(if any), other than any such Loans that (a) have been reconveyed by the Issuer
to the Trust Depositor, and concurrently by the Trust Depositor to the
Originator, pursuant to Section 11.02 hereof or (b) have been paid (or prepaid)
in full.

“Loan Rate” means, for each Loan in a Due Period, the current cash pay interest
rate for such Loan in such period, as specified in the related Required Loan
Documents.

“Loan Rate Index” means (a) in the case of a Floating Prime Rate Loan, the
CapitalSource Prime Rate, (b) in the case of a Floating LIBOR Rate Loan, the
CapitalSource LIBOR Rate and (c) in the case of a Fixed Rate Loan, a fixed rate
of interest.

“Loan Rating” means the “loan rating” determined with respect to a Loan in
accordance with the Credit and Collection Policy under the Originator’s loan
risk rating system, which ranks loans

27



--------------------------------------------------------------------------------



 



based on the Originator’s analysis of the credit quality of the loan, the
structure of the loan or the underlying collateral.

“Loan Register” means, with respect to each Noteless Loan, the register in which
the agent or collateral agent on such Loan will record, among other things,
(i) the amount of such Loan, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor and each
lender’s share thereof, (iv) the date of origination of such Loan and (v) the
maturity date of such Loan.

“Loan Sale Agreement” means the Commercial Loan Sale Agreement, dated as of the
date hereof, between the Originator and the Trust Depositor, as such agreement
may be amended, modified, waived, supplemented or restated from time to time.

“Loan-to-Value or LTV” means, with respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the maximum availability (as provided in the applicable loan
documentation) of such Loan as of the date of its origination and (ii) the
denominator of which is equal to the total discounted collateral value of the
Collateral securing such Loan.

“Lock-Box” means the post office box to which Collections are remitted for
retrieval by the Lock–Box Bank and deposited by such Lock–Box Bank into the
Lock–Box Account, the details of which are contained in Schedule I, as such
schedule may be amended from time to time.

“Lock-Box Account” means the account maintained at Bank of America, N.A. in the
name of CapitalSource Funding Inc. for the purpose of receiving Collections,
including but not limited to Collections from the Obligor Lock–Boxes, the
details of which are contained in Schedule I, as such schedule may be amended
from time to time.

“Lock-Box Agreement” means the Fourth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of November 25, 2003, among Wells Fargo, as the indenture trustee, Bank of
America, N.A., as the lockbox bank, Wachovia Capital Markets, LLC, as the
administrative agent thereof, CapitalSource Finance, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding Inc.,
as the owner of the account and as the owner of the lockbox, as amended,
modified, waived, supplemented or restated from time to time.

“Lock-Box Bank” means Bank of America, N.A.

“London Banking Day” means any day on which dealings in deposits in Dollars are
transacted in the London interbank market.

“Majority Noteholders” means (a) prior to the payment in full of the Offered
Notes, the Class A-1 Noteholders evidencing more than 50% of the aggregate
Outstanding Principal Balance of all Class A-1 Notes, the Class A-2 Noteholders
evidencing more than 50% of the aggregate Outstanding Principal Balance of all
Class A-2 Notes, the Class B Noteholders evidencing more than 50% of the
aggregate Outstanding Principal Balance of all Class B Notes, the Class C
Noteholders evidencing more than 50% of the aggregate Outstanding Principal
Balance of all

28



--------------------------------------------------------------------------------



 



Class C Notes, the Class D Noteholders evidencing more than 50% of the aggregate
Outstanding Principal Balance of all Class D Notes and the Class E Noteholders
evidencing more than 50% of the aggregate Outstanding Principal Balance of all
Class E Notes and (b) from and after the payment in full of the Offered Notes,
the Class F Noteholder evidencing more than 50% of the aggregate Outstanding
Principal Balance of the Class F Note.

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Mariner Funding Transaction” means the Loan Agreement, dated as of December 13,
2004, by and among CapitalSource Finance LLC, as borrower, Harris Nesbitt
Financing, as lender and Bank of Montreal, as agent, as amended, modified,
restated, waived or supplemented from time to time, and all documents executed
in connection therewith and all transactions contemplated thereby.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Originator, the Trust Depositor, the Issuer or
the Servicer, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document, or the validity, enforceability or
collectibility of the Loans generally or any material portion of the Loans, (c)
the rights and remedies of the Indenture Trustee on behalf of the
Securityholders and the Hedge Counterparties, (d) the ability of the Originator,
the Trust Depositor, the Issuer, the Servicer, the Backup Servicer or the
Indenture Trustee to perform in all material respects their respective
obligations under this Agreement or any Transaction Document, or (e) the status,
existence, perfection, priority or enforceability of the Indenture Trustee’s
security interest on behalf of the Securityholders and the Hedge Counterparties.

“Material Modification” means:

     (i) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan which would not otherwise be
permitted under the standards and criteria set forth in Section 5.02(e); or

     (ii) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan which is entered into for
reasons related to the inability of the applicable Obligor to make payments of
principal (excluding payments of principal consisting of excess cash flow
sweeps) or interest under such Loan, as determined in accordance with the Credit
and Collection Policy.

“Material Mortgage Loan” means any Loan for which the underlying Collateral
consisting of real property owned by the Obligor (a) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (i) the original commitment for such Loan and
(ii) the fair value of the underlying Obligor and Collateral as a whole and
(b) is material to the operations of the related business; provided, however,
that a

29



--------------------------------------------------------------------------------



 



Material Mortgage Loan shall not include certain parcels of real property which
the Obligor is in the process of disposing.

“Minimum Weighted Average LIBOR Spread” means 6.00%.

“Monthly Reconciliation Date” means the last day of each Due Period.

“Monthly Report” shall have the meaning given to such term in Section 9.01.

“Moody’s” means Moody’s Investors Service or any successor thereto.

“Moody’s Rating Condition” means, with respect to any action or series of
related actions or proposed transaction or series of proposed transactions, that
Moody’s shall have notified the Trust Depositor, the Owner Trustee and the
Indenture Trustee in writing that such action or series of related actions or
the consummation of such proposed transaction or series of related transactions
will not result in a reduction or withdrawal of the rating issued by Moody’s on
the Closing Date with respect to any outstanding class of Notes as a result of
such action or series of related actions or the consummation of such proposed
transaction or series of related transactions.

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on a Mortgaged Property.

“Mortgaged Property” means the underlying real property, if any, secured under a
Material Mortgage Loan, and any improvements thereon, which property satisfies
either test in the definition of Material Mortgage Loan.

“NAICS Code” means the North American Industry Classification System Codes by at
least four digits.

“Net Liquidation Proceeds” means Liquidation Proceeds relating to a Loan net of
(a) any Liquidation Expenses relating to such Loan reimbursed to the Servicer
therefrom pursuant to terms of this Agreement and (b) amounts required to be
released to other creditors, including any other costs, expenses and taxes, or
the related Obligor or grantor pursuant to applicable law or the governing
Required Loan Documents.

“Net Trust Hedge Payments” means, with respect to each Remittance Date, the
excess, if any, of (a) the monthly payments by the Issuer to the Hedge
Counterparties and any interest accrued thereon over (b) the monthly payments by
the Hedge Counterparties to the Issuer and any interest accrued thereon.

“Net Trust Hedge Receipts” means, with respect to each Remittance Date, the
excess, if any, of (a) the monthly payments by the Hedge Counterparties to the
Issuer and any interest accrued thereon over (b) the monthly payments by the
Issuer to the Hedge Counterparties and any interest accrued thereon.

“New York Business Day” means any Business Day in the city of New York, New
York.

30



--------------------------------------------------------------------------------



 



“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

“Note Distribution Account” means the interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

“Note Interest Rate” means, as the context requires, any of the Class A-1 Note
Interest Rate, the Class A-2 Note Interest Rate, the Class B Note Interest Rate,
the Class C Note Interest Rate, the Class D Note Interest Rate or the Class E
Note Interest Rate.

“Note Register” shall have the meaning given to such term in Section 2.04 of the
Indenture.

“Noteholders” means each Person in whose name a Note is registered in the Note
Register.

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the Obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred to the
Issuer.

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

“Obligor Lock–Box” means the post office box to which Collections are remitted
with respect to certain Revolving Loans for retrieval by an Obligor Lock–Box
Bank and deposited by such Obligor Lock–Box Bank into an Obligor Lock–Box
Account, the details of which are contained in Schedule II, as such schedule may
be amended from time to time.

“Obligor Lock–Box Accounts” means the accounts maintained for the purpose of
receiving Collections on certain Revolving Loans and transferring such
Collections to the Lock–Box, the details of which are contained in Schedule II,
as such schedule may be amended from time to time.

“Obligor Lock–Box Bank” means any of the banks or other financial institutions
holding one or more Obligor Lock–Box Accounts.

“OCC” means the Office of the Comptroller of the Currency.

“Offered Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes.

“Offering Memorandum” means the Offering Memorandum, dated April 8, 2005
prepared in connection with the offer and sale of the Offered Notes.

“Officer’s Certificate” means a certificate delivered to the Indenture Trustee
signed by the Chief Executive Officer, the President, an Executive Vice
President, a Senior Vice President, the

31



--------------------------------------------------------------------------------



 



Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant
Secretaries of the Trust Depositor, the Servicer, or the Owner Trustee (or
another Person) on behalf of the Issuer, as required by this Agreement or any
other Transaction Document.

“One–Month Index Maturity” shall have the meaning given to such term in Section
7.06.

“One–Month LIBOR” means LIBOR for the One-Month Index Maturity.

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Trust Depositor or the Servicer,
from Patton Boggs LLP or other counsel reasonably acceptable to the Owner
Trustee or the Indenture Trustee, as the case may be; provided, however, if the
opinion of counsel concerns or relates to any Hedge Counterparty, such counsel
shall be (i) outside counsel and (ii) acceptable to each Hedge Counterparty.

“Optional Repurchase” means a repurchase of the Notes pursuant to Section 10.01
of the Indenture.

“Originator” shall have the meaning given to such term in the Preamble.

“Outstanding” shall have the meaning given to such term in the Indenture.

“Outstanding Loan Balance” of a Loan means the excess of (a) the principal
amount of such Loan, or portion thereof transferred to the Issuer, outstanding
as of the Cut–Off Date over (b) all Principal Collections received on such Loan,
or portion thereof, transferred to the Issuer since the Cut–Off Date; provided,
that, for all purposes other than the determination of the Transfer Deposit
Amount: (i) any Loan charged–off pursuant to clauses (a), (b), (c), (e) and (f)
of the definition of Charged–Off Loan will be deemed to have an Outstanding Loan
Balance equal to zero; and (ii) all or the portion of any Loan charged–off
pursuant to clause (d) of the definition of Charged–Off Loan will be deemed to
have an Outstanding Loan Balance equal to zero; and provided, further, that, for
any Deferred Interest Loan, the Outstanding Loan Balance of such Deferred
Interest Loan shall not include any Accreted Interest with respect thereto.

“Outstanding Principal Balance” means, as of date of determination and with
respect to any class of Notes, the original principal amount of such class of
Notes on the Closing Date, as reduced by all amounts paid by the Issuer with
respect to such principal amount up to such date.

“Overadvance” means an advance of funds by the Originator or any of its
Affiliates to an Obligor under a Loan in excess of the availability under the
facility related to such Loan at the time such advance is made.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

“Partially Funded Term Loan” means a Loan that is a closed–end multiple advance
Loan that has not been fully funded as of the Cut–Off Date.

32



--------------------------------------------------------------------------------



 



“Participation Loan” means a Loan to an Obligor, originated by the Originator
and serviced by the Servicer in the ordinary course of its business, in which a
participation interest has been granted to another Person in accordance with the
Credit and Collection Policy and such transaction has been fully consummated,
pursuant to a standard participation agreement.

“Paying Agent” shall have the meaning given to such term in Section 3.03 of the
Indenture and Section 3.09 of the Trust Agreement.

“Permitted Investments” with respect to any Remittance Date means negotiable
instruments or securities or other investments maturing on or before such
Remittance Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Remittance Date immediately following such date of determination, and (c) that
evidence:

     (i) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

     (ii) demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided,
however, that at the time of the Issuer’s investment or contractual commitment
to invest therein, the commercial paper, if any, and short-term unsecured debt
obligations (other than such obligation whose rating is based on the credit of a
Person other than such institution or trust company) of such depository
institution or trust company shall have a credit rating from each Rating Agency
in the Highest Required Investment Category granted by such Rating Agency,
which, in the case of Fitch, shall be “F–1+”;

     (iii) commercial paper, or other short term obligations, having, at the
time of the Issuer’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating
Agency, which, in the case of Fitch, shall be “F–1+”;

     (iv) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short–term deposits from Moody’s and S&P of “P–1” and “A–1+”,
respectively, and, if rated by Fitch, from Fitch of “F–1+”;

     (v) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;

     (vi) investments in taxable money market funds or other regulated
investment companies having, at the time of the Issuer’s investment or
contractual commitment to

33



--------------------------------------------------------------------------------



 



invest therein, a rating of the Highest Required Investment Category from
Moody’s, S&P and Fitch (if rated by Fitch) or otherwise subject to satisfaction
of the Rating Agency Condition;

     (vii) time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Issuer’s investment
or contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency;

     (viii) Eligible Repurchase Obligations with a rating acceptable to the
Rating Agencies, which, in the case of Fitch, shall be “F-1+” and in the case of
S&P shall be “A-1+”; or

     (ix) any negotiable instruments or securities or other investments subject
to satisfaction of the Rating Agency Condition.

Permitted Investments shall not include any instrument, security or investment
(x) which, if purchased at a price (excluding accrued interest) in excess of
100% of par, is subject to substantial non-credit risk as determined by the
Servicer in its reasonable business judgment, or (y) the S&P rating of which
includes a “p”, “pi”, “q”, “r” or “t” subscript. The Indenture Trustee may
purchase or sell to itself or an Affiliate, as principal or agent, the Permitted
Investments described above.

“Permitted Liens” means

     (a) with respect to Loans in the Loan Pool: (i) Liens in favor of the Trust
Depositor created pursuant to the Loan Sale Agreement and transferred to the
Issuer pursuant hereto, (ii) Liens in favor of the Issuer created pursuant to
this Agreement, and (iii) Liens in favor of the Indenture Trustee created
pursuant to the Indenture and/or this Agreement; and

     (b) with respect to the interest of the Originator, the Trust Depositor and
the Issuer in the related Collateral: (i) materialmen’s, warehousemen’s,
mechanics’ and other Liens arising by operation of law in the ordinary course of
business for sums not due or sums that are being contested in good faith,
(ii) purchase money security interests in certain items of equipment,
(iii) Liens for state, municipal and other local taxes if such taxes shall not
at the time be due and payable or if the Trust Depositor shall currently be
contesting the validity thereof in good faith by appropriate proceedings,
(iv) Liens in favor of the Trust Depositor created by the Originator and
transferred by the Trust Depositor to the Issuer pursuant to this Agreement, (v)
Liens in favor of the Issuer created pursuant to this Agreement, (vi) Liens in
favor of the Indenture Trustee created pursuant to the Indenture and/or this
Agreement, (vii) Liens held by senior lenders or lenders under Senior B-Note
Loans with respect to any Subordinated Loans, (viii) contractually subordinated
liens in favor of junior lenders to the same Obligor, and (ix) with respect to
Agented Loans and Assigned Loans, Liens in favor of the collateral agent on
behalf of all noteholders of such Obligor.

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company,

34



--------------------------------------------------------------------------------



 



trust (including any beneficiary thereof), unincorporated organization or
government or any agency or political subdivision thereof or other entity.

“Pooled Obligor Loans” means Loans to Obligors that are in turn collateralized
by loans to multiple Underlying Debtors, including, without limitation,
Underlying Debtors that are individuals, consumers and small businesses.

“Prepaid Loan” means any Loan (other than a Charged–Off Loan) that was
terminated or has been prepaid in full prior to its scheduled expiration date.

“Prepaid Loan Amount” means, with respect to each Substitute Loan being
transferred in place of a Prepaid Loan, an amount equal to the lesser of (i) the
amount deposited into the Principal Collection Account with respect to such
Prepaid Loan and (ii) the Outstanding Loan Balance of the Prepaid Loan
immediately prior to the date it was prepaid.

“Prepayments” means any and all (a) full prepayments, including prepayment
premiums, on or with respect to a Loan (including, with respect to any Loan and
any Due Period, any Scheduled Payment, Finance Charge or portion thereof that is
due in a subsequent Due Period that the Servicer has received and expressly
permitted the related Obligor to make in advance of its scheduled due date, and
that will be applied to such Scheduled Payment on such due date),
(b) Liquidation Proceeds, and (c) Insurance Proceeds.

“Principal and Interest Account” means the interest bearing trust account so
designated and established and maintained pursuant to Section 7.03.

“Principal Collection Account” means a sub–account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

“Principal Collections” means amounts deposited into the Principal and Interest
Account in respect of payments received on or after the Cut–Off Date on account
of principal on the Loans, including:

     (a) the principal portion of:

    (i) any Scheduled Payments and Prepayments; and

    (ii) any amounts received (x) in connection with the purchase or repurchase
of any Loan and the amount of any adjustment for substituted Loans and (y) any
Scheduled Payment Advances that the Servicer determines to make;

     (b) Curtailments; and

     (c) amounts previously deposited in accordance with the procedures for the
substitution of Loans that have not been applied to purchase one or more
Substitute Loans within 180 days of their deposit into the Principal Collection
Account.

“Principal Distributable Shortfall” means, on each Remittance Date, the amount,
if any, by which the Total Principal Distributable exceeds the Available
Principal Distributable.

35



--------------------------------------------------------------------------------



 



“Prior Term Transactions” means the Rule 144A/Regulation S private placements of
Notes issued by (i) CapitalSource Commercial Loan Trust 2002-2 on or about
October 30, 2002, (ii) CapitalSource Commercial Loan Trust 2003-1 on or about
April 17, 2003, (iii) CapitalSource Commercial Loan Trust 2003-2 on or about
November 25, 2003, (iv) CapitalSource Commercial Loan Trust 2004-1 on or about
June 22, 2004, and (v) CapitalSource Commercial Loan Trust 2004-2 on or about
October 28, 2004.

“Priority of Payments” means, collectively, the payments made on each Remittance
Date in accordance with Section 7.05(a) and Section 7.05(b).

“Public Securities” means the common stock of CapitalSource Inc., a Delaware
corporation and the ultimate parent of the Originator, and any subsequent
securities issued by CapitalSource Inc. in a transaction registered under the
Securities Act.

“Purchase Agreement” means the Purchase Agreement, dated April 8, 2005 among the
Initial Purchasers, the Trust Depositor, the Issuer and CapitalSource, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.

“Qualified Hedge Counterparty” means a party that is a recognized dealer in
interest rate swaps and interest rate caps, organized under the laws of the
United States or a jurisdiction located therein (or another jurisdiction
reasonably acceptable to the Issuer and each Rating Agency), that with respect
to itself or its Credit Support Provider: (a) at the time it becomes a Hedge
Counterparty has a short–term rating of at least “A-1” or a long-term senior
unsecured debt rating of at least “A+” if such Person does not have a short-term
rating by S&P (for so long as any of the Offered Notes are deemed Outstanding
hereunder and are rated by S&P), and at least “F-1” by Fitch (for so long as any
of the Offered Notes are deemed Outstanding hereunder and are rated by Fitch)
and either a long–term senior unsecured debt rating of at least “Aa3” by Moody’s
(if such Person does not have at least a “P-1” short–term debt rating by
Moody’s) or a long–term senior unsecured debt rating of at least “A1” by Moody’s
and not subject to the qualification that the party has been placed on credit
watch with negative implications (only if the short–term debt of such Person is
rated at least “P-1” by Moody’s and not subject to the qualification that the
party has been placed on credit watch with negative implications) (for so long
as any of the Offered Notes are deemed Outstanding hereunder and are rated by
Moody’s) and thereafter maintains long-term senior unsecured debt rating of at
least “BBB-” from S&P (for so long as any of the Offered Notes are deemed
Outstanding hereunder and are rated by S&P), and a short-term debt rating of at
least “F–2” by Fitch (for so long as any of the Offered Notes are deemed
Outstanding hereunder and are rated by Fitch) and either a long-term senior
unsecured debt rating of at least “A1” by Moody’s (if such Person does not have
at least a “P-1” short–term debt rating by Moody’s) or a long–term senior
unsecured debt rating of at least “A2” by Moody’s (only if the short–term debt
of such Person is rated at least “P-1” by Moody’s) (for so long as any of the
Offered Notes are deemed Outstanding hereunder and are rated by Moody’s);
provided, that, should a Rating Agency effect an overall downward adjustment of
its short-term or long-term debt ratings, then the rating required of that
Rating Agency under this clause (a) for a party to constitute a Qualified Hedge
Counterparty shall be downwardly adjusted accordingly; provided further, that
any adjustment to a rating shall be subject to the prior written consent of the
applicable Rating Agency (b) legally and effectively accepts the rights and
obligations under the applicable Hedge Agreement, or, as the case may be,
alternate credit

36



--------------------------------------------------------------------------------



 



support arrangements pursuant to a written agreement reasonably acceptable to
the Issuer and (c) in connection with a Substitute Hedge Counterparty, otherwise
satisfies the Rating Agency Condition.

“Qualified Institution” means (a) the corporate trust department of the
Indenture Trustee or the corporate trust department of Wachovia Bank, National
Association, or (b) a depository institution organized under the laws of the
United States or any one of the states thereof or the District of Columbia (or
any domestic branch of a foreign bank), (i)(A) that has either (1) a long-term
unsecured debt rating acceptable to the Rating Agencies, which, in the case of
S&P, shall be “AA-”, in the case of Fitch, shall be “AAA” and in the case of
Moody’s, shall be “Aa3,” or (2) a short–term unsecured debt rating or
certificate of deposit rating acceptable to the Rating Agencies, which, in the
case of S&P, shall be “A-1+”, in the case of Fitch, shall be “F-1+”, and in the
case of Moody’s, shall be “P-1,” (B) the parent corporation, if such parent
corporation guarantees the obligations of the depository institution, of which
has either (1) a long–term unsecured debt rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “AA-”, in the case of Fitch, shall
be “AAA” and in the case of Moody’s, shall be “Aa3” or (2) a short–term
unsecured debt rating or certificate of deposit rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “A-1+”, in the case of Fitch,
shall be “F-1+” and in the case of Moody’s, shall be “A-1,” or (C) otherwise
satisfies the Rating Agency Condition, and (ii) whose deposits are insured by
the FDIC and satisfies the Rating Agency Condition.

“Qualified Transferee” means:

     (a) the Trust Depositor, the Trust, the Indenture Trustee and any Affiliate
thereof; or

     (b) any other Person which:

          (i) has at least $50,000,000 in capital/statutory surplus or
shareholders’ equity (except with respect to a pension advisory firm or similar
fiduciary); and

          (ii) is one of the following:

               (A) an insurance company, bank, savings and loan association,
investment bank, trust company, commercial credit corporation, pension plan,
pension fund, pension fund advisory firm, mutual fund, real estate investment
trust, governmental entity or plan;

               (B) an investment company, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or an “institutional accredited investor” within the meaning of Regulation D who
is a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act;

               (C) the trustee, collateral agent or administrative agent in
connection with (x) a securitization of the subject Loan through the creation of
collateralized debt or loan obligations or (y) an asset-backed commercial paper
funded transaction funded by a commercial paper conduit whose commercial paper
notes are rated at least “A-1” by S&P or at least “P-1” by Moody’s, or (z) a
repurchase transaction funded by a an entity which would otherwise be a
Qualified

37



--------------------------------------------------------------------------------



 



Transferee so long as the “equity interest” (other than any nominal or de
minimis equity interest) in the special purpose entity that issues notes or
certificates in connection with any such collateralized debt or loan obligation,
asset-backed commercial paper funded transaction or repurchase transaction is
owned by one or more entities that are Qualified Transferees under subclauses
(A) or (B) above; or

               (D) any entity Controlled (as defined below) by any of the
entities described in subclauses (i) or (ii) above.

For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled” has the meaning correlative thereto.

“Rating Agency” means each of S&P, Moody’s and Fitch, so long as such Persons
maintain a rating on any of the Offered Notes; and if any of S&P, Moody’s or
Fitch no longer maintains a rating on any of the Offered Notes, such other
nationally recognized statistical rating organization, if any, selected by the
Trust Depositor.

“Rating Agency Condition” means, with respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, that
each applicable Rating Agency shall have notified the Trust Depositor, the Owner
Trustee and the Indenture Trustee in writing that such action or series of
related actions or the consummation of such proposed transaction or series of
related transactions will not result in a Ratings Effect.

“Ratings Effect” means, with respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, a reduction
or withdrawal of any rating issued by a Rating Agency on the Closing Date with
respect to any outstanding Class of Notes as a result of such action or series
of related actions or the consummation of such proposed transaction or series of
related transactions.

“Record Date” means, for book–entry Notes, the calendar day immediately
preceding the applicable Remittance Date or Repurchase Date, and for the
Individual Notes, the last Business Day of the immediately preceding calendar
month.

“Records” means all Loan and other documents, books, records and other
information (including without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights) executed
in connection with the origination or acquisition of the Loans or maintained
with respect to the Loans and the related Obligors that the Originator or the
Servicer have generated, in which the Originator, the Trust Depositor, the
Issuer, the Indenture Trustee or the Servicer have acquired an interest pursuant
to the Transfer and Servicing Agreements or in which the Originator, the Trust
Depositor, the Issuer, the Indenture Trustee or the Servicer have otherwise
obtained an interest.

“Repurchase Date” means in the case of an Optional Repurchase, the Remittance
Date specified by the Issuer pursuant to Section 10.01 of the Indenture.

38



--------------------------------------------------------------------------------



 



“Repurchase Price” means, in the case of an Optional Repurchase, an amount equal
to the then outstanding principal amount of each class of Offered Notes to be
repurchased plus accrued and unpaid interest thereon to but excluding the
Repurchase Date plus all other amounts accrued and unpaid with respect thereto,
together with all amounts then owing to each Hedge Counterparty, including Hedge
Breakage Costs, plus, without duplication, all amounts payable to each Hedge
Counterparty upon termination of all Hedge Transactions in connection with a
Repurchase of the Notes, including Hedge Breakage Costs.

“Reducing Revolving Loans” means a Loan that is a revolving line of credit with
a commitment that reduces over the life of the Loan.

“Reference Banks” means leading banks selected by the Indenture Trustee and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

“Released Amounts” means, with respect to any payment or collection received
with respect to any Loan on any Business Day (whether such payment or collection
is received by the Servicer, the Owner Trustee or the Trust Depositor), an
amount equal to that portion of such payment or collection on any Retained
Interest released from the Loan Assets pursuant to Section 2.05.

“Released Mortgage Property Proceeds” means, as to any Loan secured by a
Mortgaged Property, the proceeds received by the Servicer in connection with
(a) a taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation or (b) any release of part of the Mortgaged Property from
the Lien of the related Mortgage, whether by partial condemnation, sale or
otherwise, which is not released to the Obligor, the grantor or another creditor
in accordance with the Requirements of Law, the governing documents, the Credit
and Collection Policy and this Agreement.

“Remittance Date” means the 20th day of each month, commencing April 20, 2005
or, if such 20th day is not a Business Day, on the next succeeding Business Day.

“Repossessed Collateral” means items of Collateral taken in the name of the
Issuer as a result of legal action enforcing the Lien on the Collateral
resulting from a default on the related Loan.

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

“Required Loan Documents” means, with respect to:

     (a) all Loans in the aggregate:

          (i) a blanket assignment of all of the Originator’s and Trust
Depositor’s right, title and interest in and to all Collateral securing the
Loans at any time transferred to the Issuer including without limitation, all
rights under applicable guarantees and Insurance Policies, such assignment shall
be in the name of “Wells Fargo Bank, National Association, its successors and
assigns, as Indenture Trustee under the Indenture, dated as of April 14, 2005
relating to CapitalSource Commercial Loan Trust 2005-1”;

39



--------------------------------------------------------------------------------



 



          (ii) irrevocable powers of attorney of the Originator, the Trust
Depositor and the Issuer to the Indenture Trustee to execute, deliver, file or
record and otherwise deal with the Collateral for the Loans at any time
transferred to the Issuer. The powers of attorney will be delegable by the
Indenture Trustee to the Servicer and any Successor Servicer and will permit the
Indenture Trustee or its delegate to prepare, execute and file or record UCC
financing statements and notices to insurers;

          (iii) blanket UCC–1 financing statements identifying by type all
Collateral for the Loans to be transferred to the Issuer as Collateral under the
Indenture and naming the Issuer and the Indenture Trustee, as assignee of the
Issuer, as “Secured Party” and the Trust Depositor as the “Debtor”;

     (b) for each Loan:

          (i) with the exception of Noteless Loans, the original Underlying
Note, endorsed by means of an allonge as follows: “Pay to the order of Wells
Fargo Bank, National Association, and its successors and assigns, not in its
individual capacity but solely as Indenture Trustee under that certain
Indenture, dated as of April 14, 2005 relating to CapitalSource Commercial Loan
Trust 2005-1, without recourse” and signed, by facsimile or manual signature, in
the name of the Trust Depositor by a Responsible Officer, with all prior and
intervening endorsements showing a complete chain of endorsement from the
Originator to the Trust Depositor and from the Trust Depositor to the Issuer;

          (ii) in the case of Noteless Loans, a copy of the Loan Register,
certified by a Responsible Officer of the Originator;

          (iii) a copy of the related loan agreement (which may be included in
the Underlying Note if so indicated in the Loan Checklist), together with a copy
of all amendments and modifications thereto;

          (iv) a copy of any related security agreement signed by the primary
Obligor;

          (v) a copy of the Loan Checklist;

          (vi) a copy of any related guarantees then executed in connection with
such Loan;

          (vii) a copy of any UCC financing statements filed securing any
related Collateral naming the Originator, or, with respect to Assigned Loans,
Participation Loans or Agented Loans, the collateral agent named thereunder, as
“Secured Party”;

          (viii) for Assigned Loans, a copy of the assignment agreement;

          (ix) if the Originator is the only lender under the credit facility,
if the Originator is the collateral agent for a syndicate of lenders under the
credit facility, or if the Originator has not previously delivered such stock
certificate to Wells Fargo in connection with the Funding I Transaction, the
Funding II Transaction, the Funding III

40



--------------------------------------------------------------------------------



 



Transaction, the Acquisition Funding Transaction or any Prior Term Transaction,
and the Loan Checklist indicates that the Collateral includes a pledge of stock,
the original stock certificate serving as Collateral for such Loan, along with
an executed stock power executed in blank;

          (x) if the Originator is the only lender under the credit facility, if
the Originator is the collateral agent for a syndicate of lenders under the
credit facility, or if the Originator has not previously delivered such items to
Wells Fargo in connection with the Funding I Transaction, the Funding II
Transaction, the Funding III Transaction, the Acquisition Funding Transaction,
or such Prior Term Transaction, all other items listed in the related Loan
Checklist that have not previously been delivered, or a certificate from a
Responsible Officer of the Trust Depositor that such delivery has been waived
consistent with the prudent lending practices and the Credit and Collection
Policy of the Originator and such waiver shall not have a material adverse
effect on the Noteholders or Hedge Counterparties; and

     (c) for each Loan identified by the Trust Depositor as a Material Mortgage
Loan, each of the following documents (except for Material Mortgaged Loans where
the Originator or one of its Affiliates is a co–lender but not the agent):

          (i) either (A) the original Mortgage, with evidence of recording
thereon, (B) a copy of the Mortgage certified as a true copy by a Responsible
Officer of the Originator where the original has been transmitted for recording
until such time as the original is returned by the public recording office or
duly licensed title or escrow officer or (C) a copy of the Mortgage certified by
the public recording office in those instances where the original recorded
Mortgage has been lost;

          (ii) the original Assignment of Mortgage from the Originator endorsed
as follows: “Wells Fargo Bank, National Association, its successors and assigns,
as Indenture Trustee under the Indenture, dated as of April 14, 2005, as for the
pro rata benefit of the Assigned Parties”;

          (iii) either (A) originals of all intervening assignments, if any,
showing a complete chain of title from the originator of the Loan (where such
originator was not the Originator or one of its Affiliates) to the Originator or
one of its Affiliates, including warehousing assignments, with evidence of
recording thereon if such assignments were recorded, (B) copies of any
assignments certified as true copies by a Responsible Officer of the Originator
where the originals have been submitted for recording until such time as the
originals are returned by the public recording officer, or (C) copies of any
assignments certified by the public recording office in any instances where the
original recorded assignments have been lost; and

          (iv) either (A) a copy of all title insurance policies or a marked
title commitment relating to the title insurance policies for the Mortgaged
Property to the extent the Originator obtained such policies or (B) copies of
any title insurance policies or other evidence of Lien position, including but
not limited to policy insurance record of title policies, limited liability
reports and lot book reports, to the extent the Originator

41



--------------------------------------------------------------------------------



 



obtains such policies or other evidence of Lien position, certified as true by
the Originator.

“Required Reserve Amount” means, with respect to each Remittance Date, an amount
equal to the sum of (a) three times the sum of the Class A-1 Interest Amount,
the Class A-2 Interest Amount, the Class B Interest Amount, the Class C Interest
Amount, the Class D Interest Amount and the Class E Interest Amount due on the
next Remittance Date plus (b) the Outstanding Loan Balance of each Delinquent
Loan.

“Requirements of Law” for any Person means the certificate of incorporation or
articles of association and by–laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or order or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether Federal, state or local (including, without limitation, usury laws, the
Federal Truth in Lending Act and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System).

“Reserve Fund” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.01.

“Reserve Fund Initial Balance” means an amount equal to $10,107,734.38 (i.e.,
the product of (a) the sum of the Outstanding Principal Balance of the Offered
Notes as of the Closing Date, (b) the weighted average Note Interest Rate
applicable to each Class of Offered Notes as of the first day of the initial
Interest Accrual Period (weighted by the Outstanding Principal Balance of each
Class of Offered Notes) and (c) 0.25).

“Responsible Officer” means, when used with respect to the Owner Trustee or the
Indenture Trustee, any officer assigned to the Corporate Trust Office, including
any Chief Executive Officer, President, Executive Vice President, Vice
President, Assistant Vice President, Secretary, any Assistant Secretary, any
trust officer or any other officer of the Owner Trustee or the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject. When used with respect to the Trust
Depositor, the Issuer, the Originator or the Servicer, any Chief Executive
Officer, the President, an Executive Vice President, a Senior Vice President,
the Treasurer, the Secretary or any Assistant Secretary or Assistant Treasurer.

“Retained Interest” means, for each Loan, the following interests, rights and
obligations in such Loan and under the related loan documents, which are being
retained by the Originator: (a) all of the obligations, if any, to provide
additional funding with respect to such Loan, (b) all of the rights and
obligations, if any, of the agent(s) under the documentation evidencing such
Loan, (c) the applicable portion of the interests, rights and obligations under
the documentation evidencing such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
Originator, (d) any unused commitment fees associated with the additional
funding obligations that are not being transferred in accordance with clause (a)
above, (e) any agency or similar fees associated with the rights and obligations
of the agent that are not being transferred in accordance with clause (b) above,
(f) any advisory, consulting, audit, in–house

42



--------------------------------------------------------------------------------



 



legal expenses or similar fees and/or expenses due from the Obligor associated
with services provided by the agent that are not being transferred in accordance
with clause (b) above, and (g) any and all warrants and equity instruments
issued in the name of the Originator or its Affiliates in connection with or
relating to any Loan.

“Revolving Loan” means a Loan that is a line of credit arising from an extension
of credit by the Originator to an Obligor with a commitment that is fixed
pursuant to the terms of the related Required Loan Documents.

“S&P” means Standard and Poor’s Inc., a division of The McGraw Hill Companies or
any successor thereto.

“S&P CDO Evaluator” means the dynamic, analytical computer program in the form
provided by S&P to the Servicer as of the Closing Date for the purpose of
estimating the default risk of Loans.

“S&P Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that S&P
shall have notified the Trust Depositor, the Owner Trustee and the Indenture
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the rating issued by S&P on the
Closing Date with respect to any outstanding class of Notes as a result of such
action or series of related actions or the consummation of such proposed
transaction or series of related transactions.

“SAIF” means the Savings Association Insurance Fund, or any successor thereto.

“Scheduled Payment” means, with respect to any Loan, the payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after the related Cut–Off Date, excluding any payments of principal
constituting excess cash flow sweeps, as adjusted pursuant to the terms of the
related Underlying Note or Required Loan Documents, and any such payment
received after the related Cut–Off Date.

“Scheduled Payment Advance” means, with respect to any Remittance Date, the
amounts, if any, deposited by the Servicer in the Principal and Interest Account
for such Remittance Date in respect of Scheduled Payments (or portions thereof)
pursuant to Section 5.09.

“Securities” means the Notes and the Certificate, or any of them.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securityholders” means the Holders of the Notes or the Certificate.

“Senior B-Note Loan” means any multilender Loan that (a) is secured by a first
priority Lien on all the Obligor’s assets constituting Collateral for the Loan,
(b) has a Loan-to-Value of less than or equal to 90%, and (c) that contains
provisions which, upon the occurrence of an event of default under the
Underlying Loan Documents or in the case of any liquidation or foreclosure on
the related Collateral, the Issuer’s portion of such Loan would be paid only
after the other lender party to such Loan (whose right to payment is
contractually senior to the Issuer) is paid in full.

43



--------------------------------------------------------------------------------



 



“Senior Loan” means any Loan that (a) is secured by a first priority Lien on all
of the Obligor’s assets constituting Collateral for the Loan, (b) has a
Loan–to–Value of less than or equal to 90%, and (c) provides that the Payment
Obligation of the related Obligor on such Loan is either senior to, or pari
passu with, all other loans or financings to such Obligor.

“Sequential Pay Event” means, with respect to any Remittance Date, that one or
more of the following has occurred;

     (a) as of the related Determination Date, the Outstanding Loan Balance of
Loans which have become Charged-Off Loans represent 8.0% or more of the Initial
Aggregate Outstanding Loan Balance;

     (b) any of the Class B Interest Amount, the Class C Interest Amount, the
Class D Interest Amount or the Class E Interest Amount is calculated using
clause (ii)(b) of the definition thereof;

     (c) an Event of Default;

     (d) a Servicer Default;

     (e) an Accelerated Amortization Event;

     (f) the Aggregate Outstanding Loan Balance is less than 45% of the Initial
Aggregate Outstanding Loan Balance; or

     (g) a Downgrade Event.

“Servicer” means initially CapitalSource, or its successor, until any Servicer
Transfer hereunder or the resignation or permitted assignment by the Servicer
and, thereafter, means the Successor Servicer appointed pursuant to ARTICLE 8
with respect to the duties and obligations required of the Servicer under this
Agreement.

“Servicer Default” shall have the meaning specified in Section 8.01.

“Servicer Employees” shall have the meaning specified in Section 5.04.

“Servicer Transfer” shall have the meaning specified in Section 8.02(b).

“Servicing Advances” means, all reasonable and customary “out–of–pocket” costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Collateral, (b) any enforcement or judicial
proceedings, including foreclosures, (c) the management and liquidation of the
Foreclosed Property or Repossessed Collateral, (d) compliance with the
obligations under this Agreement, which “Servicing Advances” are reimbursable to
the Servicer to the extent provided in Section 5.10(d) of this Agreement, and
(e) in connection with the liquidation of a Loan, for all of which costs and
expenses the Servicer is entitled to reimbursement thereon up to a maximum rate
per annum equal to the related Loan Rate.

44



--------------------------------------------------------------------------------



 



“Servicing Fee” shall have the meaning given to such term in Section 5.11.

“Servicing Fee Percentage” means 1.25% per annum for Asset Based Revolvers and
1.0% per annum for all other Loans.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Indenture Trustee by the Servicer, as the same may be amended from time to
time.

“SG CIB” means SG Americas Securities, LLC.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“SPE Obligor” means an Obligor that (a) is organized as a special purpose entity
and is not an operating company and (b) has as its primary assets loans to, and
a security interest in the assets of, Underlying Debtors.

“Specified Amendment” means, with respect to any Loan, any waiver, modification,
amendment or variance of such Loan which does not constitute a Material
Modification of the type specified in clause (ii) of the definition thereof and
which effects:

     (a) any waiver, modification amendment or variance of any term of such Loan
in a manner that would:

     (i) modify the amortization schedule with respect to such Loan to reduce
the dollar amount of any Scheduled Payment by more than 20%, or to postpone by
more than two payment periods or eliminate a Scheduled Payment with respect
thereto; provided that any such modification, postponement or elimination shall
not cause the weighted average life of the applicable Loan to increase by more
than 10%; or

     (ii) reduce or increase the cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a Loan);
or

     (iii) reduce the principal amount thereof; or

     (iv) extend the stated maturity date of such Loan by more than 24 months;
provided that, any such extension shall be deemed not to have been made until
the

45



--------------------------------------------------------------------------------



 



business day following the original stated maturity date of such Loan, except
that the Servicer shall provide notice and a summary of such extension to the
Rating Agencies in accordance with the second sentence of Section 5.02(e)(ii) as
though a Specified Amendment had occurred as of the date such extension is
entered into; or

     (v) release any party from its obligations under such Loan, if such release
would have a material adverse effect on the Loan; or

     (vi) release, or permit the sharing of, the collateral included in the
borrowing base under an Asset Based Revolver such that the advance rate for such
Loan would exceed 90% based upon the remaining collateral; or

     (vii) increase the advance rate under an Asset Based Revolver to more than
90%; or

     (b) the making of an Overadvance not scheduled to be repaid within one year
of being made to the Obligor with respect to an Asset Based Revolver, where such
overadvance results in an advance rate in excess of 90% for such Loan;

     provided that any waiver or forgiveness by the Servicer of any amount
described in Section 5.11(b) shall not constitute a Specified Amendment.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.

“Subordinated Loan” means any Loan other than a Senior Loan, a Senior B-Note
Loan or an unsecured Loan.

“Subsequent Cut–Off Date” means the date specified as such for Substitute Loans
in the related Subsequent Transfer Agreement.

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Substitute Loan
transferred to the Issuer pursuant to the related Subsequent Transfer Agreement.

“Subsequent Purchase Agreement” means, with respect to any Substitute Loans, the
agreement between the Originator and the Trust Depositor pursuant to which the
Originator will transfer the Substitute Loans to the Trust Depositor, the form
of which is attached to hereto as Exhibit J.

“Subsequent Transfer Agreement” means the agreement described in
Section 2.04(d)(v) hereof, the form of which is attached hereto as Exhibit I.

“Subsequent Transfer Date” means any date on which Substitute Loans are
transferred to the Issuer.

“Subservicer” means any direct or indirect wholly owned subsidiary of
CapitalSource that CapitalSource has identified as a subservicer or additional
collateral agent or any other Person with whom the Servicer has entered into a
Subservicing Agreement and who satisfies the

46



--------------------------------------------------------------------------------



 



requirements set forth in Section 5.02(a) of this Agreement in respect of the
qualification of a Subservicer.

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Indenture Trustee.

“Substitute Hedge Counterparty” means any substitute or replacement Hedge
Counterparty under a Hedge Agreement.

“Substitute Loan” means one or more Eligible Loans (a) transferred to the Issuer
under and in accordance with Section 2.04 and identified in the related Addition
Notice, and (b) that become part of the Loan Pool.

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loans being transferred to the Issuer pursuant to Section 2.04, the accuracy of
each of the following statements as of the related Cut–Off Date for each such
Loan:

     (a) (i) if the Loan Rate of such Substitute Loan is determined by reference
to the same Loan Rate Index as the Loan being replaced, the Loan Rate of such
Substitute Loan equals or exceeds the Loan Rate of the Loan being replaced, or
(ii) if the Loan Rate of each Substitute Loan is not determined by reference to
the same Loan Rate Index as the Loan being replaced, the Weighted Average LIBOR
Spread Test is satisfied; provided that if the Weighted Average LIBOR Spread
Test is not satisfied prior to giving effect to the inclusion of any Substitute
Loans under the circumstances described in this clause (ii), the Weighted
Average LIBOR Spread Test shall be deemed satisfied if the Weighted Average
LIBOR Spread is maintained or improved by the inclusion of such Substitute
Loan(s);

     (b) the sum of the Outstanding Loan Balances of such Substitute Loans is
equal to or greater than that of the Loan being replaced, or the remaining
balance of any deposit made by the Servicer in connection with the substitution
shall be released in accordance with Section 2.04;

     (c) the date of the final Scheduled Payment on any Substitute Loan is not
later than the date that is 36 months prior to the Legal Final Maturity Date;

     (d) either: (i) the Eligible Loan Rating of each Substitute Loan is equal
to or better than the Eligible Loan Rating of the Loan being replaced at the
time of its replacement; or (ii) if the Loan Rating of each Substitute Loan is
worse than the Eligible Loan Rating of the Loan being replaced at the time of
its replacement, then after giving effect to such substitution, the weighted
average Eligible Loan Rating of the Loan Pool is equal to or better than the
weighted average Eligible Loan Rating of the Loan Pool as of the Initial Cut-Off
Date;

     (e) • either: (i) the estimated Moody’s rating and estimated S&P rating of
each Substitute Loan is equal to or better than the estimated Moody’s rating and
the estimated S&P rating, as applicable, of the Loan being replaced at the time
of its replacement; (ii) if the estimated S&P rating of such Substitute Loan is
equal to or better than the estimated S&P rating of the Loan being replaced but
the estimated Moody’s rating of any Substitute Loan is worse than the estimated
Moody’s rating of the Loan being replaced, in each case at the time of its

47



--------------------------------------------------------------------------------



 



replacement, then after giving effect to such substitution, the weighted average
estimated Moody’s rating of the Loans in the Loan Pool shall be equal to or
better than the weighted average estimated Moody’s rating of the Loans in the
Loan Pool as of the Cut-Off Date; (iii) if the estimated Moody’s rating of such
Substitute Loan is equal to or better than the estimated Moody’s rating of the
Loan being replaced but the estimated S&P rating of any Substitute Loan is worse
than the estimated S&P rating of the Loan being replaced, in each case at the
time of its replacement, then after giving effect to such substitution, the
Break-Even Default Rate with respect to the Class A Notes and the Class B Notes
determined using the S&P CDO Evaluator shall not be lower than the Break-Even
Default Rate with respect to the Class A Notes and the Class B Notes determined
using the S&P CDO Evaluator as of the Cut-Off Date; or (iv) if the estimated
Moody’s rating and estimated S&P rating of any Substitute Loan is worse than the
estimated Moody’s rating and the estimated S&P rating, as applicable, of the
Loan being replaced at the time of its replacement, then after giving effect to
such substitution, the weighted average estimated Moody’s rating of the Loans in
the Loan Pool shall be equal to or better than the weighted average estimated
Moody’s rating of the Loans in the Loan Pool as of the Cut-Off Date and the
Break-Even Default Rate with respect to the Class A Notes and the Class B Notes
determined using the S&P CDO Evaluator shall not be lower than the Break-Even
Default Rate with respect to the Class A Notes and the Class B Notes determined
using the S&P CDO Evaluator as of the Cut-Off Date;

     (f) after giving effect to such substitution, there will be no material
adverse change in the Loan Pool;

     (g) the weighted average life of each Substitute Loan is no greater than
110% of the Loan being replaced;

     (h) the frequency of payment of each Substitute Loan is at least as
frequent as the Loan being replaced;

     (i) the type of Collateral securing each Substitute Loan is similar to the
type of Collateral securing the Loan being replaced, and the lien position of
such Substitute Loan with respect to the related Collateral securing each
Substitute Loan is not less senior than the lien position of the Loan being
replaced with respect to the Collateral securing such replaced Loan; and

     (j) each Substitute Loan was originated under credit criteria and policies
that are the same in all material respects as the credit criteria and policies
under which the Loan being replaced was originated.

“Substitution Event” shall have occurred if a Loan then held by the Issuer and
identified in the related Addition Notice is one of (a) a Prepaid Loan, (b) a
Charged–Off Loan, (c) a Loan that has a covenant default, (d) a Delinquent Loan
(other than a Loan which has been deemed to be a Delinquent Loan in accordance
with Section 5.02(e)(iii)), (e) a Loan that becomes subject to a Material
Modification, (f) a Loan that becomes subject to a Specified Amendment or
(g) the subject of a breach of a representation or warranty under this Agreement
or other provision, which breach or other provision, in the absence of a
substitution of a Substitute Loan for such Loan pursuant to Section 2.04, would
require the payment of a Transfer Deposit Amount to the

48



--------------------------------------------------------------------------------



 



Issuer in respect of such Loan pursuant to Section 11.01; provided, that, the
occurrence of a Substitution Event under clauses (a)-(d) above or clause (e)
above in the event of a Material Modification contemplated by clause (ii) of the
definition of such term shall be subject to the limits set forth in
Section 2.07.

“Substitution Period” shall have the meaning given to such term in Section
2.04(a)(ii)(C).

“Successor Backup Servicer” shall have the meaning given to such term in Section
8.10(a).

“Successor Servicer” shall have the meaning given to such term in
Section 8.02(b).

“SunTrust” means SunTrust Capital Markets, Inc.

“Tape” shall have the meaning given to such term in Section 5.15(b)(ii).

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service or such other page as may be nominated as the
information vendor (or such other page as may replace that page on that service
for the purpose of displaying comparable rates or prices).

“Termination Notice” shall have the meaning given to such term in
Section 8.02(a).

“Term Loan” means a loan that is a closed-end extension of credit by the
Originator to an Obligor which may be fully funded or partially funded at the
closing thereof, and which provides for full amortization of the principal
thereof prior to or upon maturity.

“Total Principal Distributable” means, as of any date of determination, the
excess, if any, of the Aggregate Outstanding Principal Balance over the
Aggregate Outstanding Loan Balance.

“Traditional Revolving Loans” means a Loan that is a revolving line of credit
with a commitment that does not vary over the life of the Loan.

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the Loan Sale Agreement, the Purchase Agreement, any Subsequent
Transfer Agreement, any Subsequent Purchase Agreement, any Hedge Agreement, and
any documents or agreements executed in connection with the forgoing, as the
forgoing documents and agreements are amended, modified, restated, replaced,
substituted, waived, supplemented or extended from time to time.

“Transfer and Servicing Agreements” means collectively this Agreement and the
Loan Sale Agreement.

“Transfer Date” means each date on which the Trust Depositor transfers Loans, or
portions thereof, to the Issuer.

“Transfer Deposit Amount” means, with respect to each Ineligible Loan or Loan
that is to be purchased pursuant to Section 2.07, on any date of determination,
the sum of the Outstanding Loan Balance of such Loan, together with accrued
interest thereon through such date of determination at the Loan Rate provided
for thereunder, and any outstanding Scheduled Payment Advances thereon that have
not been waived by the Servicer entitled thereto.

49



--------------------------------------------------------------------------------



 



“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book–entry securities, uncertificated securities or
otherwise) including, without limitation, the Reserve Fund Initial Balance, and
all proceeds of the foregoing.

“Trust Accounts” means, collectively, the Principal and Interest Account
(including the Principal Collection Account and Interest Collection Account),
the Reserve Fund, the Note Distribution Account and the Certificate Account, the
Hedge Counterparty Collateral Account (if applicable), or any of them.

“Trust Agreement” means the Trust Agreement, dated on or about March 29, 2005,
between the Trust Depositor and the Owner Trustee, as such agreement may be
amended, modified, waived, supplemented or restated from time to time.

“Trust Depositor” shall have the meaning given to such term in the Preamble.

“Trust Estate” shall have the meaning given to such term in the Trust Agreement.

“Trustees” means the Owner Trustee and the Indenture Trustee, or any of them
individually as the context may require.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

“Underlying Custodial Agreement” means, with respect to each Loan to an SPE
Obligor, that certain custodial agreement entered into among the Originator and
a collateral custodian under which such collateral custodian agrees to hold
certain underlying loan documents or other collateral of the Pooled Debtors with
respect to such Loan for the benefit of the Originator and its assignees.

“Underlying Custodian” means the party acting as collateral custodian under a
Custodial Agreement.

“Underlying Debtors” means each of the underlying obligors who are obligated as
debtors on a Loan from an SPE Obligor.

“Underlying Note” means the one or more promissory notes executed by an Obligor
evidencing a Loan.

“United States” means the United States of America.

“Unreimbursed Scheduled Payment Advances” means, at any time, the amount of all
previous Scheduled Payment Advances (or portions thereof) as to which the
Servicer has not been reimbursed as of such time pursuant to Section 7.03 or
Section 7.05, the Servicer has determined in its sole discretion that the same
are Uncollectible Scheduled Payment Advances, and with respect to which the
Servicer has given a written certification to such effect to each Trustee.

“USD–LIBOR–Reference Banks” shall have the meaning given to such term in Section
7.06(a).

50



--------------------------------------------------------------------------------



 



“Warehouse Facilities” means the Funding I Transaction, the Funding II
Transaction, the Funding III Transaction and the Mariner Funding Transaction.

“Weighted Average LIBOR Spread” means, as of any Determination Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Loan (excluding Charged-Off Loans and Delinquent Loans)
owned by the Issuer as of such Determination Date by the LIBOR Spread with
respect to such Loan, and (b) the denominator of which is the sum of the
Outstanding Loan Balances of all Loans (excluding all Charged-Off Loans and
Delinquent Loans) owned by the Issuer as of such Determination Date.

“Weighted Average LIBOR Spread Test” means a test that will be satisfied if the
Weighted Average LIBOR Spread exceeds the Minimum Weighted Average LIBOR Spread.

     Section 1.02. Usage of Terms.

     With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

     Section 1.03. Section References.

     All Section references (including references to the Preamble), unless
otherwise indicated, shall be to Sections (and the Preamble) in this Agreement.

     Section 1.04. Calculations.

     Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

     Section 1.05. Accounting Terms.

     All accounting terms used but not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States.

ARTICLE 2.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

     Section 2.01. Creation and Funding of Issuer; Transfer of Loan Assets.

     (a) The Issuer shall be created pursuant to the terms and conditions of the
Trust Agreement, upon the execution and delivery of the Trust Agreement and the
filing by the Owner

51



--------------------------------------------------------------------------------



 



Trustee of an appropriately completed Certificate of Trust (as defined in the
Trust Agreement) under the Statutory Trust Statute. The Trust Depositor, as
settlor of the Issuer, shall fund and convey assets to the Issuer pursuant to
the terms and provisions hereof. The Issuer shall be administered pursuant to
the provisions of this Agreement and the Trust Agreement for the benefit of the
Securityholders and the Hedge Counterparties. The Owner Trustee is hereby
specifically recognized by the parties hereto as empowered to conduct business
dealings on behalf of the Issuer in accordance with the terms hereof and of the
Trust Agreement. The Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer and the Owner Trustee in
accordance with Section 5.02(e) and Section 5.02(h).

     (b) Subject to and upon the terms and conditions set forth herein, the
Trust Depositor hereby sells, transfers, assigns, sets over and otherwise
conveys to the Issuer, for a purchase price consisting of $1,133,190,412.50 in
cash (less placement expenses and certain other expenses associated with the
initial offer and sale of the Notes the proceeds of which represent the
consideration paid by the Issuer herein), $51,875,000 in aggregate principal
amount of the Class E Notes, the Class F Note and the Certificate, all the
right, title and interest of the Trust Depositor in and to the following,
including but not limited to, all accounts, cash and currency, chattel paper,
electronic chattel paper, tangible chattel paper, copyrights, copyright
licenses, equipment, fixtures, general intangibles, instruments, commercial tort
claims, deposit accounts, inventory, investment property, letter of credit
rights, software, supporting obligations, accessions, and other property
consisting of, arising out of, or related to the following (the Trust
Depositor’s interest in items (i)–(vi) below, being collectively referred to
herein as the “Loan Assets” but in each case shall exclude any Retained
Interest):

     (i) the Initial Loans, all payments paid in respect thereof and all monies
due, to become due or paid in respect thereof accruing on and after the Initial
Cut–Off Date and all Liquidation Proceeds and recoveries thereon, in each case
as they arise after the Initial Cut–Off Date, but not including the Retained
Interest or Interest Collections received prior to February 19, 2005;

     (ii) all security interests and Liens and Collateral subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

     (iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

     (iv) the Trust Accounts, each Obligor Lock–Box, each Obligor Lock–Box
Account, the Lock–Box, the Lock–Box Account, and together with all cash and
investments in each of the foregoing;

     (v) all collections and records (including computer records) with respect
to the foregoing;

     (vi) all documents relating to the Loan Files; and

     (vii) all income, payments, proceeds and other benefits of any and all of
the foregoing.

52



--------------------------------------------------------------------------------



 



To the extent the purchase price paid to the Trust Depositor for any Loan is
less than the fair market value of such Loan, the difference between such fair
market value and the purchase price shall be deemed to be a capital contribution
made by the Trust Depositor to the Issuer on the relevant Transfer Date.

     (c) The Originator and the Trust Depositor acknowledge that the
representations and warranties of the Trust Depositor in Section 3.01(a) through
Section 3.01(e) will run to and be for the benefit of the Issuer, the Trustees
and the Hedge Counterparties, and the Issuer and the Trustees may enforce,
directly without joinder of Trust Depositor, the repurchase obligations of the
Originator with respect to breaches of such representations and warranties as
set forth herein and in Section 11.01.

     (d) The sale, transfer, assignment, set-over and conveyance of the Loan
Assets by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor or the Issuer of any obligation of the Originator in connection
with the Loan Assets, or any agreement or instrument relating thereto,
including, without limitation, any obligation to any Obligor, if any, not
financed by the Originator, or (i) any taxes, fees, or other charges imposed by
any Governmental Authority and (ii) any insurance premiums that remain owing
with respect to any Loan at the time such Loan is sold hereunder. The Trust
Depositor also hereby assigns to the Issuer all of the Trust Depositor’s right,
title and interest (but none of its obligations) under the Loan Sale Agreement,
including but not limited to the Trust Depositor’s right to exercise the
remedies created by the Loan Sale Agreement.

     (e) The Originator, Trust Depositor and Issuer intend and agree that
(i) the transfer of the Loan Assets to the Trust Depositor and the transfer of
the Loan Assets to the Issuer are intended to be a sale, conveyance and transfer
of ownership of the Loan Assets, as the case may be, rather than the mere
granting of a security interest to secure a borrowing and (ii) such Loan Assets
shall not be part of the Originator’s or the Trust Depositor’s estate in the
event of a filing of a bankruptcy petition or other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be of a mere security
interest to secure indebtedness, the Originator shall be deemed to have granted
the Trust Depositor and the Trust Depositor shall be deemed to have granted the
Issuer, as the case may be, a perfected first priority security interest in such
Loan Assets respectively and this Agreement shall constitute a security
agreement under Requirements of Law, securing the repayment of the purchase
price paid hereunder, the obligations and/or interests represented by the
Securities and the obligations of the Issuer under the Hedge Transactions and
the Hedge Agreements, in the order and priorities, and subject to the other
terms and conditions of, this Agreement, the Indenture, the Trust Agreement and
the Hedge Agreements, together with such other obligations or interests as may
arise hereunder and thereunder in favor of the parties hereto and thereto.

     (f) If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under this Agreement (to the
extent that the transfer of the Loan Assets thereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign
(1) all or a portion of the Loan Assets pledged to Trust Depositor by the
Originator

53



--------------------------------------------------------------------------------



 



and with respect to which the Trust Depositor has not released its security
interest at the time of such pledge and assignment, and (2) all proceeds
thereof. Such repledge and reassignment may be made by Trust Depositor with or
without a repledge and reassignment by Trust Depositor of its rights under any
agreement with the Originator, and without further notice to or acknowledgment
from the Originator. The Originator waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by this Agreement.

     Section 2.02. Conditions to Transfer of Loan Assets to Issuer.

     On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and
Indenture Trustee each of the documents, certificates and other items as
follows:

     (a) a certificate of an officer of the Originator substantially in the form
of Exhibit C hereto;

     (b) copies of resolutions of the Manager of the Originator, the Servicer
and the member of the Trust Depositor or of the Executive Committee of the Board
of Directors of the Originator, the Servicer and the member of the Trust
Depositor approving the execution, delivery and performance of this Agreement
and the transactions contemplated hereunder, certified in each case by the
Secretary or an Assistant Secretary of the Originator, the Servicer and member
of the Trust Depositor;

     (c) officially certified evidence dated within 30 days of the Closing Date
of due formation and good standing of the Originator under the laws of the State
of Delaware;

     (d) the initial List of Loans, certified by an officer of the Trust
Depositor, together with an Assignment substantially in the form of Exhibit A
(along with the delivery of any instruments and Loan Files as required under
Section 2.06);

     (e) a certificate of an officer of the Trust Depositor substantially in the
form of Exhibit B hereto;

     (f) a letter from Ernst & Young LLP or another nationally recognized
accounting firm, addressed to the Originator and the Trust Depositor (with a
copy to Moody’s, Fitch and S&P), stating that such firm has reviewed a sample of
the Initial Loans and performed specific procedures for such sample with respect
to certain loan terms and that identifies those Initial Loans that do not
conform;

     (g) officially certified, evidence dated within 30 days of the Closing Date
of due organization and good standing of the Trust Depositor under the laws of
the State of Delaware;

     (h) evidence of proper filing with appropriate offices in the State of
Delaware of UCC financing statements listing the Originator, as debtor, naming
the Trust Depositor as secured party (and the Indenture Trustee as assignee) and
identifying the Loan Assets as collateral; and evidence of proper filing with
appropriate officer in the State of Delaware of UCC

54



--------------------------------------------------------------------------------



 



financing statements executed by the Trust Depositor, as debtor, naming the
Issuer as secured party (and the Indenture Trustee as assignee) and identifying
the Loan Assets as collateral; and evidence of proper filing with appropriate
officers in the State of Delaware of UCC financing statements executed by the
Issuer and naming the Indenture Trustee as secured party and identifying the
Indenture Collateral, as collateral;

     (i) an Officer’s Certificate listing the Servicer’s Servicing Officers;

     (j) evidence of deposit in the Principal and Interest Account of all funds
received with respect to the Initial Loans on and after the Initial Cut–Off Date
to the date two days preceding the Closing Date, together with an Officer’s
Certificate from the Servicer to the effect that such amount is correct;

     (k) evidence of deposit in the Reserve Fund of the Reserve Fund Initial
Balance by the Issuer; and

     (l) a fully executed copy of the Transaction Documents.

     Section 2.03. Acceptance by Owner Trustee.

     On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue to, or upon the order of, the Trust Depositor
the Certificate representing ownership of a beneficial interest in 100% of the
Issuer and the Issuer shall issue, and the Indenture Trustee shall authenticate,
to, or upon the order of, the Trust Depositor the Notes secured by the Indenture
Collateral. The Owner Trustee hereby acknowledges its acceptance, on behalf of
the Issuer, of the Loan Assets, and declares that it shall maintain such right,
title and interest in accordance with the terms of this Agreement and the Trust
Agreement upon the trust herein and therein set forth.

     Section 2.04. Conveyance of Substitute Loans.

     (a) (i) Subject to Sections 2.01(d) and (e) and, as applicable, the
satisfaction of the conditions set forth in Section 2.04(c), the Originator may,
at its option (but shall not be obligated to) either:

     (A) contemporaneously convey to the Trust Depositor one or more Loans as
described in Section 2.04(b); or

     (B) deposit to the Principal Collection Account an amount sufficient to
purchase the Loan as to which a Substitution Event has occurred and then, prior
to the expiry of the Substitution Period, convey to the Trust Depositor one or
more Loans as described in Section 2.04(b) in exchange for the funds so
deposited or a portion thereof.

     (ii) Any substitution pursuant to this Section 2.04 shall be initiated by
delivery of written notice (a “Notice of Substitution”) to the Indenture Trustee
that the Servicer intends to substitute a Loan pursuant to this Section 2.04 and
shall be completed prior to the earliest of:

55



--------------------------------------------------------------------------------



 



     (A) the expiration of 180 days after delivery of such notice;

     (B) delivery of written notice to the Indenture Trustee from the Servicer
stating that it does not intend to use any remaining deposit to purchase
Substitute Loans; or

     (C) in the case of a Loan which has become subject to a Material
Modification, the effective date set forth in such Material Modification (such
period described in clause (ii)(A), (B) or (C), as applicable, being the
“Substitution Period”).

     (iii) Each Notice of Substitution shall specify the Loan to be substituted,
the reasons for such substitution and the amount sufficient to purchase the
Loan, which shall be determined in compliance with Section 2.07. On the last day
of any Substitution Period, any amounts previously deposited in accordance with
clause (a)(i)(B) above which relate to such Substitution Period that have not
been applied to purchase one or more Substitute Loans shall be deemed to
constitute Principal Collections and shall be transferred on the next Remittance
Date to the Note Distribution Account and distributed to the Securityholders in
accordance with the priority of payments set forth in Section 7.05 (a) or (b),
as applicable and prior to the expiration of the related Substitution Period any
such amounts shall not be deemed to be Principal Collections and shall remain in
the Principal Collection Account.

     (b) With respect to any Substitute Loans to be conveyed to the Trust
Depositor by the Issuer as described in Section 2.04(a), the Originator shall
sell, transfer, assign, set over and otherwise convey to the Trust Depositor (by
delivery of an executed Subsequent Purchase Agreement substantially in the form
attached as Exhibit J hereto), without recourse other than as expressly provided
herein and therein (and the Trust Depositor shall be required to purchase
through cash payment or by exchange of one or more related Loans released by the
Issuer to the Trust Depositor on the Subsequent Transfer Date), all the right,
title and interest of the Originator in and to the following, including but not
limited to, all accounts, cash and currency, chattel paper, electronic chattel
paper, tangible chattel paper, copyrights, copyright licenses, equipment,
fixtures, general intangibles, instruments, commercial tort claims, deposit
accounts, inventory, investment property, letter of credit rights, software,
supporting obligations, accessions, and other property consisting of, arising
out of, or related to the following (other than the Retained Interest) (the
Originator’s interest in property in clauses (i)-(vii) below, upon such
transfer, becoming part of the “Loan Assets”):

     (i) the Substitute Loans listed in the related Addition Notice, all
payments paid in respect thereof and all monies due, to become due or paid in
respect thereof accruing on and after the related Subsequent Cut–Off Dates and
all Liquidation Proceeds and recoveries thereon, in each case as they arise
after the related Subsequent Cut–Off Dates, but not including the Retained
Interest or Interest Collections received prior to the Subsequent Cut–Off Date;

     (ii) all security interests and Liens and Collateral subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

56



--------------------------------------------------------------------------------



 



     (iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

     (iv) the Trust Accounts, each Obligor Lock–Box, each Obligor Lock–Box
Account, the Lock–Box, the Lock–Box Account, and together with all cash and
investments in each of the foregoing;

     (v) all collections and records (including computer records) with respect
to the foregoing;

     (vi) all documents relating to the Loan Files; and

     (vii) all income, payments, proceeds and other benefits of any and all of
the foregoing.

To the extent the purchase price paid to the Originator for any Substitute Loan
is less than the fair market value of such Substitute Loan, the difference
between such fair market value and the purchase price shall be deemed to be a
capital contribution made by the Originator to the Trust Depositor on the
relevant Transfer Date.

     (c) Subject to Section 2.01(d) and Section 2.01(e) and the conditions set
forth in Section 2.04(d), the Trust Depositor shall sell, transfer, assign, set
over and otherwise convey to the Issuer, without recourse other than as
expressly provided herein and therein, (i) all the right, title and interest of
the Trust Depositor in and to the Substitute Loans purchased pursuant to
Sections 2.04(a) and (b), and (ii) all other rights and property interests
consisting of Loan Assets related to such Substitute Loans (the property in
clauses (i) and (ii) above, upon such transfer, becoming part of the “Loan
Assets”).

     (d) The Originator shall transfer to the Trust Depositor and the Trust
Depositor shall transfer to the Issuer the Substitute Loans and the other
property and rights related thereto described in Section 2.04(b) only upon the
satisfaction of each of the following conditions on or prior to the related
Subsequent Transfer Date (and the delivery of a related Addition Notice by the
Trust Depositor shall be deemed a representation and warranty by the Trust
Depositor and of the Originator that such conditions have been or will be, as of
the related Subsequent Transfer Date, satisfied):

     (i) the Trust Depositor shall have provided the Owner Trustee and the
Indenture Trustee with a timely Addition Notice complying with the definition
thereof contained herein (a copy of which shall be provided to S&P promptly
after it is delivered to the Owner Trustee), which Addition Notice shall in any
event be no later than ten Business Days prior to the date of addition;

     (ii) there shall have occurred, with respect to each such Substitute Loan,
a corresponding Substitution Event with respect to one or more Loans then in the
Loan Pool;

57



--------------------------------------------------------------------------------



 



     (iii) the Substitute Loan being conveyed to the Issuer satisfy the
Substitute Loan Qualification Conditions (and on the date of such substitution,
the Servicer shall deliver to the Indenture Trustee a certificate stating that
such Loan satisfies each of the Substitute Loan Qualification Conditions);
provided, that, notwithstanding that a Substitute Loan shall otherwise satisfy
clause (e) of the definition of Substitute Loan Qualification Condition, a
Substitute Loan which at the time of delivery of the related Addition Notice has
a Moody’s rating lower than “B3” shall not become part of the Loan Pool on the
proposed Subsequent Transfer Date;

     (iv) the Originator shall have delivered to the Trust Depositor a duly
executed written assignment in substantially the form of Exhibit J hereto (the
“Subsequent Purchase Agreement”), which shall include a Subsequent List of Loans
listing the Substitute Loan;

     (v) the Trust Depositor shall have delivered to the Issuer a duly executed
written assignment (including an acceptance by the Owner Trustee) in
substantially the form of Exhibit I hereto (the “Subsequent Transfer
Agreement”), which shall include a Subsequent List of Loans listing the
Substitute Loan;

     (vi) the Trust Depositor shall have deposited or caused to be deposited in
the Principal and Interest Account all Collections received with respect to the
Substitute Loan on and after the related Subsequent Cut–Off Date;

     (vii) each of the representations and warranties made by the Trust
Depositor pursuant to Sections 3.02, 3.03(i), (ii) and (iv), 3.04, and 3.05
applicable to the Substitute Loan (including without limitation that each such
Substitute Loan is an Eligible Loan) shall be true and correct as of the related
Subsequent Transfer Date; provided, however, that, (A) with respect to the
representation and warranty made by the Trust Depositor in Section 3.05(a), such
representation and warranty shall only apply to a Loan that is being substituted
for a Loan that is not an Eligible Loan and (B) with respect to the
representations and warranties made by the Trust Depositor in Sections 3.03(iv)
and 3.05, such representations and warranties shall be determined based upon the
Outstanding Loan Balances of the Substitute Loan as of the applicable Subsequent
Transfer Date over the Initial Aggregate Outstanding Loan Balance;

     (viii) the Originator shall bear all incidental transactions costs incurred
in connection with a substitution effected pursuant to this Agreement and shall,
at its own expense, on or prior to the Subsequent Transfer Date, indicate in its
Computer Records that ownership of the Substitute Loan identified on the
Subsequent List of Loans in the Subsequent Transfer Agreement has been sold to
the Issuer through the Trust Depositor pursuant to this Agreement; and

     (ix) prior to such substitution the Originator shall provide written notice
to each Rating Agency and shall have received written confirmation from Moody’s
and S&P (which shall respond to the Originator within 15 Business Days after
receiving written notice from the Originator of its intention to substitute a
Loan) that the proposed substitution will not result in a reduction or
withdrawal of any rating on any outstanding

58



--------------------------------------------------------------------------------



 



Class of Offered Notes; provided, however, that any failure by either of Moody’s
and S&P to respond to the Originator shall be deemed a non–approval by Moody’s
and/or S&P, as applicable. In the case of Fitch, only notice to, not
confirmation from, Fitch shall be required in connection with a proposed
substitution, provided, however, that Fitch shall be entitled to receive from
the Originator financial statements, credit committee papers and such other
information relating to such Substitute Loan as is reasonably requested by Fitch
in connection with the proposed substitution of a Loan.

     (e) Notwithstanding anything in this Section 2.04 to the contrary, in
connection with any substitution to be effected pursuant to this Section 2.04,
the number of Loans being replaced in connection with such substitution must be
less than or equal to the number of Substitute Loans added to the Loan Pool.

     (f) The Servicer, the Issuer and the Indenture Trustee shall execute and
deliver such instruments, consents or other documents and perform all acts
reasonably requested by the Servicer in order to effect the transfer and release
of any of the Issuer’s interests in the Loans that are being substituted.

     Section 2.05. Release of Released Amounts.

     (a) The parties hereto acknowledge and agree that the Issuer has no
interest in the Retained Interest and Released Amounts. The Indenture Trustee
hereby agrees to release to the Issuer from the Loan Assets, and the Issuer
hereby agrees to release to the Trust Depositor, an amount equal to the Released
Amounts immediately upon identification thereof and upon receipt of an Officer’s
Certificate of the Servicer, which release shall be automatic and shall require
no further act by the Indenture Trustee or the Issuer; provided, that, the
Indenture Trustee and Owner Trustee shall execute and deliver such instruments
of release and assignment or other documents, or otherwise confirm the foregoing
release, as may reasonably be requested by the Trust Depositor in writing. Such
Released Amounts shall not constitute and shall not be included in the Loan
Assets.

     (b) Immediately upon the release to the Trust Depositor by the Indenture
Trustee of the Released Amounts, the Trust Depositor hereby irrevocably agrees
to release to the Originator such Released Amounts, which release shall be
automatic and shall require no further act by the Trust Depositor; provided,
that, the Trust Depositor shall execute and deliver such instruments of release
and assignment, or otherwise confirming the foregoing release of any Released
Amounts, as may be reasonably requested by the Originator.

     Section 2.06. Delivery of Documents in the Loan File; Recording of
Assignments of Mortgage.

     (a) Subject to the delivery requirements set forth in Section 2.06(b), the
Issuer hereby authorizes and directs the Originator and the Trust Depositor to
deliver possession of all the Loan Files to the Indenture Trustee (with copies
to be held by the Servicer) on behalf of and for the account of the
Securityholders and the Hedge Counterparties. The Originator and the Trust
Depositor shall also identify on the List of Loans (including any deemed
amendment thereof

59



--------------------------------------------------------------------------------



 



associated with any Substitute Loans), whether by attached schedule or marking
or other effective identifying designation, all Loans that are or are evidenced
by such instruments.

     (b) With respect to each Loan in the Loan Pool on or before the related
Transfer Date, the Trust Depositor will deliver or cause to be delivered to the
Indenture Trustee, to the extent not previously delivered, each of the documents
in the Loan File with respect to such Loan, except that (i) the original
recorded Mortgage, in those instances where a copy thereof certified by a
Responsible Officer of the Originator was delivered to the Indenture Trustee,
will be delivered or caused to be delivered within ten Business Days after
receipt thereof, and in any event within one year after the related Transfer
Date, and (ii) any intervening Assignments of Mortgage, in those instances where
copies thereof certified by the Originator were delivered to the Indenture
Trustee, will be delivered or caused to be delivered within ten Business Days
after the receipt thereof, and in any event, within one year of the related
Transfer Date. Notwithstanding the foregoing in clauses (i) and (ii) of this
Section 2.06(b), in those instances where the public recording office retains
the original Mortgage or the intervening Assignments of the Mortgage after it
has been recorded, the Trust Depositor shall be deemed to have satisfied its
obligations hereunder upon delivery to the Indenture Trustee of a copy of such
Mortgage or Assignments of Mortgage certified by the public recording office to
be a true copy of the recorded original thereof.

     (c) Prior to the occurrence of an Event of Default or a Servicer Default,
the Indenture Trustee shall not record the Assignments of Mortgage delivered
pursuant to Section 2.06(b). Upon the occurrence of an Event of Default or a
Servicer Default, the Indenture Trustee shall cause to be recorded in the
appropriate offices each Assignment of Mortgage delivered to it. Each such
recording shall be at the expense of the Servicer; provided, however, to the
extent the Servicer does not pay such expense then the Indenture Trustee shall
be reimbursed pursuant to the provisions of Section 7.05.

     Section 2.07. Optional Purchase by the Servicer of Certain Loans;
Limitations on Substitution and Repurchase.

     (a) Subject to the limitations set forth in Section 2.07(b), the Servicer
shall have the right, but not the obligation, to purchase any (i) Prepaid Loan,
(ii) Charged–Off Loan, (iii) Delinquent Loan, (iv) Loan that has a material
covenant default, (v) Loan which has become subject to a Material Modification
of the type specified in clause (ii) of the definition thereof, or (vi) Loan
that has become subject to a Specified Amendment. In the event of such a
purchase, the Servicer shall deposit in the Principal and Interest Account, on
the next succeeding Determination Date, an amount equal to the Transfer Deposit
Amount for such Loan (or applicable portion thereof) as of the date of such
purchase. The Servicer, the Issuer and the Indenture Trustee shall execute and
deliver such instruments, consents or other documents and perform all acts
reasonably requested by the Servicer in order to effect the transfer and release
of any of the Issuer’s interests in the Loans that are being purchased.

     (b) In no event may the initial aggregate Outstanding Loan Balance of
(i) Prepaid Loans, (ii) Charged–Off Loans, (iii) Delinquent Loans, (iv) Loans
that have a material covenant default, and (v) Loans which have become subject
to a Material Modification of the type specified in clause (ii) of the
definition thereof (without regard to whether such Material

60



--------------------------------------------------------------------------------



 



Modification may otherwise constitute a Material Modification of a type
specified in clause (i) of the definition thereof), purchased pursuant to
Section 2.07(a) or substituted pursuant to Section 2.04, exceed an amount equal
to 20% of the Initial Aggregate Outstanding Loan Balance.

     Section 2.08. Certification by Indenture Trustee; Possession of Loan Files.

     (a) On or prior to the applicable Transfer Date, the Indenture Trustee
shall review the portion of the Loan File required to be delivered pursuant to
Section 2.06(b) on the applicable Transfer Date and shall deliver to the
Originator, the Trust Depositor, each Hedge Counterparty and the Servicer a
certification in the form attached hereto as Exhibit L–1 on or prior to such
Transfer Date. Within two Business Days after the Indenture Trustee receives the
portion of the Loan File permitted to be delivered after the applicable Transfer
Date pursuant to Section 2.06(b), the Indenture Trustee shall deliver to the
Originator, the Trust Depositor, each Hedge Counterparty and the Servicer a
certification in the form attached hereto as Exhibit L–1. Within 360 days after
each Transfer Date (or, with respect to any Substitute Loan, within 360 days
after the assignment thereof), the Indenture Trustee shall deliver to the
Originator, the Servicer, the Trust Depositor, each Hedge Counterparty and any
Noteholder who requests a copy from the Indenture Trustee a final certification
in the form attached hereto as Exhibit L–2 evidencing the completeness of the
Loan Files with respect to the Loans being transferred on such Transfer Date.

     (b) If the Indenture Trustee during the process of reviewing the Loan Files
finds any document constituting a part of a Loan File which is not properly
executed, has not been received, is unrelated to a Loan identified in the List
of Loans, or does not conform in a material respect to the requirements of the
definition of Loan File, or the description thereof as set forth in the List of
Loans, the Indenture Trustee shall promptly so notify the Originator, the Trust
Depositor and the Servicer. In performing any such review, the Indenture Trustee
may conclusively rely on the Originator as to the purported genuineness of any
such document and any signature thereon. It is understood that the scope of the
Indenture Trustee’s review of the Loan Files is limited solely to confirming
that the documents listed in the definition of Loan File have been executed and
received and relate to the Loans identified in the List of Loans; provided,
however, with respect to the UCC financing statements referenced in clause
(a)(iii) of the definition of Required Loan Documents, the Indenture Trustee’s
sole responsibility will be to confirm that the Loan File contains UCC financing
statements and not to make determinations about the materiality of such UCC
financing statements. The Originator agrees to use reasonable efforts to remedy
a material defect in a document constituting part of a Loan File of which it is
so notified by the Indenture Trustee. If, however, within 30 days after the
Indenture Trustee’s notice to it respecting such material defect the Originator
has not remedied the defect and such defect materially and adversely affects the
value of the related Loan, such Loan will be treated as an “Ineligible Loan” and
the Originator will (i) substitute in lieu of such Loan a Substitute Loan in the
manner and subject to the conditions set forth in Section 11.01 or
(ii) repurchase such Loan at a purchase price equal to the Transfer Deposit
Amount, which purchase price shall be deposited in the Principal and Interest
Account within such 30 day period.

     (c) Release of Entire Loan File Upon Substitution or Repurchase. Subject to
Section 5.08(a), upon receipt by the Indenture Trustee of a certification of a
Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts described in

61



--------------------------------------------------------------------------------



 



Section 2.07 or Section 2.08(b) in the Principal and Interest Account (which
certification shall be in the form of Exhibit M hereto), the Indenture Trustee
shall release to the Servicer for release to the Originator the related Loan
File and the Indenture Trustee and the Issuer shall execute, without recourse,
and deliver such instruments of transfer necessary to transfer all right, title
and interest in such Loan to the Originator free and clear of any Liens created
by the Transaction Documents. All costs of any such transfer shall be borne by
the Originator.

     (d) Partial Release of Loan File and/or Collateral. Subject to Section
5.08(b), if in connection with taking any action in connection with a Loan
(including, without limitation, the amendment to documents in the Loan File
and/or a revision to Collateral) the Servicer requires any item constituting
part of the Loan File, or the release from the Lien of the related Loan of all
or part of any Collateral, the Servicer shall deliver to the Indenture Trustee a
certificate to such effect in the form attached as Exhibit M hereto. Subject to
Section 5.08(d), upon receipt of such certification, the Indenture Trustee shall
deliver to the Servicer within two 2 Business Days of such request (if such
request was received by 2:00 p.m., central time), the requested documentation,
and the Indenture Trustee shall execute, without recourse, and deliver such
instruments of transfer necessary to release all or the requested part of the
Collateral from the Lien of the related Loan and/or the Lien under the
Transaction Documents.

     (e) Annual Certification. On the Remittance Date in April of each year,
commencing April 20, 2006, the Indenture Trustee shall deliver to the
Originator, the Trust Depositor, each Hedge Counterparty and the Servicer a
certification detailing all transactions with respect to the Loans for which the
Indenture Trustee holds the Loan Files pursuant to this Agreement during the
prior calendar year. Such certification shall list all Loan Files which were
released by or returned to the Indenture Trustee during the prior calendar year,
the date of such release or return and the reason for such release or return.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

     The Trust Depositor makes, and upon execution of each Subsequent Purchase
Agreement is deemed to make, the following representations and warranties in
Section 3.01 through Section 3.05, on which the Issuer will rely in purchasing
the Loan Assets on the Closing Date (and on any Subsequent Transfer Date), and
on which the Securityholders and the Hedge Counterparties will rely.

     Such representations and warranties are given as of the execution and
delivery of this Agreement and as of the Closing Date (or Subsequent Transfer
Date, as applicable), but shall survive the sale, transfer and assignment of the
Loan Assets to the Issuer. The repurchase obligation or substitution obligation
of the Trust Depositor set forth in Section 11.01 constitutes the sole remedy
available for a breach of a representation or warranty of the Trust Depositor
set forth in Section 3.01 through Section 3.05 of this Agreement. Except as
otherwise provided in Section 2.04(d)(vii), the Trust Depositor shall not be
deemed to be remaking any of the representations set forth in Section 3.03 on a
Subsequent Transfer Date with respect to the Substitute Loans, as such
representations relate solely to the composition of the Initial Loans conveyed
on the Closing Date.

62



--------------------------------------------------------------------------------



 



     Section 3.01. Representations and Warranties Regarding the Trust Depositor.

     By its execution of this Agreement and each Subsequent Transfer Agreement,
the Trust Depositor represents and warrants to the Issuer, the Indenture
Trustee, the Securityholders and the Hedge Counterparties that:

     (a) Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged. The Trust Depositor is duly qualified
to do business as a foreign entity and is in good standing in each jurisdiction
in which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would have a material adverse effect on the business, properties, assets, or
condition (financial or otherwise) of the Trust Depositor or the Issuer.

     (b) Authorization; Valid Sale; Binding Obligations. The Trust Depositor has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and has taken all necessary limited
liability company action to authorize the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party and to
cause the Issuer to be created. This Agreement and each Subsequent Transfer
Agreement, if any, shall effect a valid sale, transfer and assignment of or
grant a security interest in the Loan Assets from the Trust Depositor to the
Issuer, enforceable against the Trust Depositor and creditors of and purchasers
from the Trust Depositor. This Agreement and the other Transaction Documents to
which the Trust Depositor is a party constitute the legal, valid and binding
obligation of the Trust Depositor enforceable in accordance with their terms,
except as enforcement of such terms may be limited by applicable Insolvency Laws
and general principles of equity, whether considered in a suit at law or in
equity.

     (c) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which it is a party.

     (d) No Violations. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any Requirement of Law applicable to the Trust
Depositor, or conflict with, result in a default under or constitute a breach of
the Trust Depositor’s organizational documents or Contractual Obligations to
which the Trust Depositor is a party or by which the Trust Depositor or any of
the Trust Depositor’s properties may be bound, or result in the creation or
imposition of any Lien of

63



--------------------------------------------------------------------------------



 



any kind upon any of its properties pursuant to the terms of any such
Contractual Obligations, other than as contemplated by the Transaction
Documents.

     (e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

     (f) Solvency. The Trust Depositor, at the time of and after giving effect
to each conveyance of Loan Assets hereunder, is Solvent on and as of the date
thereof.

     (g) Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has put all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

     (h) Place of Business; No Changes. The Trust Depositor’s location (within
the meaning of Article 9 of the UCC) is as set forth in Section 13.04. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location
within the 4-months preceding the Closing Date.

     (i) Not an Investment Company. The Trust Depositor is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” under the 1940 Act.

     (j) Sale Treatment. Other than for tax and accounting purposes, the Trust
Depositor has treated the transfer of Loan Assets to the Trust Depositor for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

     (k) Security Interest.

     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Loan Assets in favor of the Issuer, which
security interest is prior to all other Liens (except for Permitted Liens), and
is enforceable as such against creditors of and purchasers from the Trust
Depositor;

64



--------------------------------------------------------------------------------



 



     (ii) the Loans, along with the related Loan Files, constitute either a
“general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

     (iii) the Issuer owns and has good and marketable title to the Loan Assets
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;

     (iv) the Trust Depositor has received all consents and approvals required
by the terms of the Loan Assets to the sale of the Loan Assets hereunder to the
Issuer;

     (v) the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in such Loan Assets
granted to the Issuer under this Agreement;

     (vi) other than the security interest granted to the Issuer pursuant to
this Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements against the Trust Depositor that include a description of collateral
covering such Loan Assets other than any financing statement (A) relating to the
security interest granted to the Trust Depositor under the Loan Sale Agreement,
or (B) that has been terminated. The Trust Depositor is not aware of the filing
of any judgment or tax Lien filings against the Trust Depositor;

     (vii) all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee, and in the case of Noteless Loans, a copy of each related Note
Register, certified by a Responsible Officer of the Originator, has been
delivered to the Indenture Trustee;

     (viii) the Trust Depositor has received a written acknowledgment from the
Indenture Trustee that the Indenture Trustee or its bailee is holding any
Underlying Notes that constitute or evidence any Loan Assets solely on behalf of
and for the benefit of the Securityholders and the Hedge Counterparties; and

     (ix) none of the Underlying Notes that constitute or evidence any Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer.

     (l) Value Given. The cash payments received by the Trust Depositor in
respect of the purchase price of each Loan sold hereunder constitutes the face
value of such Loan and the reasonably equivalent value in consideration for the
transfer to the Issuer of such Loan under this Agreement, such transfer was not
made for or on account of an antecedent debt owed by the Originator to the Trust
Depositor, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

     (m) Investment Company. The Issuer is not and, after giving effect to the
transactions contemplated by the Transaction Documents, will not be required to
be registered as an “investment company” within the meaning of the 1940 Act.

65



--------------------------------------------------------------------------------



 



     (n) No Defaults. The Trust Depositor is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default might have consequences
that would materially and adversely affect the condition (financial or
otherwise) or operations of the Trust Depositor or its respective properties or
might have consequences that would materially and adversely affect its
performance hereunder.

     (o) Bulk Transfer Laws. The transfer, assignment and conveyance of the
Loans by the Trust Depositor pursuant to this Agreement are not subject to the
bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

     (p) Origination and Collection Practices. The origination and collection
practices used with respect to each Loan have been in all material respects
legal, proper and prudent and comply with the Credit and Collection Policy.

     (q) Adequacy of Consideration. The Trust Depositor will receive fair
consideration and reasonably equivalent value in exchange for the sale of the
Loans.

     (r) Lack of Intent to Hinder, Delay or Defraud. Neither the Trust Depositor
nor any of its Affiliates sold, or will sell, any interest in any Loan with any
intent to hinder, delay or defraud any of their respective creditors.

     (s) Nonconsolidation. The Trust Depositor conducts its affairs such that
the Issuer would not be substantively consolidated in the estate of the Trust
Depositor and their respective separate existences would not be disregarded in
the event of the Trust Depositor’s bankruptcy.

     (t) Accuracy of Information. All written factual information heretofore
furnished by the Trust Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which Trust Depositor is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
such party will be, true and accurate in every material respect, on the date
such information is stated or certified.

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer (i) shall not, without satisfaction of the S&P Rating
Condition with respect thereto, waive any breach of the representations and
warranties in Section 3.01(k), and (ii) shall provide S&P with prompt written
notice of any breach of the representations and warranties set out in Section
3.01(k).

     Section 3.02. Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

     The Trust Depositor represents and warrants (x) with respect to
Section 3.02(a), Section 3.02(b), Section 3.02(d) and Section 3.02(e) as to each
Loan as of the execution and delivery of this Agreement and on the Closing Date,
and as of each Subsequent Transfer Date with respect to each Substitute Loan,
and (y) with respect to Section 3.02(c), as to the Loan Pool in the aggregate as
of the Initial Cut–Off Date, and as of each Subsequent Transfer Date with
respect to

66



--------------------------------------------------------------------------------



 



Substitute Loans (after giving effect to the addition of such Substitute Loans
to the Loan Pool), that:

     (a) List of Loans. The information set forth in the List of Loans attached
hereto as Exhibit G (as the same may be amended or deemed amended in respect of
a conveyance of Substitute Loans on a Subsequent Transfer Date) is true,
complete and correct as of the applicable Cut–Off Date.

     (b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

     (c) Loans Secured by Real Property. Less than 40% of the Aggregate
Outstanding Loan Balance of the Loan Pool as of the Initial Cut–Off Date
consists of Loans principally secured by real property, and the Trust Depositor
will not effectuate the transfer of a Substitute Loan if such transfer would
cause more than 40% of the Aggregate Outstanding Loan Balance of the Loan Pool
as of any Subsequent Transfer Date to consist of Loans principally secured by
real property.

     (d) Underlying Custodial Agreements. With respect to each Pooled Obligor
Loan, the underlying loan documents and other collateral pledged by the
Underlying Debtors is held by an Underlying Custodian for the benefit of the
Originator and its assignees. The Originator’s rights under each such Underlying
Custodial Agreement are fully assignable and have been assigned by it to the
Trust Depositor, and assigned by the Trust Depositor to the Issuer in connection
with the transfer of the Loan Assets.

     Section 3.03. Representations and Warranties Regarding the Initial Loans in
the Aggregate.

     The Trust Depositor represents and warrants, on the Closing Date, that as
of the Initial Cut–Off Date, the Initial Loans have the following additional
characteristics: (i) no Loan has a remaining maturity of more than 71 months;
(ii) the date of the final Scheduled Payment on the Loan with the latest
maturity is not later than January 28, 2011; (iii) no Loan was originated after
the Initial Cut–Off Date; and (iv) none of the Initial Loans provide for
Scheduled Payments of interest due on a basis other than monthly, quarterly,
semi–annually or annually.

     Section 3.04. Representations and Warranties Regarding the Loan Files.

     The Trust Depositor represents and warrants on the Closing Date with
respect to the Initial Loans (or as of the Subsequent Transfer Date, with
respect to Substitute Loans), that (i) to the extent any such Loans were pledged
under the Funding I Transaction, the Funding II Transaction, the Funding III
Transaction, the Acquisition Funding Transaction or any Prior Term Transaction,
immediately prior to such date (as applicable), the Originator and/or a
collateral custodian under the Funding I Transaction, the Funding II
Transaction, the Funding III Transaction, the Acquisition Funding Transaction or
such Prior Term Transaction had possession of each original Underlying Note
(except in the case of Noteless Loans) and the related complete Loan File, and
there were no other custodial agreements relating to the same in effect and
(ii) except as otherwise provided in Section 2.06, the complete Loan File for
each Loan is in the possession of the Indenture Trustee.

67



--------------------------------------------------------------------------------



 



     Section 3.05. Representations and Warranties Regarding Concentrations of
Initial Loans.

     The Trust Depositor represents and warrants on the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Initial Cut–Off
Date, that:

     (a) the sum of the Outstanding Loan Balances of Obligors that are in the
same industry (by NAICS Code) shall not exceed 18.93% of the Initial Aggregate
Outstanding Loan Balance; and

     (b) the sum of the Outstanding Loan Balances of Obligors that have their
primary business in the same State of the United States shall not exceed 9.61%
of the Initial Aggregate Outstanding Loan Balance.

     Section 3.06. Representations and Warranties Regarding the Servicer.

     The Servicer represents and warrants to the Owner Trustee, the Indenture
Trustee, the Securityholders and the Hedge Counterparties that:

     (a) Organization and Good Standing. The Servicer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has the limited liability company power
to own its assets and to transact the business in which it is currently engaged.
The Servicer is duly qualified to do business as a foreign limited liability
company and is in good standing in each jurisdiction in which the character of
the business transacted by it or properties owned or leased by it requires such
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Issuer. The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Loans in accordance with the terms hereof and in which the failure
to so qualify would have a material adverse effect on the business, properties,
assets, or condition (financial or otherwise) of the Servicer or Issuer.

     (b) Authorization; Binding Obligations. The Servicer has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party.
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by Insolvency Laws and general principles of equity, whether
considered in a suit at law or in equity.

     (c) No Consent Required. The Servicer is not required to obtain the consent
of any other party (other than those that it has already obtained) or any
consent, license, approval or authorization from, or registration or declaration
with, any Governmental Authority (other than those that it has already obtained)
in connection with the execution, delivery, performance,

68



--------------------------------------------------------------------------------



 



validity or enforceability of this Agreement and the other Transaction Documents
to which the Servicer is a party.

     (d) No Violations. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party
by the Servicer will not violate any Requirements of Law applicable to the
Servicer, or conflict with, result in a default under or constitute a breach of
the Servicer’s organizational documents or any Contractual Obligations to which
the Servicer is a party or by which the Servicer or any of the Servicer’s
properties may be bound, or result in the creation of or imposition of any Lien
of any kind upon any of its properties pursuant to the terms of any such
Contractual Obligations, other than as contemplated by the Transaction
Documents.

     (e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement, or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would in the reasonable
judgment of the Servicer be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

     (f) Reports. All reports, certificates and other written information
furnished by the Servicer with respect to the Loans are correct in all material
respects.

     Section 3.07. Representations and Warranties of the Backup Servicer.

     The Backup Servicer hereby represents and warrants to the Owner Trustee,
the Indenture Trustee, the Securityholders and the Hedge Counterparties, as
follows:

     (a) Organization. It is a national banking association duly organized,
validly existing and in good standing under the federal laws of the United
States with all requisite power and authority to own its properties and to
conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

     (b) Good Standing. The Backup Servicer is duly qualified to do business as
a national banking association and is in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of its property and the conduct of its business requires such
qualification, licenses or approvals, except where the failure to so qualify or
have such licenses or approvals has not had, and would not be reasonably
expected to have, a material adverse effect on the interests of the
Securityholders or the Hedge Counterparties.

     (c) Authorization. It has the power and authority to execute and deliver
this Agreement and to carry out its terms. It has duly authorized the execution,
delivery and performance of this Agreement by all requisite action.

     (d) No Violations. The consummation of the transactions contemplated by,
and the fulfillment of the terms of, this Agreement by it will not violate any
Requirements of Law or

69



--------------------------------------------------------------------------------



 



conflict with, result in any breach of any of the terms or provisions of, or
constitute a default under, its organizational documents or any Contractual
Obligations by which it or any of its property is bound or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any Contractual Obligations.

     (e) No Consent Required. No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

     (f) Binding Obligation. This Agreement constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws and general
principles of equity (whether considered in a suit at law or in equity).

     (g) Litigation. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a material adverse effect on the interests of the
Securityholders or the Hedge Counterparties.

ARTICLE 4.

PERFECTION OF TRANSFER AND
PROTECTION OF SECURITY INTERESTS

     Section 4.01. Custody of Loans.

     The contents of each Loan File shall be held in the custody of the
Indenture Trustee under the Indenture for the benefit of, and as agent for, the
Securityholders and the Hedge Counterparties.

     Section 4.02. Filing.

     On or prior to the Closing Date, the Originator, Trust Depositor and
Servicer shall cause the UCC financing statement(s) referred to in
Section 2.02(h) hereof to be filed, and from time to time the Servicer shall
take and cause to be taken such actions and execute such documents as are
necessary or desirable or as the Owner Trustee or Indenture Trustee (acting at
the direction of the Majority Noteholders or any Hedge Counterparty) may
reasonably request to perfect and protect the Indenture Trustee’s first priority
perfected security interest in the Loan Assets against all other Persons,
including, without limitation, the filing of financing statements, amendments
thereto and continuation statements, the execution of transfer instruments and
the making of notations on or taking possession of all records or documents of
title. Notwithstanding the obligations of the Originator, Trust Depositor and
Servicer set forth in the preceding sentence, the Originator, Trust Depositor
and Servicer hereby authorize the Owner Trustee to prepare and file, at the
expense of the Servicer, UCC financing statements (including but not limited to
renewal, continuation or in lieu statements) and amendments or supplements
thereto or other

70



--------------------------------------------------------------------------------



 



instruments as the Owner Trustee may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

     Section 4.03. Changes in Name, Corporate Structure or Location.

     (a) During the term of this Agreement, none of the Originator, the
Servicer, the Trust Depositor or the Issuer shall change its name, identity,
existence, state of formation or location without first giving at least 30 days’
prior written notice to the Owner Trustee, the Indenture Trustee and each Hedge
Counterparty.

     (b) If any change in either the Servicer’s, the Originator’s or the Trust
Depositor’s name, identity, structure, existence, state of formation, location
or other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC or any title statute, the
Servicer, no later than five Business Days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Indenture Trustee’s security interest in the Loan Assets and the proceeds
thereof. Promptly after taking any of the foregoing actions, the Servicer shall
deliver to the Owner Trustee and the Indenture Trustee an Opinion of Counsel
reasonably acceptable to the Owner Trustee and the Indenture Trustee stating
that, in the opinion of such counsel, all financing statements or amendments
necessary to preserve and protect the Indenture Trustee’s security interest in
the Loan Assets have been filed, and reciting the details of such filing.

     Section 4.04. Costs and Expenses.

     The Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Trustees’ and Issuer’s right, title and interest in and to
the Loan Assets (including, without limitation, the security interest in the
Collateral related thereto and the security interests provided for in the
Indenture); provided, however, to the extent permitted by the Required Loan
Documents, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

     Section 4.05. Sale Treatment.

     Other than for tax and accounting purposes, the Trust Depositor shall treat
the transfer of Loan Assets made hereunder for all purposes as a sale and
purchase on all of its relevant books and records.

     Section 4.06. Separateness from Trust Depositor.

     The Originator agrees to take or refrain from taking or engaging in with
respect to the Trust Depositor each of the actions or activities specified in
the “substantive consolidation” opinion of Patton Boggs LLP (including any
certificates of the Originator attached thereto) delivered on the Closing Date,
upon which the conclusions therein are based.

ARTICLE 5.

SERVICING OF LOANS

71



--------------------------------------------------------------------------------



 



     Section 5.01. Appointment and Acceptance.

     CapitalSource is hereby appointed as Servicer pursuant to this Agreement.
CapitalSource accepts the appointment and agrees to act as the Servicer pursuant
to this Agreement.

     Section 5.02. Duties of the Servicer.

     (a) The Servicer, as an independent contract servicer, shall service and
administer the Loans and shall have full power and authority, acting alone, to
do any and all things in connection with such servicing and administration which
the Servicer may deem necessary or desirable and consistent with the terms of
this Agreement and the Credit and Collection Policy. The Servicer may enter into
Subservicing Agreements for any servicing and administration of Loans with any
entity provided the Rating Agency Condition is satisfied. The Servicer shall be
entitled to terminate any Subservicing Agreement in accordance with the terms
and conditions of such Subservicing Agreement and to either itself directly
service the related Loans or enter into a Subservicing Agreement with a
successor Subservicer which qualifies hereunder.

     (b) Notwithstanding any Subservicing Agreement, any of the provisions of
this Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or reference to actions taken through a Subservicer or otherwise, so
long as this Agreement shall remain effective, the Servicer shall remain
obligated and primarily liable to the Indenture Trustee, for itself and on
behalf of the Securityholders and the Hedge Counterparties, for the servicing
and administering of the Loans in accordance with the provisions of this
Agreement and the Credit and Collection Policy, without diminution of such
obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from the Subservicer and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Loans. For purposes of this Agreement, the
Servicer shall be deemed to have received payments on Loans when any Subservicer
has received such payments. The Servicer shall be entitled to enter into any
agreement with a Subservicer for indemnification of the Servicer by such
Subservicer, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

     (c) Any Subservicing Agreement that may be entered into and any
transactions or services relating to the Loans involving a Subservicer in its
capacity as such and not as an originator shall be deemed to be between the
Subservicer and the Servicer alone, and the Indenture Trustee, the
Securityholders and the Hedge Counterparties shall not be deemed parties thereto
and shall have no claims, rights, obligations, duties or liabilities with
respect to the Subservicer except as set forth in Section 5.02(d).
Notwithstanding the foregoing, the Servicer shall (i) at its expense and without
reimbursement, deliver to the Indenture Trustee a copy of each Subservicing
Agreement and (ii) provide notice of the termination of any Subservicer within a
reasonable time after such Subservicer’s termination to the Indenture Trustee.

     (d) In the event the Servicer shall for any reason no longer be the
Servicer, the Servicer at its expense and without right of reimbursement
therefor, shall, upon request of the Indenture Trustee, deliver to the Successor
Servicer all documents and records (including computer tapes and diskettes)
relating to each Subservicing Agreement and the Loans then being serviced
hereunder and an accounting of amounts collected and held by it hereunder and

72



--------------------------------------------------------------------------------



 



otherwise use its best efforts to effect the orderly and efficient transfer of
the Subservicing Agreements to the assuming party.

     (e) Modifications and Waivers Relating to Loans.

     (i) So long as it is consistent with the Credit and Collection Policy, the
Servicer may waive, modify or vary any term of any Loan if in the Servicer’s
determination such waiver, modification or variance will not be materially
adverse to the interests of the Noteholders or the Hedge Counterparties;
provided, however, the Servicer may not:

     (A) amend, waive, modify or vary any Loan in any manner that would extend
the stated maturity date of such Loan beyond February 20, 2014; or

     (B) enter into any amendment, waiver, modification or variance with respect
to any loan for the purpose or with the intention of causing a Substitution
Event to occur with respect to such Loan solely in order to render such loan
eligible for repurchase or substitution hereunder or to otherwise make such Loan
eligible for repurchase pursuant to Section 2.07.

If any Loan is amended, modified, waived or varied due to an Obligor’s inability
to pay principal (excluding payments of principal consisting of excess cash flow
sweeps) or interest, then the Loan shall be treated as a Delinquent Loan as of
the date that is one day in case of Asset Based Revolvers or 60 days in the case
of all other Loans after such delinquent payment was first due if all
delinquencies have not been cured within that one day or 60 day period, as
applicable.

     (ii) Except as expressly set forth in Section 5.02(e)(i), the Servicer may
execute any amendments, waivers, modifications or variances related to such Loan
and any documents related thereto on behalf of the Issuer. The Servicer will
provide each Rating Agency with a written summary of any such amendment, waiver,
modification or variance promptly after its execution and, promptly upon request
by any Rating Agency, a copy of any such waiver, modification or variance. Such
summary shall set forth a brief description of the reasons for, and the effect
of, such waiver, modification or variance, and shall indicate whether such
waiver, modification or variance constitutes a Specified Amendment.

     (iii) With respect to each of the modifications described in clause (a)(i),
(a)(ii), (a)(iv)-(vii) and clause (b) of the definition of Specified Amendment,
the Servicer may elect to submit the modified (or overadvanced, as applicable)
Loan to S&P to be re-rated. If the Servicer does not elect to have such Loan
re-rated by S&P, then such Loan shall be deemed to be a Delinquent Loan as of
the date that is 60 days after the effective date of the relevant Specified
Amendment; provided that such Loan shall cease to be deemed a Delinquent Loan as
of such later date as it may be submitted to S&P for re-rating. Any Loan which
is subject to a modification described in clause (a)(iii) of the definition of
Specified Amendment will be deemed to be a Delinquent Loan upon the
effectiveness of such Specified Amendment. If the Servicer elects to have such
Loan re-rated by S&P,

73



--------------------------------------------------------------------------------



 



then at any time during such process, including up to 90 days after Servicer
receives the revised rating of the Loan, the Servicer may repurchase such Loan.
The provisions of this Section 5.02(e)(iii) shall not apply to modifications,
amendments or variances that do not constitute Specified Amendments.

     (iv) No costs incurred by the Servicer or any Subservicer in respect of
Servicing Advances shall for the purposes of distributions to Noteholders or
Hedge Counterparties be added to the amount owing under the related Loan. Any
fees and costs imposed in connection therewith may be retained by the Servicer.
Without limiting the generality of the foregoing, so long as it is consistent
with the Credit and Collection Policy, the Servicer shall continue, and is
hereby authorized and empowered to execute and deliver on behalf of the
Indenture Trustee, the Owner Trustee, each Securityholder and each Hedge
Counterparty, all instruments of amendment, waiver, satisfaction or
cancellation, or of partial or full release, discharge and all other comparable
instruments, with respect to the Loans and with respect to any Collateral. Such
authority shall include, but not be limited to, the authority to substitute or
release items of Collateral consistent with the Credit and Collection Policy and
sell participations or assignments in Loans previously transferred to the
Issuer. In connection with any such sale, the Servicer shall deposit in the
Principal and Interest Account, pursuant to Section 7.03(b), all proceeds
received upon such sale. If reasonably required by the Servicer, the Indenture
Trustee, on behalf of the Issuer, shall furnish the Servicer, within five
Business Days of receipt of the Servicer’s request, with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties under this Agreement. Any such request
to the Indenture Trustee, on behalf of the Issuer, shall be accompanied by a
certification in the form of Exhibit L attached hereto signed by a Servicing
Officer. In connection with any substitution of Collateral, the Servicer shall
deliver to the Indenture Trustee the items, and within the time frame, set forth
in Section 2.06, assuming that the date of substitution is the relevant
“Transfer Date.”

     (f) The Servicer, in servicing and administering the Loans, shall act in
good faith, exercise commercially reasonable judgment and reasonable care,
consistent with the Credit and Collection Policy, employ or cause to be employed
procedures (including collection, foreclosure, Foreclosed Property and
Repossessed Collateral management procedures), prudent lending standards and
exercise a degree of skill and attention not less than that which it customarily
employs and exercises in servicing and administering loans for its own account
and in a manner consistent with those policies and procedures as are customarily
used by reasonable and prudent servicers of national repute in connection with
servicing of assets of the nature and of the character of the Loans, giving due
consideration to the Noteholders’ and Hedge Counterparties’ reliance on the
Servicer. The Servicer shall not permit an Obligor of a Revolving Loan to
receive an Overadvance thereunder for the purpose of making payments of
principal or interest (in whole or in part) due with respect to a Term Loan,
where any portion of such Revolving Loan or Term Loan, as applicable, shall
constitute a part of the Loan Assets hereunder or an asset of any Prior Term
Transaction.

     (g) Hedge Covenants.

     (i) So long as any of the Notes are outstanding, if on any date either:

74



--------------------------------------------------------------------------------



 



     (A) the then current Aggregate Notional Amount of all Hedge Transactions
hedging the Fixed Rate Loans exceeds the then Outstanding Loan Balance of the
Fixed Rate Loans for the corresponding Due Period by more than the Fixed Rate
Permitted Excess Amount; or

     (B) the Aggregate Notional Amount for any future calculation period of all
Hedge Transactions hedging the Fixed Rate Loans exceeds the projected
Outstanding Loan Balance of the Fixed Rate Loans for the corresponding Due
Period by more than the Fixed Rate Permitted Excess Amount;

then, not later than 1:00 p.m. (New York City time) on the Determination Date
preceding the next Remittance Date, the Servicer will notify the Indenture
Trustee, the Hedge Counterparties and the Rating Agencies of such event and,
with effect on such next Remittance Date, one or more of the Hedge Transactions
hedging the Fixed Rate Loans will be reduced or amended in accordance with the
terms of the applicable Hedge Agreements so that the Aggregate Notional Amount
for each calculation period of the Hedge Transactions hedging the Fixed Rate
Loans will not exceed the Outstanding Loan Balance of the Fixed Rate Loans at
the end of the corresponding Due Period or as projected to be outstanding at the
end of the corresponding Due Period.

     (ii) So long as any of the Notes are outstanding, if on any date either:

     (A) the then current Aggregate Notional Amount of all Hedge Transactions
hedging the Floating Prime Rate Loans exceeds the then Outstanding Loan Balance
of the Floating Prime Rate Loans for the corresponding Due Period by more than
the Floating Prime Rate Permitted Excess Amount; or

     (B) the Aggregate Notional Amount for any future calculation period of all
Hedge Transactions hedging the Floating Prime Rate Loans exceeds the projected
Outstanding Loan Balance of the Floating Prime Rate Loans for the corresponding
Due Period by more than the Floating Prime Rate Permitted Excess Amount;

then, not later than 1:00 p.m. (New York City time) on the Determination Date
preceding the next Remittance Date, the Servicer will notify the Indenture
Trustee, the Hedge Counterparties and the Rating Agencies of such event and,
with effect on such next Remittance Date, one or more of the Hedge Transactions
hedging the Floating Prime Rate Loans will be reduced or amended in accordance
with the terms of the applicable Hedge Agreements so that the Aggregate Notional
Amount of the Hedge Transactions hedging the Floating Prime Rate Loans will not
exceed the Outstanding Loan Balance of the Floating Prime Rate Loans at the end
of the corresponding Due Period or as projected to be outstanding at the end of
the corresponding Due Period.

     (iii) So long as any of the Notes are outstanding, if on any date either:

75



--------------------------------------------------------------------------------



 



     (A) the then current Aggregate Notional Amount of all Hedge Transactions
under all Hedge Agreements then in effect exceeds the then Aggregate Outstanding
Principal Balance; or

     (B) the Aggregate Notional Amount of all Hedge Transactions for any future
calculation period under all Hedge Agreements then in effect exceeds the
projected Aggregate Outstanding Principal Balance for the corresponding Interest
Accrual Period;

then, not later than 1:00 p.m. (New York City time) on the Determination Date
preceding the next Remittance Date, the Servicer will notify the Indenture
Trustee, the Hedge Counterparties and the Rating Agencies of such event and,
with effect on such next Remittance Date, one or more of the Hedge Transactions
will be reduced or amended in accordance with the terms of the applicable Hedge
Agreements so that the Aggregate Notional Amount of the Hedge Transactions for
any future calculation period will not exceed the Aggregate Outstanding
Principal Balance of the Notes for the corresponding Interest Accrual Period.

     (h) In accordance with the power set forth in Section 2.01(a), the Servicer
shall perform the duties of the Issuer and the Owner Trustee under the
Transaction Documents. In furtherance of the foregoing, the Servicer shall
consult with the Owner Trustee as the Servicer deems appropriate regarding the
duties of the Issuer and the Owner Trustee under the Transaction Documents. The
Servicer shall monitor the performance of the Issuer and the Owner Trustee and
shall advise the Owner Trustee when action is necessary to comply with the
Issuer’s or the Owner Trustee’s duties under the Transaction Documents. The
Servicer shall prepare for execution by the Owner Trustee or the Issuer or shall
cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Transaction Documents.

     (i) In addition to the duties of the Servicer set forth in this Agreement
or any of the Transaction Documents, the Servicer shall perform such
calculations and shall prepare for execution by the Issuer or the Owner Trustee
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to state and
federal tax and securities laws. In accordance with the directions of the Issuer
or the Owner Trustee, the Servicer shall administer, perform or supervise the
performance of such other activities in connection with the Issuer as are not
covered by any of the foregoing provisions and as are expressly requested by the
Issuer or the Owner Trustee and are reasonably within the capability of the
Servicer.

     (j) Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, the Servicer shall be responsible for promptly (upon
knowledge thereof) notifying the Owner Trustee and the Paying Agent in the event
that any withholding tax is imposed on the Issuer’s payments (or allocations of
income) to a Securityholder. Any such notice shall be in writing and specify the
amount of any withholding tax required to be withheld by the Owner Trustee or
the Paying Agent pursuant to such provision.

     (k) All tax returns will be signed by the Servicer on behalf of the Issuer.

76



--------------------------------------------------------------------------------



 



     (l) The Servicer shall maintain appropriate books of account and records
relating to services performed under this Agreement, which books of account and
records shall be reasonably accessible for inspection by the Owner Trustee and
each Hedge Counterparty at any time during normal business hours.

     (m) Without the prior written consent of the Majority Noteholders and the
Hedge Counterparties and subject to the satisfaction of the S&P Rating Condition
and the Moody’s Rating Condition, the Servicer shall not agree or consent to, or
otherwise permit to occur, any amendment, modification, change, supplement or
rescission of or to the Credit and Collection Policy, in whole or in part, in
any manner that could have a material adverse effect on the Loans.

     (n) For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (i) the
Servicer will provide or cause to be provided to any holder of such Notes and
any prospective purchaser thereof designated by such holder, upon the request of
such a holder or prospective purchaser, the information required to be provided
to such holder or prospective purchaser by Rule 144A(d)(4) under the Securities
Act; and (ii) the Servicer shall update such information from time to time in
order to prevent such information from becoming false and misleading and will
take such other actions as are necessary to ensure that the safe harbor
exemption from the registration requirements of the Securities Act under
Rule 144A is and will be available for resales of such Notes conducted in
accordance with Rule 144A.

     (o) The Servicer will keep in full force and effect its existence, rights
and franchise as a Delaware limited liability company, and the Servicer shall
obtain and preserve its qualification to do business as a foreign limited
liability company in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement and of
any of the Loans and to perform its duties under this Agreement.

     (p) The Servicer shall be obligated to make the Servicing Advances (but not
Scheduled Payment Advances) incurred in the performance of its servicing duties
hereunder. The Servicer shall be entitled to reimbursement for such Servicing
Advances from the Collections received from the Loan to which such Servicing
Advances relate pursuant to Section 5.10(d) and Section 7.03(h). Notwithstanding
anything contained herein to the contrary, in no event shall the application of
Servicing Advances or Scheduled Payment Advances prevent a Loan from being or
becoming a Delinquent Loan or Charged–Off Loan, as applicable.

     (q) The Servicer shall not be responsible for any taxes on the Issuer or
any Servicing Fees to any Successor Servicer.

     (r) All payments (other than Prepayments) received on Loans will be applied
by the Servicer to amounts due by the Obligor starting with the most recent
Scheduled Payment.

     (s) The Servicer shall be responsible for any tax reporting, disclosure,
record keeping or list maintenance requirements of the Issuer under Internal
Revenue Code Sections 6011(a), 6111(d) or 6112, including, but not limited to,
the preparation of IRS Form 8886 pursuant to Federal Income Tax Regulations
Section 1.6011-4(d) or any successor provision and any

77



--------------------------------------------------------------------------------



 



required list maintenance under Federal Income Tax Regulations
Section 301.6112-1 or any successor provision.

     (t) The Servicer shall notify the Backup Servicer of any material
modification to its servicing system.

     (u) The initial Servicer shall provide to S&P financial statements for each
Obligor of a Loan included in the Loan Pool, within 13 months after the Closing
Date and every thirteen months thereafter, until such time as the related Loan
has been paid in full or is no longer part of the Loan Pool. Any failure by the
initial Servicer to provide financial statements with respect to any Obligor at
such times shall result in each Loan to the applicable Obligor being deemed to
have an S&P rating of CCC-.

     (v) The initial Servicer shall provide to Moody’s annual financial
statements for each Obligor of a Loan included in the Loan Pool as promptly as
reasonably practicable after such financial statements are delivered to the
Servicer after the end of each Obligor’s fiscal year, until such time as the
related Loan has been paid in full or is no longer part of the Loan Pool.

     Section 5.03. Liquidation of Loans.

     (a) In the event that any payment due under any Loan and not postponed
pursuant to Section 5.02 is not paid when the same becomes due and payable, or
in the event the Obligor fails to perform any other covenant or obligation under
the Loan, the Servicer in accordance with the Credit and Collection Policy shall
take such action as shall maximize the amount of recovery thereon and it shall
deem to be in the best interests of the Noteholders and the Hedge
Counterparties. The Servicer, consistent with its Credit and Collection Policy,
may accelerate all payments due thereunder to the extent permitted by the
Required Loan Documents and foreclose upon at a public or private sale or
otherwise comparably effect the ownership of Collateral relating to defaulted
Loans for which the related Loan is still outstanding and as to which no
satisfactory arrangements can be made for collection of delinquent payments in
accordance with the provisions of Section 5.10 and shall act as sales and
processing agent for the Collateral that is repossessed. In connection with such
foreclosure or other conversion and any other liquidation action or enforcement
of remedies, the Servicer shall exercise collection and foreclosure procedures
with the same degree of care and skill in its exercise or use as it would
exercise with respect to its own affairs, in accordance with prudent servicing
standards, and in accordance with the Credit and Collection Policy. Without
limiting the generality of the foregoing, the Servicer may not sell any such
Collateral without first using commercially reasonable efforts to obtain bids to
purchase such Collateral from at least three Persons (other than the Servicer or
any of its Affiliates). The Servicer may sell the Collateral to the highest
bidder (if any bids are received) or the Servicer or an Affiliate may purchase
the Collateral for a price equal to the highest bid, but in no event may the
Servicer sell any Collateral for less than the then fair market value of the
Collateral. If no bids are received and the Servicer has used commercially
reasonable efforts to obtain such bids, the Servicer or an Affiliate may
purchase the Collateral for a price equal to the then fair market value of such
Collateral. Any such sale of the Collateral is to be evidenced by a certificate
of a Responsible Officer of the Servicer delivered to the Indenture Trustee
setting forth the Loan, the Collateral, the sale price of the Collateral and
certifying that such sale price is the fair market value of such Collateral. In
any case in which any such Collateral has suffered

78



--------------------------------------------------------------------------------



 



damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Collateral unless it reasonably determines that
such repair and/or repossession will increase the Liquidation Proceeds by an
amount greater than the amount of such expenses.

     (b) Prior to undertaking foreclosure of any Loan secured by real property
and any improvements thereon including any Mortgaged Property of a Material
Mortgage Loan, the Servicer must investigate environmental conditions,
including, in accordance with the Credit and Collection Policy, the performance
of a Phase I and/or Phase II environmental site assessment, to ascertain the
actual or potential presence of any hazardous material on or under such
property. For purposes of this Agreement, the term hazardous material includes
(1) any hazardous substance, as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. 9601–9675, and
(2) petroleum (as that term is defined at 42 U.S.C. §6991) including any
derivative, fraction, by–product, constituent or breakdown product thereof, or
additive thereto. In the event that the environmental investigation determines
the existence of any hazardous material on or under the real property in excess
of minimum action levels established by relevant regulatory agencies, title to
such property shall not be taken without satisfaction of the Rating Agency
Condition.

     (c) After a Loan has been liquidated, the Servicer shall promptly prepare
and forward to the Indenture Trustee and upon request, any Securityholder or
Hedge Counterparty, a report (the “Liquidation Report”), in the form attached
hereto as Exhibit D, detailing the Liquidation Proceeds received from such Loan,
the Liquidation Expenses incurred with respect thereto, and any loss incurred in
connection therewith.

     Section 5.04. Fidelity Bond.

     The Servicer shall at all times maintain with a responsible company, and at
its own expense, a blanket fidelity bond (the “Fidelity Bond”) in a minimum
aggregate amount equal to $2,000,000, and a maximum deductible of $50,000, with
coverage on all employees acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Loans or the Collateral
(“Servicer Employees”). The Fidelity Bond shall provide coverage to the
Indenture Trustee, the Owner Trustee, the Hedge Counterparties and the
Securityholders, their respective officers and employees, against losses
resulting from forgery, theft, embezzlement or fraud by such Servicer Employees.
The Fidelity Bond shall not relieve the Servicer from its duties or indemnity
obligations as set forth in this Sale and Servicing Agreement. Upon the request
of the Indenture Trustee, the Owner Trustee, any Securityholder or any Hedge
Counterparty, the Servicer shall cause to be delivered to the Indenture Trustee,
the Owner Trustee, such Securityholder or such Hedge Counterparty a certified
true copy of such Fidelity Bond.

     Section 5.05. Maintenance of Hazard Insurance.

     (a) The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to any tangible, personal
property Collateral (other than accounts receivable) in an amount at least equal
to the sum of the Outstanding Loan Balance

79



--------------------------------------------------------------------------------



 



of the related Eligible Loan and shall ensure that each such Insurance Policy
names the Servicer as loss payee and as an insured thereunder and all of the
Originator’s right, title and interest therein is fully assigned to the
Indenture Trustee. Additionally, other than with respect to unsecured Loans and
Loans in which the sole collateral is the related Obligor’s accounts receivable,
the Servicer will require that each Obligor maintain property damage liability
insurance during the term of each Loan in amounts and against risks customarily
insured against by the Obligor on property owned by it. If an Obligor fails to
maintain property damage insurance, the Servicer may in its discretion purchase
and maintain such insurance on behalf of, and at the expense of, the Obligor. In
connection with its activities as Servicer, the Servicer agrees to present, on
behalf of the Indenture Trustee, the Securityholders and the Hedge
Counterparties, claims to the insurer under each Insurance Policy and any such
liability policy, and to settle, adjust and compromise such claims, in each
case, consistent with the terms of each Loan. The Servicer’s Insurance Policies
with respect to the Collateral will insure against liability for physical damage
relating to such Collateral in accordance with the requirements of the Credit
and Collection Policy. The Servicer hereby disclaims any and all right, title
and interest in and to any Insurance Policy and Insurance Proceeds with respect
to any Collateral, including any Insurance Policy with respect to which it is
named as loss payee and as an insured, and agrees that it has no equitable,
beneficial or other interest in the Insurance Polices and Insurance Proceeds
other than being named as loss payee and as an insured. The Servicer
acknowledges that with respect to the Insurance Policies and Insurance Proceeds
thereof that it is acting solely in the capacity as agent for the Indenture
Trustee.

     (b) Notwithstanding Section 5.05(a), in the case of each Material Mortgage
Loan, the Servicer shall comply with the Credit and Collection Policy concerning
the issuance and maintenance of fire and hazard insurance with extended coverage
customary in the area where the Mortgaged Property is located. If at origination
of a Loan, to the best of the Servicer’s knowledge after reasonable
investigation, the related Mortgaged Property is in an area identified in the
Federal Register by the Flood Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available) consistent with
the Credit and Collection Policy, the Servicer will require the related Obligor
or other creditors to purchase a flood insurance policy covering each piece of
property that is material with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (i) the full insurable
value of the Mortgaged Property that is material, or (ii) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended.
The Servicer shall also maintain, to the extent such insurance is available, and
required by the Credit and Collection Policy, on Foreclosed Property
constituting real property that is material, fire and hazard insurance in the
amounts described above and liability insurance.

     (c) Any amounts collected by the Servicer under any such Insurance Policies
(other than amounts to be applied to the restoration or repair of the
Collateral, or to be released to the Obligor or other creditors in accordance
with Requirements of Law or the governing documents) shall be deposited in the
Principal and Interest Account, subject to withdrawal pursuant to Section
7.03(h). It is understood and agreed that no earthquake or other additional
insurance need be required by the Servicer of any Obligor or other creditors or
maintained on Foreclosed Property, other than pursuant to such Requirements of
Law and regulations as shall at any time be in force and as shall require such
additional insurance. All policies required hereunder (unless

80



--------------------------------------------------------------------------------



 



the Seller is a non–agent co–lender with respect to such Loan) shall be endorsed
with standard mortgagee clauses with losses payable to the Servicer or its
Affiliates.

     Section 5.06. Collection of Certain Loan Payments.

     (a) The Servicer shall make reasonable efforts, consistent with the Credit
and Collection Policy, to collect all payments required under the terms and
provisions of the Loans. Consistent with the foregoing and the Credit and
Collection Policy, the Servicer may in its discretion waive or permit to be
waived any fee or charge which the Servicer would be entitled to retain
hereunder as servicing compensation and extend the due date for payments due on
a Loan as provided in Section 5.02(e).

     (b) The Servicer agrees not to make, or permit to be made, any change, in
the direction of, or instructions with respect to, any payments to be made by an
Obligor Lock–Box Bank from any Obligor Lock–Box or any Obligor Lock–Box Account
in any manner that would diminish, impair, delay or otherwise adversely effect
the timing or receipt of such payments by the Lock–Box Bank without the prior
written consent of the Indenture Trustee and with the consent of the Majority
Noteholders and the Hedge Counterparties. The Servicer further agrees to provide
the Indenture Trustee promptly, but in no case later than one Business Day after
the Servicer’s receipt, any notice it receives that an Obligor is changing the
direction of or instructions with respect to any payments from any Obligor
Lock–Box or any Obligor Lock–Box Account.

     Section 5.07. Access to Certain Documentation and Information Regarding the
Loans.

     The Servicer shall provide to the Owner Trustee, the Indenture Trustee, the
FDIC, the OCC, the Federal Reserve, the Office of Thrift Supervision and the
supervisory agents and examiners of the foregoing, access to the documentation
regarding the Loans required by applicable local, state and federal regulations,
such access being afforded without charge but only upon reasonable request and
during normal business hours at the offices of the Servicer designated by it and
in a manner that does not unreasonably interfere with the Servicer’s normal
operations or customer or employee relations. The Indenture Trustee and the
Owner Trustee shall and shall cause their representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) and
except to the extent that the Indenture Trustee and the Owner Trustee may
reasonably determine that such disclosure is consistent with their obligations
hereunder.

     Section 5.08. Satisfaction of Mortgages and Collateral and Release of Loan
Files.

     (a) Upon the payment in full of any Loan, the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Principal and Interest Account of the
purchase price of any Loan acquired by the Trust Depositor, the Servicer or
another Person pursuant to this Agreement, or any other Transaction Document,
the Servicer will immediately notify the Indenture Trustee by a certification in
the form of Exhibit M attached hereto (which certification shall include a
statement to the effect that

81



--------------------------------------------------------------------------------



 



all amounts received or to be received in connection with such payment which are
required to be deposited in the Principal and Interest Account pursuant to
Section 7.03(b) have been or will be so deposited) of a Servicing Officer and
shall request delivery to it of the Loan File. Upon receipt of such
certification and request, the Indenture Trustee shall in accordance with
Section 2.08(c) release, within two Business Days (if such request was received
by 2:00 p.m. central time), the related Loan File to the Servicer. Expenses
incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be payable by the Servicer and shall not be chargeable to the
Principal and Interest Account or the Note Distribution Account; provided that
the Servicer may collect and retain such expenses from the underlying Obligor.

     (b) From time to time and as appropriate for the servicing or foreclosure
of any Loan, the Indenture Trustee shall, upon request of the Servicer and
delivery to the Indenture Trustee of a certification in the form of Exhibit M
attached hereto signed by a Servicing Officer, release the related Loan File to
the Servicer within two Business Days (if such request was received by 2:00 p.m.
central time), and the Indenture Trustee shall execute such documents as shall
be necessary to the prosecution of any such proceedings. The Servicer shall
return the Loan File to the Indenture Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the Net
Liquidation Proceeds relating to the Loan have been deposited in the Principal
and Interest Account and remitted to the Indenture Trustee for deposit in the
Note Distribution Account or the Loan File or such document has been delivered
to an attorney, or to a public trustee or other public official as required by
law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure or repossession of Collateral either judicially or
non–judicially, and the Servicer has delivered to the Indenture Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to whom such Loan File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer
stating that such Loan was liquidated, the servicing receipt relating to such
Loan shall be released by the Indenture Trustee to the Servicer.

     (c) The Indenture Trustee shall execute and deliver to the Servicer any
court pleadings, requests for trustee’s sale or other documents provided to it
necessary to the foreclosure or trustee’s sale in respect of Collateral or to
any legal action brought to obtain judgment against any Obligor on the related
loan agreement (including any Underlying Note or other agreement securing
Collateral) or to obtain a deficiency judgment, or to enforce any other remedies
or rights provided by the related loan agreement (including any Underlying Note
or other agreement securing Collateral) or otherwise available at law or in
equity. Together with such documents or pleadings, the Servicer shall deliver to
the Indenture Trustee a certificate of a Servicing Officer requesting that such
pleadings or documents be executed by the Indenture Trustee and certifying as to
the reason such documents or pleadings are required and that the execution and
delivery thereof by the Indenture Trustee will not invalidate or otherwise
adversely affect the Lien of the agreement securing Collateral, except for the
termination of such a Lien upon completion of the foreclosure or trustee’s sale.
The Indenture Trustee shall, upon receipt of a written request from a Servicing
Officer, execute any document provided to the Indenture Trustee by the Servicer
or take any other action requested in such request, that is, in the opinion of
the Servicer as evidenced by such request, required or appropriate by any state
or other jurisdiction to discharge the Lien securing Collateral upon the
satisfaction thereof and the Indenture Trustee will sign and post, but will not
guarantee receipt of, any such documents to the Servicer, or such other party as
the Servicer may direct, within five Business Days of the

82



--------------------------------------------------------------------------------



 



Indenture Trustee’s receipt of such certificate or documents. Such certificate
or documents shall establish to the Indenture Trustee’s satisfaction that the
related Loan has been paid in full by or on behalf of the Obligor (or subject to
a deficiency claim against such Obligor) and that such payment has been
deposited in the Principal and Interest Account.

     (d) Notwithstanding anything contained in this Section 5.08 to the
contrary, in no event may the Servicer possess in excess of 15 Loan Files
(excluding Loan Files for Loans which have been paid in full or repurchased) at
any given time.

     Section 5.09. Scheduled Payment Advances.

     For each Due Period, if the Servicer determines that any Scheduled Payment
(or portion thereof) that was due and payable pursuant to a Loan in the Loan
Pool during such Due Period was not received prior to the end of such Due Period
or has been received in an Obligor Lock–Box Account but has not yet been
transferred to the Lock–Box Account, the Servicer has the right to elect, but is
not obligated, to make a Scheduled Payment Advance in an amount up to the amount
of such delinquent Scheduled Payment (or portion thereof) if the Servicer
believes in good faith that the advance will be reimbursed or subsequently paid
by the related Obligor. The Servicer will deposit any Scheduled Payment Advances
into the Principal and Interest Account on or prior to 11:00 a.m. (New York City
time) on the related Determination Date, in immediately available funds. The
Servicer will be entitled to be reimbursed for Scheduled Payment Advances
pursuant to Section 7.03, Section 7.05(a) and Section 7.05(b).

     Section 5.10. Title, Management and Disposition of Foreclosed Property.

     (a) In the event that title to Collateral is acquired in foreclosure or by
deed in lieu of foreclosure or by other legal process, the deed or certificate
of sale, or the Repossessed Collateral, shall be taken in the name of the Issuer
for the benefit of the Securityholders and the Hedge Counterparties.

     (b) The Servicer, subject to the provisions of this ARTICLE 5, shall
manage, conserve, protect and operate each Foreclosed Property or other
Repossessed Collateral for the Securityholders and the Hedge Counterparties
solely for the purpose of its prudent and prompt disposition and sale. The
Servicer shall, either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the Foreclosed Property or other
Repossessed Collateral in the same manner that it manages, conserves, protects
and operates other foreclosed or repossessed property for its own account, and
in a similar manner to that of similar property in the same locality as the
Foreclosed Property or other Repossessed Collateral is managed. The Servicer
shall attempt to sell the same (and may temporarily rent the same) on such terms
and conditions as the Servicer deems to be in the best interest of the
Securityholders and the Hedge Counterparties.

     (c) The Servicer shall cause to be deposited in the Principal and Interest
Account, no later than two Business Days after the receipt thereof, all revenues
received with respect to the conservation and disposition of the related
Foreclosed Property or other Repossessed Collateral net of Servicing Advances.

83



--------------------------------------------------------------------------------



 



     (d) The Servicer shall, subject to Section 5.02(p) and Section 7.03,
reimburse itself for any related unreimbursed Servicing Advances and unpaid
Servicing Fees, and the Servicer shall deposit in the Principal and Interest
Account the net cash proceeds of the sale of any Foreclosed Property or other
Repossessed Collateral to be distributed to the Securityholders and the Hedge
Counterparties in accordance with Section 7.05 hereof.

     Section 5.11. Servicing Compensation.

     (a) As compensation for its servicing activities hereunder and
reimbursement for its expenses, the Servicer shall be entitled to receive a
servicing fee for each month (or portion thereof), calculated and payable
monthly in arrears on each Remittance Date prior to the termination of the
Issuer (with respect to each Due Period, the “Servicing Fee”) equal to the sum
of the product of: (i) the applicable Servicing Fee Percentage, (ii) the
Outstanding Loan Balance of the Asset Based Revolvers and the Outstanding Loan
Balance of all other Loans, as applicable, as of the first day of the applicable
Due Period (or, with respect to the first Due Period, as of the Closing Date)
and (iii) a fraction, the numerator of which is equal to the number of days in
the applicable Due Period (or, with respect to the first Due Period, the number
of days from the Closing Date to the end of the first Due Period) and the
denominator of which is 360. The Servicing Fee is payable out of Collections
pursuant to Section 7.05(a) and Section 7.05(b). If the Servicer is replaced,
the Originator shall be responsible for the payment of any fee payable to a
Successor Servicer in excess of the Servicer Fee to the extent such fee is not
paid pursuant to Section 7.05(a) and Section 7.05(b).

     (b) In addition to the Servicing Fee, the Servicer shall be entitled to
retain for itself as additional servicing compensation assumption and other
administrative fees paid or payable in connection with any Loan.

     Section 5.12. Assignment; Resignation.

     The Servicer shall not assign its rights and duties under this Agreement
(other than in connection with a subservicing arrangement) nor resign from the
obligations and duties hereby imposed on it as Servicer except (a) by mutual
consent of the Servicer, the Indenture Trustee, the Majority Noteholders and the
Hedge Counterparties, (b) in connection with a merger, conversion or
consolidation permitted pursuant to Section 5.13 (in which case the Person
resulting from the merger, conversion or consolidation shall be the successor of
the Servicer), (c) in connection with an assignment permitted pursuant to
Section 5.13 (in which case the Assignee shall be the successor of the
Servicer), or (d) upon the Servicer’s determination that its duties hereunder
are no longer permissible under Requirements of Law or administrative
determination and such incapacity cannot be cured by the Servicer. Any such
determination permitting the resignation of the Servicer shall be evidenced by a
written Opinion of Counsel (who may be counsel for the Servicer) to such effect
delivered to the Indenture Trustee, which Opinion of Counsel shall be in form
and substance reasonably acceptable to the Indenture Trustee. No such
resignation shall become effective until a successor has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Section 8.03.

     Section 5.13. Merger or Consolidation of Servicer.

84



--------------------------------------------------------------------------------



 



     (a) Any Person into which the Servicer may be merged or consolidated, or
any Person resulting from such merger, conversion or consolidation to which the
Servicer is a party, or any Person succeeding to substantially all of the
business of the Servicer, and who shall be an established commercial loan
servicing institution that on a consolidated basis has a net worth of at least
$50,000,000, shall be the Successor Servicer hereunder without execution or
filing of any paper or any further act on the part of any of the parties hereto,
notwithstanding anything herein to the contrary; provided, however, no such
merger, conversion or consolidation of the Servicer or transfer of all or
substantially all or the Servicer assets or business shall be permitted
hereunder unless the Rating Agency Condition is satisfied with respect thereto.

     (b) Upon the occurrence of a change-in-control (including any merger or
consolidation of the Originator or transfer of substantially all of its assets
and its business), the Servicer shall (i) provide the Trust Depositor, the
Indenture Trustee, the Hedge Counterparties and the Rating Agencies with notice
of such change-in-control within 30 days after completion of the same, and
(ii) satisfy the Rating Agency Condition after completion of the same.

     Section 5.14. Limitation on Liability of the Servicer and Others.

     The Servicer and any director, officer, employee or agent of the Servicer
may rely on any document of any kind which it in good faith reasonably believes
to be genuine and to have been adopted or signed by the proper authorities or
persons respecting any matters arising hereunder. Subject to the terms of
Section 12.01 herein, the Servicer shall have no obligation to appear with
respect to, prosecute or defend any legal action which is not incidental to the
Servicer’s duty to service the Loans in accordance with this Agreement. The
Servicer shall not be responsible for the payment of any taxes imposed on or
with respect to the Issuer or for the fees of any Successor Servicer.

     Section 5.15. The Backup Servicer.

     (a) The Issuer, the Indenture Trustee and the Trust Depositor hereby
appoint Wells Fargo Bank, National Association to act as Backup Servicer in
accordance with the terms of this Agreement. Wells Fargo Bank, National
Association hereby accepts such appointment and agrees to perform the duties and
responsibilities with respect thereto set forth herein.

     (b) The Backup Servicer shall perform the following duties and obligations:

     (i) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports in hard copy and in an agreed upon electronic format.

     (ii) Not later than 12:00 noon New York time four Business Days after the
end of the related Due Period, the Servicer shall provide to the Backup Servicer
and the Backup Servicer shall accept delivery of tape in an agreed upon
electronic format (the “Tape”) from the Servicer, which shall include but not be
limited to the following information: (A) for each Loan, (1) Loan number,
(2) Loan category (i.e., asset based financed, healthcare secured, senior cash
flow, subordinate cash flow or real estate) (3) state of Obligor’s primary
business, (4) NAICS Code, (5) type of Loan (i.e., Partially Funded Term Loan,
Fully Funded Term Loan, Reducing Revolving Loan or Traditional

85



--------------------------------------------------------------------------------



 



Revolving Loan), (6) type of security interest (i.e., senior or subordinated),
(7) term payment type (i.e., Amortizing Loans, Balloon Loans or Bullet Loans),
(8) origination date, (9) maturity date, (10) benchmark for Loan Rate,
(11) margin, (12) frequency of Scheduled Payments, (13) controlling interest
(i.e., whether the Loan is syndicated and whether the Issuer holds a majority of
the outstanding indebtedness under such syndicated Loan), (14) the collection
status, (15) the Loan status, and (16) the Outstanding Loan Balance and (B) the
Aggregate Outstanding Loan Balance. With respect to its duties pursuant to this
Section 5.15(b)(ii), the Backup Servicer shall have no duty to confirm that the
Tape contains the foregoing information.

     (iii) Prior to the Remittance Date, the Backup Servicer shall review the
Monthly Report to ensure that it is complete on its face and that the following
items in such Monthly Report have been accurately calculated, if applicable, and
reported: (A) the Aggregate Outstanding Loan Balance, (B) the Backup Servicing
Fee, (C) the Loans that are more than one day delinquent in the case of Asset
Based Revolvers and more than 60 days delinquent in the case of all other Loans
(other than Charged–Off Loans), (D) the Charged–Off Loans, and (E) the Priority
of Payments. The Backup Servicer shall notify the Indenture Trustee, each Hedge
Counterparty, the Initial Purchasers and the Servicer of any discrepancies with
the Monthly Report based on such review not later than the Business Day
preceding such Remittance Date.

     (iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Indenture Trustee, each Hedge Counterparty, the Initial
Purchasers and the Rating Agencies of the resolution thereof. The Servicer
hereby agrees to cooperate at its own expense with the Backup Servicer in
reconciling any discrepancies herein. If within 20 days after the delivery of
the report provided under paragraph (iii) above by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Servicer, Indenture Trustee, each Hedge Counterparty, the Initial Purchasers and
the Rating Agencies of the continued existence of such discrepancy. Following
receipt of such notice by the Indenture Trustee, each Hedge Counterparty, the
Initial Purchasers and the Rating Agencies, the Servicer shall deliver to the
Indenture Trustee, each Hedge Counterparty, the Initial Purchasers, the Backup
Servicer and the Rating Agencies no later than the related Remittance Date a
certificate describing the nature and amount of such discrepancies and the
actions the Servicer proposes to take with respect thereto.

     With respect to the foregoing, the Backup Servicer, in the performance of
its duties and obligations hereunder, is entitled to rely conclusively, and
shall be fully protected in so relying, on the contents of each Tape, including,
but not limited to, the completeness and accuracy thereof, provided by the
Servicer.

     (c) After the termination or resignation by the Servicer in accordance with
this Agreement, all authority, power, rights and responsibilities of the
Servicer, under this Agreement, whether with respect to the Loans or otherwise,
shall pass to and be vested in the

86



--------------------------------------------------------------------------------



 



Successor Servicer or the Backup Servicer, as applicable in accordance with
Section 8.03 and such applicable party shall be deemed the Successor Servicer,
subject to and in accordance with the provisions of Section 8.03, as long as
such named Successor Servicer is not prohibited by any Requirements of Law from
fulfilling the same, as evidenced by an Opinion of Counsel; provided, however,
if Wells Fargo as Backup Servicer becomes the Successor Servicer, it will not
make any Scheduled Payment Advances.

     (d) Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

     (e) As compensation for its backup servicing activities hereunder, the
Backup Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. The Backup Servicing Fee shall be calculated and payable monthly in
arrears on each Remittance Date. The Backup Servicer’s entitlement to receive
the Backup Servicing Fee (other than due and unpaid Backup Servicer Fees owed
through such date) shall cease on the earliest to occur of: (i) it becoming the
Successor Servicer, (ii) its removal as Backup Servicer, or (iii) the
termination of this Agreement.

     (f) The Backup Servicer may be removed with or without cause by the
Majority Noteholders by notice given in writing to the Backup Servicer. In the
event of any such removal, a replacement Backup Servicer may be appointed by
Majority Noteholders.

     (g) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, attorneys and
custodians in performing any of its duties and obligations under this Agreement,
it being understood by the parties hereto that the Backup Servicer will be
responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting for and on behalf of the Backup Servicer. Neither
the Backup Servicer nor any of its officers, directors, employees or agents
shall be liable, directly or indirectly, for any damages or expenses arising out
of the services performed under this Agreement other than damages or expenses
that result from the negligence or willful misconduct of it or them or the
failure to perform materially in accordance with this Agreement.

     (h) Limitation on Liability. The Backup Servicer shall not be liable for
any obligation of the Servicer contained in this Agreement or for any errors of
the Servicer contained in any Tape, certificate or other data or document
delivered to the Backup Servicer hereunder or on which the Backup Servicer must
rely in order to perform its obligations hereunder, and the parties hereto each
agree to look only to the Servicer to perform such obligations. The Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability

87



--------------------------------------------------------------------------------



 



for any failure, error, malfunction or any delay in carrying out any of its
respective duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or supplied by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information. The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party, including the Servicer (other than any
agent, attorney or custodian acting on behalf of the Backup Servicer), (ii) any
inaccuracy or omission in a notice or communication received by the Backup
Servicer from any third party (other than any agent, attorney or custodian
acting on behalf of the Backup Servicer), (iii) the invalidity or
unenforceability of any Loan under Requirements of Law, (iv) the breach or
inaccuracy of any representation or warranty made with respect to any Loan, or
(v) the acts or omissions of any Successor Backup Servicer.

     Section 5.16. Covenants of the Backup Servicer.

     The Backup Servicer hereby covenants that:

     (a) The Backup Servicer will comply in all material respects with all
Requirements of Law.

     (b) The Backup Servicer will preserve and maintain its existence, rights,
franchises and privileges as a national banking association in good standing
under the federal laws of the United States.

     (c) The Backup Servicer shall perform in all material respects all of its
obligations and duties under this Agreement.

ARTICLE 6.

COVENANTS OF THE TRUST DEPOSITOR

     Section 6.01. Legal Existence.

     During the term of this Agreement, the Trust Depositor will keep in full
force and effect its existence, rights and franchises as a limited liability
company under the laws of the jurisdiction of its organization and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s–length basis.

     Section 6.02. Loans Not to Be Evidenced by Promissory Notes.

     The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

88



--------------------------------------------------------------------------------



 



     Section 6.03. Security Interests.

     The Trust Depositor will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any Loan
in the Loan Pool or its interest in any related Collateral, whether now existing
or hereafter transferred to the Issuer, or any interest therein. The Trust
Depositor will immediately notify the Owner Trustee, each Hedge Counterparty and
the Indenture Trustee of the existence of any Lien on any Loan in the Loan Pool
or its interest in any related Collateral; and the Trust Depositor shall defend
the right, title and interest of the Issuer in, to and under the Loans in the
Loan Pool and its interest in any related Collateral, against all claims of
third parties; provided, however, that nothing in this Section 6.03 shall
prevent or be deemed to prohibit the Trust Depositor from suffering to exist
Permitted Liens upon any of the Loans in the Loan Pool or its interest in any
related Collateral.

     Section 6.04. Delivery of Principal Collections and Interest Collections.

     The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05 hereof.

     Section 6.05. Regulatory Filings.

     The Trust Depositor shall make any filings, reports, notices, applications
and registrations with, and seek any consents or authorizations from, the
Commission and any state securities authority on behalf of the Issuer as may be
necessary or that the Trust Depositor deems advisable to comply with any federal
or state securities or reporting requirements laws.

     Section 6.06. Compliance with Law.

     The Trust Depositor hereby agrees to comply in all material respects with
all Requirements of Law applicable to the Trust Depositor except where the
failure to do so would not have a material adverse effect on the Securityholders
or the Hedge Counterparties.

     Section 6.07. Activities; Transfers of Notes or Certificates by Trust
Depositor.

     Except as contemplated by this Agreement or the other Transaction
Documents, the Trust Depositor shall not engage in any business or activity of
any kind, or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking, which is not directly related
to the transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided, however, that the Trust Depositor may purchase
and sell (or grant Liens in respect of) assets similar to the Loan Assets to
other Persons in securitization or other non–recourse financing transactions
involving the Originator or any of its Affiliates on terms and conditions (with
respect to liabilities and restrictions on its activities, as well as
restrictions on its interactions with the Originator or its Affiliates, relevant
to the “bankruptcy remoteness” or “substantive consolidation” analysis relating
to the Trust Depositor) substantially similar to the terms and conditions
applicable to the Trust Depositor under the Transaction Documents so long as the
Securityholders and the Hedge Counterparties are not materially adversely
affected thereby and the Rating Agency Condition is satisfied. Notwithstanding
anything to the contrary contained herein, the Trust Depositor may assign,
transfer, convey or

89



--------------------------------------------------------------------------------



 



finance all or any portion of any Class of Notes or Certificates owned by it
provided such assignment, transfer, conveyance or financing is done in
accordance with the terms of Section 4.02 of the Indenture.

     Section 6.08. Indebtedness.

     The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Originator,
(b) liabilities incident to the maintenance of its limited liability company
existence in good standing or (c) liabilities necessarily incurred to facilitate
transactions permitted by Section 6.07.

     Section 6.09. Guarantees.

     The Trust Depositor shall not become or remain liable, directly or
contingently, in connection with any Indebtedness or other liability of any
other Person, whether by guarantee, endorsement (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to supply or advance
funds, or otherwise except in connection with the transactions permitted by
Section 6.07.

     Section 6.10. Investments.

     The Trust Depositor shall not make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except for (a) purchases of Loans from the Originator, (b) for
investments in Permitted Investments in accordance with the terms of this
Agreement, (c) as may be necessary to facilitate transactions permitted by
Section 6.07 or (d) the receipt of $51,875,000 in aggregate principal amount of
the Class E Notes, the Class F Note and the Certificate as consideration for the
transfer of the Loan Assets to the Issuer. Without limiting the generality of
the foregoing, the Trust Depositor shall not (i) provide credit to any
Securityholder for the purpose of enabling such Securityholder to purchase any
Securities or (ii) lend any money to the Issuer.

     Section 6.11. Merger; Sales.

     The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.

     Section 6.12. Distributions.

     The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long

90



--------------------------------------------------------------------------------



 



as no Event of Default has occurred and is continuing and no Event of Default
would occur as a result thereof or after giving effect thereto and the Trust
Depositor would continue to be Solvent as a result thereof and after giving
effect thereto, the Trust Depositor may declare and pay distributions to its
members.

     Section 6.13. Other Agreements.

     Except as provided in this Agreement or the other Transaction Documents,
the Trust Depositor shall not become a party to, or permit any of its properties
to be bound by, any indenture, mortgage, instrument, contract, agreement, lease
or other undertaking, except this Agreement and the other Transaction Documents
to which it is a party and any agreement relating to another transaction
permitted by Section 6.07; nor shall it amend or modify the provisions of its
organizational documents or issue any power of attorney except to the Owner
Trustee, the Indenture Trustee or the Servicer in accordance with the
Transaction Documents or in connection with another transaction permitted by
Section 6.07.

     Section 6.14. Separate Legal Existence.

     The Trust Depositor shall:

     (a) Maintain its own deposit account or accounts, separate from those of
any Affiliate, with commercial banking institutions. The funds of the Trust
Depositor will not be diverted to any other Person or for other than authorized
uses of the Trust Depositor.

     (b) Ensure that, to the extent that it shares the same officers or other
employees as any of its members or Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees.

     (c) Ensure that, to the extent that it jointly contracts with any of its
members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs. All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s length basis.

     (d) To the extent that the Trust Depositor and any of its members or
Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

     (e) Conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary limited liability
company formalities, including, but not limited to, holding all regular and
special board of director meetings appropriate to authorize all limited
liability company action, keeping separate and accurate

91



--------------------------------------------------------------------------------



 



minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

     (f) Take or refrain from taking, as applicable, each of the activities
specified in the “substantive consolidation” opinion of Patton Boggs LLP,
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

     Section 6.15. Location; Records.

     The Trust Depositor shall (a) not move its location outside the State of
Maryland or its jurisdiction of formation outside of the State of Delaware
without 30 days’ prior written notice to the Owner Trustee and the Indenture
Trustee and (b) will promptly take all actions (if any) required (including, but
not limited to, all filings and other acts necessary or advisable under the UCC
of each relevant jurisdiction) in order to continue the first priority perfected
security interest of the Indenture Trustee in all Loans.

     Section 6.16. Liability of Trust Depositor.

     The Trust Depositor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Trust Depositor under
this Agreement.

     Section 6.17. Bankruptcy Limitations.

     The Trust Depositor shall not, without the affirmative vote of a majority
of the managers of the Trust Depositor (which must include the affirmative vote
of at least two (2) duly appointed Independent managers) (a) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (b) consent to the institution of bankruptcy or
insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (d) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the limited liability
company or a substantial part of its property, (e) make a general assignment for
the benefit of creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any limited liability company action
in furtherance of the actions set forth in clauses (a) through (f) above;
provided, however, that no manager may be required by any member of the Trust
Depositor to consent to the institution of bankruptcy or insolvency proceedings
against the Trust Depositor so long as it is Solvent.

     Section 6.18. Limitation on Liability of Trust Depositor and Others.

     The Trust Depositor and any director or officer or employee or agent of the
Trust Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Trust Depositor and any director or officer or employee or agent
of the Trust Depositor shall be reimbursed by the Indenture Trustee for any
liability or expense incurred by reason of the Indenture Trustee’s willful
misfeasance, bad faith or gross negligence (except errors in judgment) in the
performance of its duties hereunder, or by reason of the Indenture Trustee’s
material breach of the obligations and duties under this Agreement or the
Transaction Documents. The Trust Depositor shall not

92



--------------------------------------------------------------------------------



 



be under any obligation to appear in, prosecute or defend any legal action that
shall not be incidental to its obligations under this Agreement, and that in its
opinion may involve it in any expense or liability.

     Section 6.19. Insurance Policies.

     Upon and after an Event of Default or Servicer Default, at the request of
the Indenture Trustee, the Trust Depositor will cause to be performed any and
all acts reasonably required to be performed to preserve the rights and remedies
of the Indenture Trustee and the Owner Trustee in any insurance policies
applicable to the Loans including, without limitation, in each case, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co–insured, joint loss payee and mortgagee rights
in favor of the Indenture Trustee or the Trust Depositor, respectively.

     Section 6.20. Payments from Obligor Lock–Boxes and Obligor Lock–Box
Accounts.

     The Trust Depositor agrees not to make, or permit to be made, any change in
the direction of, or instructions with respect to, any payments to be made by an
Obligor Lock–Box Bank from any Obligor Lock–Box or any Obligor Lock–Box Account
in any manner that would diminish, impair, delay or otherwise adversely effect
the timing or receipt of such payments by the Lock–Box Bank or to change the
name in which an Obligor Lock–Box or Obligor Lock–Box Account is maintained
without the prior written consent of the Indenture Trustee and with the consent
of the Majority Noteholders and the Hedge Counterparties. The Trust Depositor
further agrees to provide the Indenture Trustee promptly, but in no case later
than one Business Day after the Trust Depositor’s receipt, any notice it
receives that an Obligor is changing the direction of or instructions with
respect to any payments from any Obligor Lock–Box or any Obligor Lock–Box
Account or the name in which any Obligor Lock–Box or Obligor Lock–Box Account is
maintained.

ARTICLE 7.

ESTABLISHMENT OF ACCOUNTS;

DISTRIBUTIONS; RESERVE FUND

     Section 7.01. Note Distribution Account, Reserve Fund and Lock–Boxes.

     (a) On or before the Closing Date, the Servicer shall establish the Note
Distribution Account and the Reserve Fund with and in the name of the Indenture
Trustee for the benefit of the Securityholders and the Hedge Counterparties. The
Servicer and Indenture Trustee are hereby required to ensure that each of the
Note Distribution Account and Reserve Fund is established and maintained as an
Eligible Deposit Account with a Qualified Institution. If any institution with
which any of the accounts established pursuant to this Section 7.01(a) are
established ceases to be a Qualified Institution, the Servicer, or if the
Servicer fails to do so, the Indenture Trustee (as the case may be) shall within
ten Business Days establish a replacement account at a Qualified Institution
after notice of such event. In no event shall the Indenture Trustee be
responsible for monitoring whether such Eligible Institution shall remain a
Qualified

93



--------------------------------------------------------------------------------



 



Institution. Each Qualified Institution maintaining an Eligible Deposit Account
shall agree in writing to comply with all instructions originated by the
Indenture Trustee or, with respect to the Principal and Interest Account only,
the Servicer directing disposition of the funds in the Eligible Deposit Account
without the further consent of the Trust Depositor.

     (b) If the Servicer so directs (or, if the Servicer does not so direct, the
Trust Depositor has the right to direct), in writing, the Indenture Trustee
shall accept such directions as directions of the Issuer and shall invest the
amounts in the Note Distribution Account and the Reserve Fund in Permitted
Investments of the type specified in such written direction that mature or are
withdrawable not later than the next succeeding Determination Date, except for
investments in Section (vi) of the definition of Permitted Investments. Once
such funds are invested, the Indenture Trustee shall not change the investment
of such funds other than in connection with the withdrawal or liquidation of
such investments and the transfer of such funds as provided herein on or prior
to the next succeeding Determination Date. Funds in the Note Distribution
Account and Reserve Fund not so invested must be insured to the extent and the
amount permitted by law by BIF or SAIF of the FDIC. Subject to the restrictions
herein, the Servicer or Indenture Trustee may purchase a Permitted Investment
from itself or an Affiliate with respect to investment of funds in the Trust
Accounts. Subject to the other provisions hereof, the Servicer in the case of
the Principal and Interest Account and the Indenture Trustee in the case of all
other Trust Accounts shall have sole control over each such investment and the
income thereon, and any certificate or other instrument evidencing any such
investment, if any, shall be delivered directly to the Servicer or its agent or
the Indenture Trustee or its agent, as applicable, together with each document
of transfer, if any, necessary to transfer title to such investment to the
Servicer or Indenture Trustee, as applicable, in a manner which complies with
this Section 7.01. All Investment Earnings on investments of funds in the Trust
Accounts shall be deposited in the Interest Collection Account pursuant to
Section 7.01 and distributed on the next Remittance Date pursuant to
Section 7.05. The Trust Depositor and the Issuer agree and acknowledge that the
Servicer and Indenture Trustee are to have “control” (within the meaning of the
UCC) of collateral comprised of “Investment Property” (within the meaning of the
UCC) for all purposes of this Agreement. In the absence of timely written
direction from the Servicer or the Trust Depositor, the Indenture Trustee shall
invest amounts in the Note Distribution Account and Reserve Fund Account in
Permitted Investments of the type specified in clause (vi) of the definition of
Permitted Investments herein.

     (c) The Servicer and the Originator have established, or caused to be
established, and will maintain, or caused to be maintained, various Obligor
Lock–Boxes and Obligor Lock–Box Accounts, for the deposit of the amounts
representing payments sent by Obligors with respect to certain Revolving Loans.
The Servicer and the Originator have established, or caused to be established,
and will maintain, or caused to be maintained, the Lock–Box and the Lock–Box
Account, for the deposit of the amounts representing payments sent by Obligors
and Obligor Lock–Box Banks, as applicable, with respect to Loans pledged to the
Indenture Trustee as well as with respect to loans not pledged to the Indenture
Trustee. The Servicer, as agent for the Issuer, and the Originator will cause
each Obligor Lock–Box Bank to deposit within two Business Days of receipt all
Collections that have been sent to such Obligor Lock–Box Bank into the Lock Box
Account, and within two Business Days of the deposit into the Lock–Box or the
Lock Box Account, the Servicer and the Originator will cause the Lock–Box Bank
to cause the amounts in the Lock Box Account to be deposited into the Principal
and Interest Account.

94



--------------------------------------------------------------------------------



 



     Section 7.02. Reserve Fund Deposit.

     On the Closing Date, the Owner Trustee, on behalf of the Issuer, shall
deposit the Reserve Fund Initial Balance into the Reserve Fund from the net
proceeds of the sale of the Securities.

     Section 7.03. Principal and Interest Account.

     (a) The Servicer shall cause to be established and maintained one or more
Principal and Interest Accounts (including for each such account two
subaccounts, one designated as the Interest Collection Account and the other
designated as the Principal Collection Account), in one or more Eligible Deposit
Accounts, in the form of time deposit or demand accounts, which may be
interest–bearing or such accounts may be trust accounts wherein the moneys
therein are invested in Permitted Investments, titled “CapitalSource Finance
LLC, as Servicer, in trust for the Hedge Counterparties and the registered
holders of CapitalSource Commercial Loan Trust Notes, Series 2005-1 Class A-1,
Class A-2, Class B, Class C, Class D, Class E and Class F Notes.” All funds in
such Principal and Interest Accounts not so invested shall be insured to the
extent and the amount permitted by the BIF or SAIF of the FDIC to the maximum
extent provided by law. The creation of any Principal and Interest Account shall
be evidenced by a letter agreement in the form of Exhibit E hereto. A copy of
such letter agreement shall be furnished to the Indenture Trustee, the Owner
Trustee and, upon request, any Securityholder or Hedge Counterparty. The
Servicer may, upon written notice to the Indenture Trustee, transfer any
Principal and Interest Account to a different Eligible Deposit Account.

     (b) The Servicer and each Subservicer shall deposit without duplication
(within two Business Days of receipt thereof) in the applicable Principal and
Interest Account and retain therein the following amounts received by the
Servicer (and shall segregate and deposit Interest Collections into the Interest
Collections Account and Principal Collections into the Principal Collection
Account):

     (i) all Principal Collections accruing and received on or after the
applicable Cut–Off Date;

     (ii) all Interest Collections accruing and received on or after the
applicable Cut–Off Date (net of the Servicing Fee with respect to each Loan and
other servicing compensation payable to the Servicer as permitted herein) and
all origination and commitment fees;

     (iii) all Net Liquidation Proceeds (other than Insurance Proceeds covered
under clause (iv) below);

     (iv) all Insurance Proceeds (other than amounts to be applied to
restoration or repair of any related Collateral or amounts in excess of the
Outstanding Loan Balance of the related Loan to be released to the Obligor in
accordance with the Credit and Collection Policy);

95



--------------------------------------------------------------------------------



 



     (v) all Released Mortgaged Property Proceeds and any other proceeds from
any other Collateral securing the Loans (other than amounts released to the
Obligor in accordance with the Credit and Collection Policy);

     (vi) any amounts paid in connection with the purchase or repurchase of any
Loan;

     (vii) any amount required to be deposited in the Principal and Interest
Account pursuant to Section 5.10 or Section 7.03; and

     (viii) the amount of any gains and interest incurred in connection with
investments in Permitted Investments.

     (c) The Servicer shall have no obligation to deposit into the Principal and
Interest Account any Retained Interest or Released Amounts.

     (d) Not later than the close of business on each Determination Date
immediately preceding a Remittance Date, the Servicer will remit to the
Principal and Interest Account any Scheduled Payment Advance that the Servicer
determines to make.

     (e) Notwithstanding Section 7.03(b), if (i) the Servicer makes a deposit
into the Principal and Interest Account in respect of a Collection of a Loan in
the Loan Pool and such Collection was received by the Servicer in the form of a
check that is not honored for any reason, or (ii) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Principal and
Interest Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

     (f) The foregoing requirements for deposit in the Principal and Interest
Accounts shall be exclusive, it being understood and agreed that, without
limiting the generality of the foregoing, payments with respect to the Servicing
Fee, together with the Liquidation Expenses, may not be deposited by the
Servicer in the Principal and Interest Account.

     (g) So long as no Servicer Default shall have occurred and be continuing,
and consistent with any requirements of the Code, the Principal and Interest
Accounts shall either be maintained with an Eligible Deposit Account as an
interest–bearing account meeting the requirements set forth in Section 7.03(a),
or the funds held therein may be invested by the Servicer (to the extent
practicable) in Permitted Investments, as directed in writing by the Servicer,
and, in each case, with a stated maturity (giving effect to any applicable grace
period) no later than the fourth Business Day immediately preceding the
Remittance Date next following the Due Period in which the date of investment
occurs; provided, however, that Permitted Investments shall not include any
interest-only security, any security purchased at a price in excess of 100% of
par or any security whose repayment is subject to substantial non-credit related
risk as determined by the Servicer. All Permitted Investments must be held by or
registered in the name of “CapitalSource, as Servicer, in trust for the Hedge
Counterparties and the registered holders of CapitalSource Commercial Loan Trust
Notes, Series 2005-1.” Any Investment Interest Earnings on funds held in the
Principal and Interest Account shall be deemed

96



--------------------------------------------------------------------------------



 



part of the Interest Collection Account and shall be deposited therein pursuant
to Section 7.03 and distributed on the next Remittance Date pursuant to
Section 7.05. The amount of any losses incurred in connection with the
investment of funds in the Principal and Interest Account in Permitted
Investments shall be deposited in the Principal and Interest Account by the
Servicer from its own funds immediately as realized without reimbursement
therefor.

     (h) The Servicer may (and, for the purposes of clause (ii) below, shall),
at any time upon one Business Day’s notice to the Indenture Trustee, make
withdrawals from the Principal and Interest Account for the following purposes:

     (i) to remit to the Trust Depositor, in connection with the transfer of a
Substitute Loan to the Issuer in place of a Prepaid Loan, an amount equal to the
Prepaid Loan Amount;

     (ii) to remit to the Indenture Trustee on each Determination Date
immediately preceding a Remittance Date, for deposit in the Note Distribution
Account, the Interest Collections and Principal Collections received during the
immediately preceding Due Period less any amounts remitted to the Trust
Depositor pursuant to clause (i) above prior to such Determination Date;

     (iii) prior to a Servicer Default, and subject to Section 5.02(p), to
reimburse itself for any unreimbursed Servicing Advances to the extent deposited
in the Principal and Interest Account (and not netted from Scheduled Payments
received from the related Loans);

     (iv) to withdraw any amount received from an Obligor that is recoverable
and sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the United States Bankruptcy Code in accordance with a final,
nonappealable order of a court having competent jurisdiction;

     (v) to make investments in Permitted Investments;

     (vi) to withdraw any funds deposited in the Principal and Interest Account
that were not required or permitted to be deposited therein or were deposited
therein in error;

     (vii) prior to a Servicer Default, to pay itself certain additional
servicing compensation as permitted under Section 5.11(b) of the Agreement;

     (viii) prior to (A) a payment default on the related Loan (and in the case
of Asset Based Revolvers, a payment default shall mean any failure to make a
payment on the date such payment is due and such failure continues for more than
one calendar day), (B) a Servicer Default, (C) an Event of Default, or (D) an
Accelerated Amortization Event, with respect to Revolving Loans secured by
Collateral only, to advance to an Obligor in a given Due Period prior to the
Monthly Reconciliation Date an amount not to exceed the Principal Collections
received from such Obligor during that Due Period;

97



--------------------------------------------------------------------------------



 



     (ix) to purchase substitute Loans as contemplated by Section 2.04(a) to the
extent funds have been deposited by the Originator for such purpose pursuant to
Section 2.04(a)(i)(B); and

     (x) to clear and terminate the Principal and Interest Account upon the
termination of this Agreement.

     Section 7.04. Securityholder Distributions.

     (a) Each Securityholder as of the related Record Date shall be paid on the
next succeeding Remittance Date by check mailed to such Securityholder at the
address for such Securityholder appearing on the Note Register or Certificate
Register or by wire transfer if such Securityholder provides written
instructions to the Indenture Trustee, or Owner Trustee, respectively, at least
(10) ten days prior to such Remittance Date, which instructions may be in the
form of a standing order.

     (b) The Indenture Trustee shall serve as the Paying Agent hereunder and
shall make the payments to the Securityholder required hereunder. The Indenture
Trustee hereby agrees that all amounts held by it for payment hereunder will be
held in trust for the benefit of the Securityholder.

     Section 7.05. Priority of Payments; Allocations and Distributions.

     (a) On each Determination Date prior to the occurrence of an Event of
Default, a Servicer Default or an Accelerated Amortization Event, (i) the
Indenture Trustee shall deposit into the Note Distribution Account all funds on
deposit in the Reserve Fund and (ii) the Servicer shall instruct the Indenture
Trustee in writing to withdraw, and on the related Remittance Date the Indenture
Trustee shall withdraw from the Note Distribution Account (A) the Collections
and (B) all amounts deposited therein from the Reserve Fund to make the
following payments. The payments listed below will be made only to the extent
there are sufficient amounts available on the Remittance Date. Payments will be
made in the order of priority listed below. With respect to pro rata payments of
principal as described herein, payments shall be made pro rata based on the
respective original principal amounts of the Class of Notes with respect to
which such payments are made. If on any Remittance Date the Outstanding
Principal Balance of any Class of Notes has been reduced to zero, any pro rata
payments of principal on such date shall be distributed pro rata to the Classes
of Notes which then remain outstanding based on the respective original
principal amounts of such classes of Notes.

     First, pro rata, based on the amounts owed to such Persons under this
clause First, to the Hedge Counterparties, any Net Trust Hedge Payments for the
current and any prior Remittance Dates owing to the Hedge Counterparties under
Hedge Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;

     Second, pro rata, based on the amounts owed under this clause Second, any
amounts due and not paid by the Originator in respect of listing the Listed
Notes on the Irish Stock Exchange and any amounts owed to the Indenture Trustee,
the Backup Servicer and the Owner Trustee under the Transaction Documents for
fees and expenses, other than for fees, expenses and other

98



--------------------------------------------------------------------------------



 



amounts related to indemnification; provided, however, that in no event shall
the amounts payable pursuant to this clause Second:

     (i) to the Indenture Trustee and the Backup Servicer, in the aggregate,
exceed $5,000 for any 12-month period (excluding amounts paid as part of the
monthly fees to be paid to the Indenture Trustee and the Backup Servicer);

     (ii) to the Owner Trustee, exceed $5,000 for any 12-month period (excluding
amounts paid as part of its fee);

     (iii) if a Successor Servicer is being appointed, to the Indenture Trustee
for costs and expenses associated with that appointment, exceed $100,000 in the
aggregate for any given servicing transfer; and

     (iv) in payment of amounts due in respect of listing the Listed Notes on
the Irish Stock Exchange, exceed $2,000 for any 12-month period;

     Third, to the Servicer, from Collections received from the specific Loans
for which such Scheduled Payment Advances were made, reimbursement for the
amount of such Scheduled Payment Advances relating to such Loans;

     Fourth, first, to S&P, an amount equal to any fees due to S&P and second,
to the Servicer, an amount equal to the Servicing Fee minus amounts paid to S&P
pursuant to this clause Fourth;

     Fifth, to the Holders of the Class A-1 Notes and the Holders of the
Class A-2 Notes, pro rata based on the amounts payable to the Class A-1
Noteholders and the Class A-2 Noteholders, the sum of (i) the Class A-1 Interest
Amount and the Class A-2 Interest Amount and (ii) any related unpaid Class A-1
Interest Shortfall with respect to prior Remittance Dates and any related unpaid
Class A-2 Interest Shortfall with respect to prior Remittance Dates, together
with interest on any Class A-1 Interest Shortfall at the Note Interest Rate then
applicable to the Class A-1 Notes and interest on any Class A-2 Interest
Shortfall at the Note Interest Rate then applicable to the Class A-2 Notes;

     Sixth, to the Holders of the Class B Notes, the Class B Interest Amount for
the related Interest Accrual Period and any related unpaid Class B Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class B Interest Shortfall at the Note Interest Rate then applicable to the
Class B Notes;

     Seventh, to the Holders of the Class C Notes, the Class C Interest Amount
for the related Interest Accrual Period and any related unpaid Class C Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class C Interest Shortfall at the Note Interest Rate then applicable to the
Class C Notes;

     Eighth, to the Holders of the Class D Notes, the Class D Interest Amount
for the related Interest Accrual Period and any related unpaid Class D Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class D Interest Shortfall at the Note Interest Rate then applicable to the
Class D Notes;

99



--------------------------------------------------------------------------------



 



     Ninth, to the Holders of the Class E Notes, the Class E Interest Amount for
the related Interest Accrual Period and any related unpaid Class E Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class E Interest Shortfall at the Note Interest Rate then applicable to the
Class E Notes;

     Tenth, to the Reserve Fund, an amount, if any, which when so deposited
causes the balance of the Reserve Fund to equal (i) three times the sum of the
Class A-1 Interest Amount, the Class A-2 Interest Amount, the Class B Interest
Amount, the Class C Interest Amount, the Class D Interest Amount and the Class E
Interest Amount due on the current Remittance Date;

     Eleventh, (i) on each Remittance Date prior to the occurrence of any
Sequential Pay Event, to the Holders of the Notes as follows:



  (a)   if on such Remittance Date no Principal Distributable Shortfall exists,
to the Holders of the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Note, pro rata, in an amount up
to the Total Principal Distributable; provided, that, the amount distributed in
respect of the Class A Notes hereunder shall be paid to the Class A-1 Notes and
the Class A-2 Notes (x) sequentially to the Class A-1 Notes and then to the
Class A-2 Notes at all times prior to the occurrence of a Class A Trigger Event
and (y) pro rata between the Class A-1 Notes and the Class A-2 Notes at all
times on and after the date on which a Class A Trigger Event shall have occurred
and be continuing; and     (b)   if on such Remittance Date a Principal
Distributable Shortfall exists, first, to the Holders of the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes, pro
rata in an amount up to the Total Principal Distributable until each such class
of Offered Notes is paid in full, and second to the Class F Note in an amount up
to the Total Principal Distributable until the Class F Note is paid in full;

     (ii) on each Remittance Date on and after the occurrence of a Sequential
Pay Event (other than an Event of Default, a Servicer Default or an Accelerated
Amortization Event), unless, solely in the case of a Sequential Pay Event of the
type specified in clause (f) of the definition thereof, the Rating Agency
Condition shall have been satisfied with respect to the payment of principal of
the Notes being made in accordance with subclause (i)(a) of this clause
Eleventh, sequentially to the holders of Notes as follows:



  (a)   to the Holders of the Class A Notes until paid in full, in an amount up
to the Total Principal Distributable; provided, that, the amount distributed in
respect of the Class A Notes hereunder shall be paid to the Class A-1 Notes and
the Class A-2 Notes (i) sequentially to the Class A-1 Notes until paid in full
and then to the Class A-2 Notes until paid in full at all times prior to the
occurrence of a Class A Trigger Event and (ii) pro rata between the Class A-1
Notes and the Class A-2 Notes at all times on and after the date on which a
Class A Trigger Event shall have occurred and be continuing;

100



--------------------------------------------------------------------------------



 



  (b)   to the Holders of the Class B Notes, the Class B Accrued Payable, if
any;     (c)   to the Holders of the Class B Notes until paid in full, in an
amount up to the remaining Total Principal Distributable after payments to the
Class A Notes under this clause Eleventh;     (d)   to the Holders of the
Class C Notes, the Class C Accrued Payable, if any;     (e)   to the Holders of
the Class C Notes until paid in full, in an amount up to the remaining Total
Principal Distributable after payments to the Class A Notes and the Class B
Notes under this clause Eleventh;     (f)   to the Holders of the Class D Notes,
the Class D Accrued Payable, if any;     (g)   to the Holders of the Class D
Notes until paid in full, in an amount up to the remaining Total Principal
Distributable after payments to the Class A Notes, the Class B Notes and the
Class C Notes under this clause Eleventh;     (h)   to the Holders of the
Class E Notes, the Class E Accrued Payable, if any; and     (i)   to the Holders
of the Class E Notes until paid in full, in an amount up to the remaining Total
Principal Distributable after payments to the Class A Notes, the Class B Notes,
the Class C Notes and the Class D Notes under this clause Eleventh;

     Twelfth, to the Reserve Fund, an amount, if any, which when so deposited
causes the balance of the Reserve Fund to equal the Required Reserve Amount;

     Thirteenth, to the extent not paid pursuant to clause Second above, any
amounts due in respect of listing the Listed Notes on the Irish Stock Exchange;

     Fourteenth, to the Servicer, to the extent not reimbursed pursuant to
clause Third above, reimbursement for the amount of any Scheduled Payment
Advances relating to the Loans;

     Fifteenth, pro rata, based on the amounts owed to such Persons under this
clause Fifteenth, to the Hedge Counterparties, any unpaid Hedge Breakage Costs,
together with interest accrued thereon;

     Sixteenth, pro rata, based on the amounts owed to such Persons under this
clause Sixteenth, to the Indenture Trustee, the Backup Servicer and the Owner
Trustee, to the extent not paid pursuant to clause Second due to the limitations
set forth therein, and to the Hedge Counterparties, amounts owed to such parties
for fees and expenses and other amounts, including such amounts related to
indemnification, and, to a Successor Servicer, any Additional Servicing Fee
payable to such Successor Servicer;

101



--------------------------------------------------------------------------------



 



     Seventeenth, to the Holder of the Class F Note until paid in full, in an
amount up to the remaining Total Principal Distributable after payments to the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes under clause Eleventh; and

     Eighteenth, to the Owner Trustee for payment to the Certificateholder, in
an amount equal to any excess remaining after application of amounts under
clause Seventeenth.

     (b) On each Determination Date on and after the occurrence of an Event of
Default, a Servicer Default or an Accelerated Amortization Event, the Servicer
shall instruct the Indenture Trustee in writing to withdraw, and on the
Remittance Date the Indenture Trustee will follow the instructions to withdraw,
the Collections and all other funds available for distributions on deposit in
the Note Distribution Account, to the extent there are sufficient funds, to make
the following payments, in the order of priority listed below.

     First, pro rata, based on the amounts owed to such Persons under this
clause First, to the Hedge Counterparties, any Net Trust Hedge Payments for the
current and any prior Remittance Dates owing to the Hedge Counterparties under
Hedge Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon; provided, however, that on each Remittance Date on and after
the occurrence of an Event of Default, Hedge Breakage Costs in an aggregate
amount not to exceed $500,000 shall be payable under this clause First;

     Second, pro rata, based on the amounts owed under this clause Second, any
amounts due and not paid by the Originator in respect of listing the Listed
Notes on the Irish Stock Exchange and any amounts owed to the Indenture Trustee,
the Backup Servicer and the Owner Trustee under the Transaction Documents for
fees and expenses, other than for fees, expenses and other amounts related to
indemnification; provided, however, that in no event shall the amounts payable
pursuant to this clause Second;

     (i) to the Indenture Trustee and the Backup Servicer, in the aggregate,
exceed $5,000 for any 12-month period (excluding amounts paid as part of the
monthly fees to be paid to the Indenture Trustee and the Backup Servicer);

     (ii) to the Owner Trustee, exceed $5,000 for any 12-month period (excluding
amounts paid as part of its fee);

     (iii) if a Successor Servicer is being appointed, to the Indenture Trustee
for costs and expenses associated with that appointment, exceed $100,000 in the
aggregate for any given servicing transfer; and

     (iv) in payment of amounts due in respect of listing the Listed Notes on
the Irish Stock Exchange, exceed $2,000 in any 12-month period;

     Third, to the Servicer, from Collections received from the specific Loans
for which such Scheduled Payment Advances were made, reimbursement for the
amount of such Scheduled Payment Advances relating to such Loans;

102



--------------------------------------------------------------------------------



 



     Fourth, first, to S&P, an amount equal to any fees due to S&P and second,
to the Servicer, an amount equal to the Servicing Fee minus amounts paid to S&P
pursuant to this Clause Fourth;

     Fifth, to the Holders of the Class A-1 Notes, and the Holders of the
Class A-2 Notes, pro rata based on the amounts payable to the Class A-1
Noteholders and the Class A-2 Noteholders, the sum of (i) the Class A-1 Interest
Amount and the Class A-2 Interest Amount and (ii) any related unpaid Class A-1
Interest Shortfall with respect to prior Remittance Dates and any related unpaid
Class A-2 Interest Shortfall with respect to prior Remittance Dates, together
with interest on any Class A-1 Interest Shortfall at the Note Interest Rate then
applicable to the Class A-1 Notes and interest on any Class A-2 Interest
Shortfall at the Note Interest Rate then applicable to the Class A-2 Notes;

     Sixth, to the Holders of the Class B Notes, the Class B Interest Amount for
the related Interest Accrual Period any related unpaid Class B Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class B Interest Shortfall at the Note Interest Rate then applicable to the
Class B Notes;

     Seventh, to the Holders of the Class C Notes, the Class C Interest Amount
for the related Interest Accrual Period and any related unpaid Class C Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class C Interest Shortfall at the Note Interest Rate then applicable to the
Class C Notes;

     Eighth, to the Holders of the Class D Notes, the Class D Interest Amount
for the related Interest Accrual Period and any related unpaid Class D Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class D Interest Shortfall at the Note Interest Rate then applicable to the
Class D Notes;

     Ninth, to the Holders of the Class E Notes, the Class E Interest Amount for
the related Interest Accrual Period and any related unpaid Class E Interest
Shortfall with respect to prior Remittance Dates, together with interest on any
Class E Interest Shortfall at the Note Interest Rate then applicable to the
Class E Notes;

     Tenth, sequentially to the Holders of the Notes as follows:



  (a)   to the Holders of the Class A Notes until the Outstanding Principal
Balance of the Class A Notes is reduced to zero; provided, that, the amount
distributed in respect of the Class A Notes hereunder shall be paid to the
Class A-1 Notes and the Class A-2 Notes (i) sequentially to the Class A-1 Notes
until paid in full and then to the Class A-2 Notes until paid in full at all
times prior to the occurrence of a Class A Trigger Event and (ii) pro rata
between the Class A-1 Notes and the Class A-2 Notes at all times on and after
the date on which a Class A Trigger Event shall have occurred and be continuing;



  (b)   to the Holders of the Class B Notes, the Class B Accrued Payable, if
any;

103



--------------------------------------------------------------------------------



 



  (c)   to the Holders of the Class B Notes until the Outstanding Principal
Balance of the Class B Notes is reduced to zero;     (d)   to the Holders of the
Class C Notes, the Class C Accrued Payable, if any;     (e)   to the Holders of
the Class C Notes until the Outstanding Principal Balance of the Class C Notes
is reduced to zero;     (f)   to the Holders of the Class D Notes, the Class D
Accrued Payable, if any; and     (g)   to the Holders of the Class D Notes until
the Outstanding Principal Balance of the Class D Notes is reduced to zero;    
(h)   to the Holders of the Class E Notes, the Class E Accrued Payable, if any;
and     (i)   to the Holders of the Class E Notes until the Outstanding
Principal Balance of the Class E Notes is reduced to zero;

     Eleventh, to the Servicer, to the extent not reimbursed pursuant to clause
Third above, reimbursement for the amount of any Scheduled Payment Advances
relating to the Loans;

     Twelfth, pro rata, based on the amounts owed to such Persons under this
clause Twelfth, to the Hedge Counterparties, any unpaid Hedge Breakage Costs,
together with interest accrued thereon;

     Thirteenth, pro rata, based on the amounts owed to such Persons under this
clause Thirteenth, to the Indenture Trustee, the Backup Servicer and the Owner
Trustee, to the extent not paid pursuant to clause Second due to the limitations
set forth therein, and to the Hedge Counterparties, amounts owed to such parties
for fees and expenses and other amounts, including such amounts related to
indemnification, and, to a Successor Servicer for any Additional Servicing Fee
payable to such Successor Servicer;

     Fourteenth, to the extent not paid previously pursuant to clause Second
above, any amounts due in respect of listing the Listed Notes on the Irish Stock
Exchange;

     Fifteenth, to the Holder of the Class F Note until the Outstanding
Principal Balance of the Class F Note is reduced to zero; and

     Sixteenth, to the Owner Trustee for payment to the Certificateholder, any
remaining Collections.

     Prior to the Class A-1 Legal Final Maturity Date, in the case of the
Class A-1 Notes, and the Legal Final Maturity Date, in the case of the Class A-2
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes, amounts to be applied in reduction of the Outstanding Principal Balance
of any Note will not be due and payable, although the failure of

104



--------------------------------------------------------------------------------



 



the Trust Depositor or Servicer to remit any amounts available for payment on
the Notes will, after the applicable grace period, constitute an Event of
Default under the Indenture.

     Section 7.06. Determination of LIBOR.

     (a) The Indenture Trustee will determine the interest rate for each
Interest Accrual Period by determining the London interbank offered rate
(“LIBOR”) for deposits in U.S. Dollars for a period of one month (the “One–Month
Index Maturity”) which appears on Telerate Page 3750 as of 11:00 a.m., London
time, on the day that is two London Banking Days preceding that Interest Accrual
Period (“LIBOR Determination Date”). If such rate does not appear on Telerate
Page 3750 on the related LIBOR Determination Date, the rate for that Interest
Accrual Period will be determined as if the parties had specified
“USD–LIBOR–Reference Banks” as the applicable rate. “USD–LIBOR–Reference Banks”
means that the interest rate for an Interest Accrual Period will be determined
on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on the related LIBOR
Determination Date to prime banks in the London interbank market for the
One–Month Index Maturity commencing on the beginning of that Interest Accrual
Period and in a Representative Amount. The Indenture Trustee will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for that
Interest Accrual Period will be the arithmetic mean of the quotations. If fewer
than two quotations are provided as requested, the rate for that Interest
Accrual Period will be the arithmetic mean of the rates quoted by major banks in
New York City, selected by the Indenture Trustee, at 11:00 a.m. New York City
time, on the beginning of that Interest Accrual Period for loans in U.S. Dollars
to leading European banks for the One–Month Index Maturity commencing at the
beginning of that Interest Accrual Period and in a Representative Amount.

     (b) The establishment of LIBOR on the applicable London Banking Day by the
Indenture Trustee and the Indenture Trustee’s subsequent calculation of the
rates of interest applicable to the Notes for the related Remittance Date shall,
in the absence of manifest error, be final and binding. Each such rate of
interest may be obtained by telephoning the Indenture Trustee at (612) 667–8058.

     Section 7.07. Monthly Reconciliation.

     (a) Except as set forth in Section 7.07(b), on each Business Day during
each Due Period that Principal Collections are received in the Principal
Collection Account with respect to any Loan in the Loan Pool, the Servicer will
determine the Outstanding Loan Balance and the principal amount of the portion
of such Loan not owned by the Issuer (if any) with respect to such Loan.

     (b) Prior to (i) a payment default on the related Loan (and in the case of
Asset Based Revolvers, a payment default shall mean any failure to make a
payment on the date such payment is due and such failure continues for more than
one calendar day), (ii) a Servicer Default, (iii) an Event of Default or (iv) an
Accelerated Amortization Event, on each Monthly Reconciliation Date, the
Servicer will determine the Outstanding Loan Balance and principal amount of the
portion of such Loan owned by the Originator, its Affiliate special purpose
entities under the Warehouse Facilities and any co-lenders under the related
facility (if any) with respect

105



--------------------------------------------------------------------------------



 



to each Revolving Loan secured by Collateral (but specifically excluding any
Revolving Loan that is not secured by any Collateral) in the Loan Pool, and on
and as of such date will determine the net effect of the Principal Collections
received from, and payments from the Principal Collection Account representing
new advances made to, the related Obligor during such Due Period.
Notwithstanding the foregoing, the Servicer will maintain the underlying data of
all Principal Collections received and payments or advances made with respect to
any Revolving Loan secured by Collateral from the Principal Collection Account
on each day during each Due Period, and shall make such underlying data
available pursuant to and in accordance with the provisions of Section 9.03.

ARTICLE 8.

SERVICER DEFAULT; SERVICER TRANSFER

     Section 8.01. Servicer Default.

“Servicer Default” means the occurrence of any of the following:

     (a) any failure by the Servicer to remit when due any payment required to
be made under the terms of this Agreement or the other Transaction Documents, it
being understood that the Servicer shall not be responsible for the failure of
either the Owner Trustee or the Indenture Trustee to remit funds that were
received by the Owner Trustee or the Indenture Trustee from the Servicer in
accordance with this Agreement or the other Transaction Documents; or

     (b) failure by the Servicer duly to observe or perform, in any material
respect, any other covenants, obligations or agreements of the Servicer set
forth in this Agreement or the other Transaction Documents, or any
representation or warranty of the Servicer made in this Agreement or the other
Transaction Documents or in any certificate or other writing delivered thereto
or in connection therewith proves to have been incorrect when made, which
failure or breach has a material adverse effect on the rights of the Noteholders
or the Hedge Counterparties and continues unremedied for a period of 30 days (if
such failure or breach can be cured) after the first to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to a Responsible Officer of the Servicer by the Indenture
Trustee, or a Responsible Officer of the Servicer and the Indenture Trustee by
any Securityholder or Hedge Counterparty, and (ii) the date on which a
Responsible Officer of the Servicer receives actual knowledge of such failure or
breach; or

     (c) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any Insolvency Proceedings, or for the winding–up or liquidation of its affairs,
shall have been entered against the Servicer and such decree or order shall have
remained in force, undischarged or unstayed for a period of thirty (30) days; or

     (d) the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any Insolvency Proceedings of or relating to the
Servicer or of or relating to all or substantially all of the Servicer’s
property; or

106



--------------------------------------------------------------------------------



 



     (e) the Servicer shall admit in writing its inability to pay its debts as
they become due, file a petition to take advantage of any applicable Insolvency
Laws, make an assignment for the benefit of its creditors, or voluntarily
suspend payment of its obligations; or

     (f) without the consent of the Majority Noteholders or the Hedge
Counterparties, the Servicer agrees or consents to, or otherwise permits to
occur, any amendment, modification, change, supplement or rescission of or to
the Servicer or the Credit and Collection Policy, in whole or in part, in any
manner that would have a material adverse effect on the Loans; or

     (g) failure by the Servicer to observe or perform the Credit and Collection
Policy regarding the servicing of the Loans in any manner that would have a
material adverse effect on the Loans.

     Section 8.02. Servicer Transfer.

     (a) If a Servicer Default has occurred and is continuing, the Majority
Noteholders may, by written notice (a “Termination Notice”) delivered to the
parties hereto and each of the Hedge Counterparties, terminate all (but not less
than all) of the Servicer’s management, administrative, servicing, custodial and
collection functions; provided, however, no Termination Notice shall be required
with respect to any Servicer Default described under Section 8.01(c),
Section 8.01(d) and Section 8.01(e).

     (b) Upon delivery of the notice required by Section 8.02(a) (or, if later,
on a date designated therein), and on the date that a Successor Servicer shall
have been appointed pursuant to Section 8.03 (such appointment being herein
called a “Servicer Transfer”), all rights, benefits, fees, indemnities,
authority and power of the Servicer under this Agreement, whether with respect
to the Loans, the Loan Files or otherwise, shall pass to and be vested in such
successor (the “Successor Servicer”) pursuant to and under this Section 8.02;
and, without limitation, the Successor Servicer is authorized and empowered to
execute and deliver on behalf of the Servicer, as attorney–in–fact or otherwise,
any and all documents and other instruments, and to do any and all acts or
things necessary or appropriate to effect the purposes of such notice of
termination. The Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Principal and Interest Account, or for its own account in connection with its
services hereafter or thereafter received with respect to the Loans. The
Servicer shall transfer to the Successor Servicer (i) all records held by the
Servicer relating to the Loans in such electronic form as the Successor Servicer
may reasonably request and (ii) any Loan Files in the Servicer’s possession. In
addition, the Servicer shall permit access to its premises (including all
computer records and programs) to the Successor Servicer or its designee, and
shall pay the reasonable transition expenses of the Successor Servicer. Upon a
Servicer Transfer, the Successor Servicer shall also be entitled to receive the
Servicing Fee for performing the obligations of the Servicer. Any indemnities
provided in this Agreement or the other Transaction Documents in favor of the
Servicer and any fees, costs, expenses, Servicing Advances or Scheduled Payment
Advances which have accrued and/or are unpaid to the Servicer shall survive the
resignation or termination of the Servicer.

107



--------------------------------------------------------------------------------



 



     Section 8.03. Appointment of Successor Servicer; Reconveyance; Successor
Servicer to Act.

     (a) Upon delivery of the notice required by Section 8.02(a) (or, if later,
on a date designated therein), the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Termination Notice or, if no such date is specified, until a date mutually
agreed by the Servicer and the Indenture Trustee. The Indenture Trustee shall as
promptly as possible after the giving of or receipt of a Termination Notice,
appoint a Successor Servicer, which shall be the Backup Servicer, in accordance
with Section 5.15(c), and named Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to the Indenture Trustee and Owner
Trustee; provided, that, no appointment of a Successor Servicer or acceptance
and assumption by a proposed Successor Servicer shall be effective without the
prior satisfaction of the Rating Agency Condition. If within 60 days of delivery
of a Termination Notice a Successor Servicer is not appointed and the Servicer
shall have yet to cure the Servicer Default, then the Indenture Trustee shall
offer the Trust Depositor, and the Trust Depositor shall offer the Originator,
the right to accept retransfer of all the Loan Assets, and such parties may
accept retransfer of such Loan Assets in consideration of the Trust Depositor’s
delivery to the Principal and Interest Account on or prior to the next upcoming
Remittance Date of a sum equal to the Aggregate Outstanding Principal Balance of
all Securities (other than the Certificates) then outstanding, together with
accrued and unpaid interest thereon through such date of deposit and all other
amounts due and owing to any Person under the Transaction Documents, including
amounts owing to each Hedge Counterparty, including Hedge Breakage Costs, it
being a condition precedent to such retransfer that all Hedge Transactions then
outstanding under any Hedge Agreements then in effect shall be terminated and
all amounts payable to the Hedge Counterparties, including Hedge Breakage Costs,
upon such termination shall be paid in full; provided, that, the Indenture
Trustee, if so directed by the Majority Noteholders in writing, need not accept
and effect such reconveyance in the absence of evidence (which may include
valuations of an investment bank or similar entity) reasonably acceptable to
such Indenture Trustee or Majority Noteholders that such retransfer would not
constitute a fraudulent conveyance of the Trust Depositor or the Originator.

     (b) The Backup Servicer may, in its discretion, or shall, if it is unable
to so act or if the Majority Noteholders request in writing to the Backup
Servicer, appoint, or petition a court of competent jurisdiction to appoint, any
established servicing institution having a net worth of not less than
$50,000,000 as the Successor Servicer in the assumption of all or any part of
the responsibilities, duties or liabilities of the Servicer.

     (c) As compensation, any Successor Servicer (including, without limitation,
the Backup Servicer) so appointed shall be entitled to receive the Servicing
Fee, together with any other servicing compensation in the form of assumption
fees, late payment charges or otherwise as provided herein that accrued prior
thereto; including, without limitation, all reasonable costs (including
reasonable attorneys’ fees) incurred in connection with transferring the
servicing obligations under the Agreement and amending the Agreement to reflect
such transfer.

     (d) In the event the Backup Servicer is required to solicit bids, the
Backup Servicer shall solicit, by public announcement, bids from banks and
mortgage servicing institutions meeting the qualifications set forth above. Such
public announcement shall specify that the

108



--------------------------------------------------------------------------------



 



Successor Servicer shall be entitled to the full amount of the Servicing Fee as
servicing compensation, together with the other servicing compensation in the
form of assumption fees, late payment charges or otherwise that accrued prior
thereto. Within 30 days after any such public announcement, the Backup Servicer
shall negotiate and effect the sale, transfer and assignment of the servicing
rights and responsibilities hereunder to the qualified party submitting the
highest qualifying bid. The Backup Servicer shall deduct from any sum received
by the Backup Servicer from the successor to the Servicer in respect of such
sale, transfer and assignment all costs and expenses of any public announcement
and of any sale, transfer and assignment of the servicing rights and
responsibilities hereunder and the amount of any unreimbursed Servicing
Advances. After such deductions, the remainder of such sum shall be paid by the
Backup Servicer to the Servicer at the time of such sale, transfer and
assignment to the Servicer’s successor. The Backup Servicer and such successor
shall take such action, consistent with the Agreement, as shall be necessary to
effectuate any such succession. Neither the Backup Servicer nor any other
Successor Servicer shall be held liable by reason of any failure to make, or any
delay in making, any distribution hereunder or any portion thereof caused by
(i) the failure of the Servicer to deliver, or any delay in delivering, cash,
documents or records to it, or (ii) restrictions imposed by any regulatory
authority having jurisdiction over the Servicer hereunder. No appointment of a
successor to the Servicer shall be effective until written notice of such
proposed appointment shall have been provided by the Indenture Trustee to each
Securityholder and each Hedge Counterparty and the Backup Servicer shall have
consented thereto. The Backup Servicer shall not resign as Servicer until a
Successor Servicer has been appointed and accepted such appointment.

     (e) On or after a Servicer Transfer, the Successor Servicer shall be the
successor in all respects to the Servicer in its capacity as servicer under this
Agreement and the transactions set forth or provided for herein and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and the terminated
Servicer shall be relieved of such responsibilities, duties and liabilities
arising after such Servicer Transfer; provided, however, that (i) the Successor
Servicer will not assume any obligations of the Servicer described in
Section 8.02 and (ii) the Successor Servicer shall not be liable for any acts or
omissions of the Servicer occurring prior to such Servicer Transfer or for any
breach by the Servicer of any of its representations and warranties contained
herein or in any related document or agreement. Notwithstanding anything else
herein to the contrary, in no event shall the Indenture Trustee or the Backup
Servicer be liable for any Servicing Fee or for any differential in the amount
of the servicing fee paid hereunder and the amount necessary to induce any
Successor Servicer to act as Successor Servicer under this Agreement and the
transactions set forth or provided for herein, including any Additional
Servicing Fee. The Owner Trustee, Securityholders and the Indenture Trustee and
such successor shall take such action, consistent with this Agreement, as shall
be necessary to effectuate any such succession. To the extent the terminated
Servicer has made Servicing Advances, it shall be entitled to reimbursement of
the same notwithstanding its termination hereunder, to the same extent as if it
had continued to service the Loans hereunder.

     Section 8.04. Notification to Securityholders and Hedge Counterparties.

     (a) Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustees, the Trust Depositor and each
Rating Agency at the

109



--------------------------------------------------------------------------------



 



addresses described in Section 13.04 hereof, to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively, and to each Hedge Counterparty at
the address set forth in the register kept by the Issuer, as provided under the
Indenture.

     (b) Within 10 days following any termination of the Servicer or appointment
of a Successor Servicer pursuant to this ARTICLE 8, the Indenture Trustee shall
give written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 13.04 hereof, to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively, and to each Hedge Counterparty at
the address set forth for such party in the register kept by the Issuer, as
provided under the Indenture.

     Section 8.05. Effect of Transfer.

     (a) After a Servicer Transfer, the terminated Servicer shall have no
further obligations with respect to the management, administration, servicing,
custody or collection of the Loans and the Successor Servicer appointed pursuant
to Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

     (b) A Servicer Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the Servicer)
other than those relating to the management, administration, servicing, custody
or collection of the Loans.

     Section 8.06. Database File.

     Upon reasonable request by the Indenture Trustee or the Backup Servicer,
the Servicer will provide the Successor Servicer with a magnetic tape or
Microsoft Excel or similar spreadsheet file containing the database file for
each Loan (a) as of the Cut–Off Date, (b) the Subsequent Cut–Off Dates,
(c) thereafter, as of the last day of the preceding Due Period on the
Determination Date prior to a Servicer Default and (d) on and as of the Business
Day before the actual commencement of servicing functions by the Successor
Servicer following the occurrence of a Servicer Default.

     Section 8.07. Waiver of Defaults.

     The Majority Noteholders may, on behalf of all the Securityholders, and
subject to satisfying the Rating Agency Condition, waive any events permitting
removal of the Servicer pursuant to this ARTICLE 8; provided, however, that the
Majority Noteholders may not waive a default in making a required distribution
to the Hedge Counterparties without the consent of the Hedge Counterparties or
on a Note without the consent of each holder of such Note. Upon any waiver or
cure of a past default, such default shall cease to exist, and any Servicer
Default or Event of Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver or cure shall
extend to any subsequent or other default or

110



--------------------------------------------------------------------------------



 



impair any right consequent thereto except to the extent expressly so waived. No
such waivers shall affect any Hedge Transaction that has been terminated in
accordance with its terms.

     Section 8.08. Responsibilities of the Successor Servicer.

     (a) The Successor Servicer will not be responsible for delays attributable
to the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

     (b) The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Loan payment history, (iv)
collections history and (v) the trial balances, as of the close of business on
the day immediately preceding conversion to the Successor Servicer, reflecting
all applicable Loan information. The current Servicer shall be obligated to pay
the costs associated with the transfer of the servicing files and records to the
Successor Servicer.

     (c) The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Loan with applicable law or the breach or
the inaccuracy of any representation or warranty made with respect to any Loan.

     (d) If the Indenture Trustee or any other Successor Servicer assumes the
role of Successor Servicer hereunder, such Successor Servicer shall be entitled
to the benefits of (and subject to the provisions of) Section 5.02 concerning
delegation of duties to subservicers.

     Section 8.09. Rating Agency Condition for Servicer Transfer.

     Notwithstanding the foregoing provisions relating to a Servicer Transfer,
no Servicer Transfer shall be effective hereunder unless prior written notice
thereof shall have been given to the Rating Agencies, and the Rating Agency
Condition shall have been satisfied with respect thereto.

     Section 8.10. Appointment of Successor Backup Servicer; Successor Backup
Servicer to Act.

     (a) The Backup Servicer may be removed, with or without cause, by the
Majority Noteholders or the Indenture Trustee, by notice given in writing to the
Backup Servicer (the “Backup Servicer Termination Notice”), a copy of which
shall be provided to S&P promptly after it is delivered to the Backup Servicer.
The Backup Servicer shall continue to perform all

111



--------------------------------------------------------------------------------



 



backup servicing functions under this Agreement until the date specified in the
Backup Servicer Termination Notice or, if no such date is specified, until a
date mutually agreed by the Backup Servicer and the Indenture Trustee. The
Indenture Trustee shall as promptly as possible after the giving of a Backup
Servicer Termination Notice, to appoint a Successor Backup Servicer (the
“Successor Backup Servicer”) and such Successor Backup Servicer shall accept its
appointment by a written assumption in a form acceptable to the Indenture
Trustee and Owner Trustee.

     (b) In the event that a Successor Backup Servicer has not been appointed
and has not accepted its appointment at the time when the then Backup Servicer
has ceased to act as Backup Servicer, the Indenture Trustee shall petition a
court of competent jurisdiction to appoint any established financial institution
having a net worth of at least $50,000,000 and whose regular business includes
the backup servicing of loans similar to the Loans as the Successor Backup
Servicer hereunder and the Successor Backup Servicer shall be the successor in
all respects to the Backup Servicer in its capacity as Backup Servicer under
this Agreement and the transactions set forth or provided for herein and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Backup Servicer by the terms and provisions hereof, and the
terminated Backup Servicer shall be relieved of such responsibilities, duties
and liabilities arising after such backup servicer transfer (the “Backup
Servicer Transfer”); provided, however, that the Successor Backup Servicer shall
not be liable for any acts or omissions of the Backup Servicer occurring prior
to such Backup Servicer Transfer or for any breach by the Backup Servicer of any
of its representations and warranties contained herein or in any related
document or agreement. As compensation therefor, the Successor Backup Servicer
shall be entitled to receive reasonable compensation equal to the monthly Backup
Servicing Fee. Notwithstanding anything else herein to the contrary, in no event
shall the Indenture Trustee or the Servicer be liable for any Backup Servicing
Fee or for any differential in the amount of the backup servicing fee paid
hereunder and the amount necessary to induce any Successor Backup Servicer to
act as Backup Servicer under this Agreement and the transactions set forth or
provided for herein. The Owner Trustee, Securityholders and the Indenture
Trustee and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.

ARTICLE 9.

REPORTS

     Section 9.01. Monthly Reports.

     With respect to each Remittance Date and the related Due Period, the
Servicer will provide to each Trustee, the Backup Servicer, each Rating Agency,
each Hedge Counterparty and Citigroup, on the related Determination Date, a
monthly statement (a “Monthly Report”) substantially in the form of Exhibit H
hereto with respect to the preceding Due Period.

     Section 9.02. Officer’s Certificate.

     Each Monthly Report delivered pursuant to Section 9.01 shall be accompanied
by a certificate of a Responsible Officer of the Servicer certifying the
accuracy of the Monthly Report and that no Servicer Default or event that with
notice or lapse of time or both would become a

112



--------------------------------------------------------------------------------



 



Servicer Default has occurred, or if such event has occurred and is continuing,
specifying the event and its status.

     Section 9.03. Other Data; Obligor Financial Information.

     (a) The Servicer shall, upon the request of any Trustees, any Hedge
Counterparty, the Backup Servicer, or any Rating Agency, furnish such Trustee,
Hedge Counterparty, Rating Agency or the Backup Servicer, as the case may be,
such underlying data used to generate a Monthly Report as may be reasonably
requested.

     (b) The Servicer will forward to the Indenture Trustee, the Owner Trustee,
each Hedge Counterparty, each Rating Agency and Citigroup (a) within 60 days
after each calendar quarter (except the fourth calendar quarter), commencing
with the quarter beginning April 1, 2005, the unaudited quarterly financial
statements of the Servicer and (b) within 90 days after each fiscal year of the
Servicer, commencing with the fiscal year ending December 31, 2005, the audited
annual financial statements of the Servicer, together with the related report of
the independent accountants to the Servicer. On the Remittance Date following
the receipt of each such financial statements and report, the Indenture Trustee
will forward to each Noteholder of record a copy of such financial statements
and report.

     (c) The Servicer will forward to Moody’s and S&P within 30 days after
receipt by the Servicer, copies of all financial statements of Obligors then
received by the Servicer with respect to the prior fiscal year of each Obligor.

     (d) The Servicer will forward to Moody’s and S&P promptly upon request any
additional financial information as Moody’s and S&P shall reasonably request
with respect to an obligor as to which any Scheduled Payment is past due for at
least 10 days.

     (e) The Servicer will forward to Moody’s and S&P promptly upon any Loan
becoming a Delinquent Loan, and without any request therefor by Moody’s and S&P,
updated financial information with respect to the related Obligor.

     (f) The Servicer will provide to the Rating Agencies such financial
information, documents and other materials as the Rating Agencies shall
reasonably request in connection with any annual review and/or re-grading of the
Loans in the Loan Pool and the related Obligors which the Rating Agencies may
undertake.

     Section 9.04. Annual Report of Accountants.

     The Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates, to deliver to the
Indenture Trustee, the Owner Trustee, each Hedge Counterparty, the Backup
Servicer and each Rating Agency, on or before March 31 of each year, beginning
on March 31, 2006, a report addressed to the Board of Managers of the Servicer,
the Indenture Trustee and the Owner Trustee indicating that (a) with respect to
the 12-months ended the immediately preceding December 31, to the effect that
such Independent Accountants have audited the financial statements of the
Servicer, that as part of that audit, nothing came to the attention of such
Independent Accountants that causes them to believe that the Servicer was not

113



--------------------------------------------------------------------------------



 



in compliance with any of the terms, covenants, provisions or conditions of the
relevant sections of this Agreement, insofar as they relate to accounting
matters, except for such exceptions as such Independent Accountants shall
believe to be immaterial and such other exceptions as shall be set forth in such
report, (b) in connection with the Independent Accountants’ audit of the
Servicer, there were no exceptions or errors in records related to Loans
serviced by the Servicer, except for such exceptions as such Independent
Accountants shall believe to be immaterial and such other exceptions as shall be
set forth in such report, (c) the payment testing for Asset Based Revolvers has
been reviewed and such testing is in compliance with the terms of the related
Required Loan Documents and (d) the Independent Accountants have performed
certain procedures as agreed by the Servicer, the Indenture Trustee and the
Owner Trustee, whereby the Independent Accountants will obtain the Monthly
Report for 4-months with respect to the 12 months ended the immediately
preceding December 31 and, for each Monthly Report, the Independent Accountants
will agree all amounts in the Monthly Report to the Servicer’s computer,
accounting and other reports, which will include in such report any amounts
which were not in agreement. In the event such firm of Independent Accountants
requires the Indenture Trustee to agree to the procedures performed by such firm
of Independent Accountants, the Servicer shall direct the Indenture Trustee in
writing to so agree; it being understood and agreed that the Indenture Trustee
will deliver such letter of agreement in conclusive reliance upon the direction
of the Servicer, and the Indenture Trustee will not make any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. The Independent
Accountants’ report shall also indicate that the firm is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants.

     Section 9.05. Annual Statement of Compliance from Servicer.

     The Servicer will deliver to the Trustees and each Hedge Counterparty
within 90 days of the end of each fiscal year commencing with the year ending
December 31, 2005, an Officer’s Certificate stating that (a) the Servicer has
fully complied in all material respects with certain provisions of the Agreement
relating to servicing of the Loans and payments on the Notes, (b) a review of
the activities of the Servicer during the prior calendar year and of its
performance under this Agreement was made under the supervision of the officer
signing such certificate and (c) to the best of such officer’s knowledge, based
on such review, the Servicer has fully performed or caused to be performed in
all material respects all its obligations under this Agreement for such year,
or, if there has been a default in the fulfillment in all material respects any
of its obligations, specifying each such default known to such officer and the
nature and status thereof and the steps being taken or necessary to be taken to
remedy such event. A copy of such certificate may be obtained by any
Securityholder by a request in writing to the Indenture Trustee, with respect to
any Noteholder, or the Owner Trustee, with respect to any Certificateholder.

     Section 9.06. Reports of Foreclosure and Abandonment of Mortgaged Property.

     Each year the Servicer shall make the reports of foreclosures and
abandonment of any Mortgaged Property as and to the extent required by § 6050J
of the Code. Promptly after filing any such report with the Code, the Servicer
shall provide the Indenture Trustee with an Officer’s Certificate certifying
that such report has been filed.

114



--------------------------------------------------------------------------------



 



     Section 9.07. Notices.

     (a) The Servicer shall furnish to the Indenture Trustee and each Hedge
Counterparty (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) given to or received from its other lenders and
(ii) immediately, notice of the occurrence of any Event of Default or Servicer
Default or of any situation which the Servicer reasonably expects to develop
into an Event of Default or Servicer Default.

     (b) The Servicer also agrees to make available on a reasonable basis to any
Noteholder or Hedge Counterparty a knowledgeable financial or accounting officer
for the purpose of answering reasonable questions respecting recent developments
affecting the Servicer or the financial statements of the Servicer and to permit
any Noteholder or Hedge Counterparty upon reasonable advance notice and subject
to reasonable confidentiality restrictions to inspect the Servicer’s servicing
facilities during normal business hours and in a manner that does not
unreasonably interfere with the Servicer’s normal operations or customer or
employee relations for the purpose of satisfying such Noteholder or Hedge
Counterparty that the Servicer has the ability to service the Loans in
accordance with this Agreement.

     Section 9.08. Indenture Trustee’s Right to Examine Servicer Records and
Audit Operations.

     The Indenture Trustee and each Hedge Counterparty shall have the right upon
reasonable prior notice, during normal business hours, in a manner that does not
unreasonably interfere with the Servicer’s normal operations or customer or
employee relations, and as often as reasonably required, to examine and audit
any and all of the books, records or other information of the Servicer, whether
held by the Servicer or by another on behalf of the Servicer, which may be
relevant to the performance or observance by the Servicer of the terms,
covenants or conditions of this Agreement. No amounts payable in respect of the
foregoing shall be paid from the Loan Assets.

ARTICLE 10.

TERMINATION

     Section 10.01. Optional Repurchase of Offered Notes.

     (a) At any time during the Call Period, the Issuer shall have the option to
repurchase for the Repurchase Price the Offered Notes then outstanding, at the
direction of the Holder of the Class F Note, on any Remittance Date after the
date on which the Holder of the Class F Note provides notice of its election to
cause the repurchase of the Notes pursuant to the Indenture and the other
Transaction Documents. To exercise such option, the Holder of the Class F Note
or the Issuer shall cause the Issuer to deposit in the Note Distribution
Account, on or prior to the Remittance Date upon which such Repurchase is to
occur, an amount equal to the Repurchase Price and such repurchase shall
otherwise comply with the requirements of Section 10.01 of the Indenture.

115



--------------------------------------------------------------------------------



 



     (b) Notice of any repurchase pursuant to Section 10.01(a) shall be given by
the Holder of the Class F Note to the Issuer, the Indenture Trustee and the
Rating Agencies.

     (c) Following the satisfaction and discharge of the Indenture, the payment
in full of the principal of and interest on the Notes, the termination of all
Hedge Transactions then outstanding under all Hedge Agreements then in effect
and the payment in full of all amounts, including Hedge Breakage Costs, payable
to such Hedge Counterparties upon such terminations, the Certificateholders will
succeed to the rights of the Noteholders hereunder and the Owner Trustee will
succeed to the rights of the Indenture Trustee pursuant to this Agreement.

     Section 10.02. Termination.

     (a) This Agreement shall terminate upon notice to the Indenture Trustee of
the earlier of the following events: (i) the final payment on or the disposition
or other liquidation by the Issuer of the last Loan (including, without
limitation, in connection with a purchase by the Servicer of all outstanding
Loan Assets pursuant to Section 10.01) or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any Loan and the
remittance of all funds due thereunder, or (ii) mutual written consent of the
Servicer, the Trust Depositor, Indenture Trustee, the Originator, all
Securityholders and all Hedge Counterparties.

     (b) Notice of any termination, specifying the Remittance Date upon which
the Issuer will terminate and that the Noteholders shall surrender their Notes
to the Indenture Trustee for payment of the final distribution and cancellation
shall be given promptly by the Servicer by letter to all Noteholders mailed
during the month of such final distribution before the Determination Date in
such month, specifying (i) the Remittance Date upon which final payment of the
Notes (or Repurchase Price, as applicable) will be made upon presentation and
surrender of Notes at the office of the Indenture Trustee therein designated,
(ii) the amount of any such final payment and (iii) that the Record Date
otherwise applicable to such Remittance Date is not applicable, payments being
made only upon presentation and surrender of the Notes at the office of the
Indenture Trustee therein specified. The Servicer shall give such notice to the
Indenture Trustee and the Hedge Counterparties at the time such notice is given
to Noteholders.

ARTICLE 11.

REMEDIES UPON MISREPRESENTATION;

REPURCHASE OPTION

     Section 11.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

     Upon a discovery by a Responsible Officer of the Servicer or any
subservicer, a Responsible Officer of the Owner Trustee or the Indenture Trustee
of a breach of a representation or warranty as set forth in Section 3.01,
Section 3.02, Section 3.03, Section 3.04 or Section 3.05 or as made or deemed
made in any Addition Notice or any Subsequent Purchase Agreement relating to
Substitute Loans that materially and adversely affects the value of the Loans or
the interests of the Securityholders or the Hedge Counterparties therein or
which materially and adversely affects the interests of the Securityholders or
the Hedge Counterparties

116



--------------------------------------------------------------------------------



 



in the related Loan in the case of a representation or warranty relating to a
particular Loan (notwithstanding that such representation or warranty was made
to the Originator’s or the Trust Depositor’s best knowledge) (an “Ineligible
Loan”), the party discovering the breach shall give prompt written notice to the
other parties and to each Hedge Counterparty; provided, that, the Indenture
Trustee shall have no duty or obligation to inquire or to investigate the breach
of any of such representations or warranties. Within 30 days of the earlier of
its discovery or its receipt of notice of any breach of a representation or
warranty, the Originator or Trust Depositor shall (a) promptly cure such breach
in all material respects, (b) repurchase each such Ineligible Loan by depositing
in the Principal and Interest Account, within such 30 day period, an amount
equal to the Transfer Deposit Amount, or (c) remove such Loan from the Issuer
and effect a substitution for such affected Loan with a Substitute Loan in
accordance with the substitution requirements set forth in Section 2.04, not
later than the date a repurchase of such affected Loan would be required
hereunder; provided, however, that with respect to a breach of a representation
or warranty relating to the Loans in the aggregate and not to any particular
Loan, the Originator may select Loans (without adverse selection) to repurchase
(or substitute for) such that had such Loans not been included as part of the
Loan Assets (and, in the case of a substitution, had such Substitute Loan been
included as part of the Loan Assets instead of the selected Loan) there would
have been no breach of such representation or warranty.

     Section 11.02. Reassignment of Repurchased or Substituted Loans.

     Upon receipt by the Indenture Trustee for deposit in the Principal and
Interest Account of the amounts described in Section 11.01 (or upon the
Subsequent Transfer Date related to a Substitute Loan described in
Section 11.01), and upon receipt of an Officer’s Certificate of the Servicer in
the form attached hereto as Exhibit F, the Indenture Trustee shall assign to the
Trust Depositor and the Trust Depositor shall assign to the Originator all of
the Issuer’s (or Trust Depositor’s, as applicable) right, title and interest in
the repurchased or substituted Loan and related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Issuer.

ARTICLE 12.

INDEMNITIES

     Section 12.01. Indemnification by Servicer.

     The Servicer agrees to indemnify, defend and hold the Indenture Trustee (as
such and in its individual capacity), the Owner Trustee (as such and in its
individual capacity), the Backup Servicer, the Hedge Counterparties (as such and
in their individual capacities) and each Securityholder harmless from and
against any and all claims, losses, penalties, fines, forfeitures, reasonable
legal fees and related costs, judgments, and any other reasonable costs, fees
and expenses that such Person may sustain as a result of the Servicer’s fraud or
the failure of the Servicer to perform its duties and service the Loans in
compliance in all material respects with the terms of this Agreement, except to
the extent arising from the gross negligence, willful misconduct or fraud by the
Person claiming indemnification. The Servicer shall immediately notify the
Indenture Trustee and the Owner Trustee if a claim is made by any party with
respect

117



--------------------------------------------------------------------------------



 



to this Agreement, and the Servicer shall assume (with the consent of the
indemnified party) the defense and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim.

     Section 12.02. Indemnification by Trust Depositor.

     The Trust Depositor agrees to indemnify, defend, and hold the Indenture
Trustee (as such and in its individual capacity), the Owner Trustee (as such and
in its individual capacity), the Hedge Counterparties (as such and in their
individual capacities) and each Securityholder harmless from and against any and
all claims, losses, penalties, fines, forfeitures, reasonable legal fees and
related costs, judgments, and any other reasonable costs, fees and expenses that
such Person may sustain as a result of the Trust Depositor’s fraud or the
failure of the Trust Depositor to perform its duties in compliance with the
terms of this Agreement and in the best interests of the Securityholders and
Hedge Counterparties, except to the extent arising from the gross negligence,
willful misconduct or fraud by the Person claiming indemnification. The Trust
Depositor shall immediately notify the Indenture Trustee and the Owner Trustee
if a claim is made by a third party with respect to this Agreement, and the
Trust Depositor shall assume (with the consent of the indemnified party) the
defense and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the indemnified
party in respect of such claim.

ARTICLE 13.

MISCELLANEOUS

     Section 13.01. Amendment.

     (a) This Agreement may be amended from time to time by the parties hereto
by written agreement, with the prior written consent of the Indenture Trustee
but without notice to or consent of the Securityholders or Hedge Counterparties,
to cure any ambiguity, to correct or supplement any provisions herein, to comply
with any changes in the Code, or to make any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided, however, that such
action shall not, as evidenced by an Opinion of Counsel delivered to the
Indenture Trustee, adversely affect the interests of any Securityholders or
Hedge Counterparties; further, provided, that, no such amendment shall amend,
modify or vary any provision of Section 5.02(g) or reduce in any manner the
amount of, or delay the timing of, any amounts received on Loans which are
required to be distributed to the Hedge Counterparties without the consent of
the Hedge Counterparties or on any Note or Certificate without the consent of
the Holder of such Note or Certificate, or change the rights or obligations of
any other party hereto without the consent of such party.

     (b) This Agreement may be amended from time to time by the parties hereto
by written agreement, with the prior written consent of the Indenture Trustee
and with the consent of the Majority Noteholders and each Hedge Counterparty,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement

118



--------------------------------------------------------------------------------



 



or of modifying in any manner the rights of the Holders of the Notes or
Certificates; provided, however, that (i) no such amendment shall reduce in any
manner the amount of, or delay the timing of, any amounts which are required to
be distributed on any Note or Certificate without the consent of the Holder of
such Note or Certificate or reduce the percentage of Holders of any Note or
Certificate which are required to consent to any such amendment without the
consent of the Holders of 100% of the Notes affected thereby, (ii) no amendment
affecting only one Class shall require the approval of the Holders of any other
Class and (iii) (A) the consent of each Hedge Counterparty shall be required for
any amendment, modification or variance to Section 5.02(g) and (B) as to all
other amendments, the consent of each Hedge Counterparty shall be required
unless the Issuer obtains an Opinion of Counsel stating that such amendment does
not adversely affect in any material respect the interests of the Hedge
Counterparties.

     (c) Prior to the execution of any such amendment or consent, the Indenture
Trustee shall furnish written notification of the substance of such amendment or
consent, together with a copy thereof, to each Rating Agency. Prior to the
execution of any amendment pursuant to Section 13.01, the Issuer shall obtain
written confirmation from Moody’s and S&P that entry into such amendment
satisfies the Moody’s Rating Condition and the S&P Rating Condition.

     (d) Promptly after the execution of any such amendment or consent, the
Owner Trustee and the Indenture Trustee, as the case may be, shall furnish
written notification of the substance of such amendment or consent to each
Securityholder and each Hedge Counterparty. It shall not be necessary for the
consent of the Securityholders and the Hedge Counterparties pursuant to Section
13.01(b) to approve the particular form of any proposed amendment or consent,
but it shall be sufficient if such consent shall approve the substance thereof.
The manner of obtaining such consents and of evidencing the authorization by the
Securityholders and the Hedge Counterparties of the execution thereof shall be
subject to such reasonable requirements as the Owner Trustee or the Indenture
Trustee may prescribe.

     (e) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized and permitted by this Agreement. Such Trustee may, but shall not be
obligated to, enter into any such amendment that affects such Trustee’s own
rights, duties, indemnities or immunities under this Agreement or otherwise.

     Section 13.02. Protection of Title to Issuer.

     The Servicer shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer, the Securityholders, the Hedge Counterparties, the
Indenture Trustee and the Owner Trustee in the Loans and in the proceeds
thereof. The Servicer shall deliver (or cause to be delivered) to the Owner
Trustee and the Indenture Trustee file–stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

     Section 13.03. Governing Law.

119



--------------------------------------------------------------------------------



 



     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

     (b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.03(b).

     Section 13.04. Notices.

     All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to an
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:



  (i)   if to the Servicer or the Originator:         CapitalSource Finance LLC
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attention: Treasurer
Facsimile No.: (301) 841–2375     (ii)   if to the Trust Depositor:        
CapitalSource Commercial Loan LLC, 2005-1
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attention: Treasurer
Facsimile No.: (301) 841–2375     (iii)   if to the Indenture Trustee:        
Wells Fargo Bank, National Association

120



--------------------------------------------------------------------------------



 



      Sixth Street and Marquette Avenue
MAC N9311–161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset Backed Administration
Facsimile No.: (612) 667–3464     (iv)   if to the Owner Trustee:        
Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19801
Attention: Corporate Trust Administration
Facsimile No.: (302) 427–4749         with a copy to:         the Originator and
the Servicer as provided in clause (i) above     (v)   if to the Issuer:        
CapitalSource Commercial Loan Trust 2005-1
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19801
Attention: Corporate Trust Administration
Facsimile No.: (302) 427–4749         with a copy to:         the Originator and
the Servicer as provided in clause (i) above     (vi)   if to S&P:        
Standard and Poor’s Inc.
55 Water Street
41st Floor
New York, New York 10041
Attention: Surveillance: Asset–Backed Services
Facsimile No.: (212) 438–2662
Email: cdo_surveillance@sandp.com (all Monthly Reports)     (vii)   if to
Moody’s:         Moody’s Investors Service
99 Church Street
New York, New York 10007
Attention: CDO Monitoring Department
Facsimile No.: (212) 553–0344

121



--------------------------------------------------------------------------------



 



      Email: cdomonitoring@moodys.com     (viii)   if to Fitch:         Fitch,
Inc.
One State Street Plaza
New York, New York 10004
Attention: CDO Surveillance
Facsimile No.: (212) 514–6501     (ix)   if to the Initial Purchasers:        
Citigroup Global Markets Inc.
390 Greenwich Street
New York, NY 10013
Attention: Asset-Backed Finance
Facsimile No.: (212) 723-8591;         Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0602
301 South College Street
Charlotte, North Carolina 28288–0610
Attention: Asset Securitization Division
Facsimile No.: (704) 383–4012; and         Harris Nesbitt Corp.
115 S. LaSalle Street, #13W
Chicago Illinois 60603
Attention: U.S. Securitization Group
Facsimile No.: (312) 293-4908     (x)   if to the Hedge Counterparties:

     At the address set forth for such party in the applicable Hedge Agreement.

     Each party hereto may, by notice given in accordance herewith to each of
the other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

     Section 13.05. Severability of Provisions.

     If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes or Certificates or the rights of the Securityholders or the Hedge
Counterparties, and any such prohibition, invalidity or unenforceability in any
jurisdiction shall

122



--------------------------------------------------------------------------------



 



not invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

     Section 13.06. Third Party Beneficiaries.

     Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party (other than the Owner Trustee and the
Hedge Counterparties) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

     Section 13.07. Counterparts.

     This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

     Section 13.08. Headings.

     The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

     Section 13.09. No Bankruptcy Petition; Disclaimer.

     (a) Each of the Originator, the Indenture Trustee, the Servicer, the Issuer
acting through the Owner Trustee and each Holder (by acceptance of the
applicable Securities) covenants and agrees that, prior to the date that is one
year and one day (or, if longer, the then applicable preference period and one
day) after the payment in full of all amounts owing in respect of all
outstanding Classes of Notes rated by any Rating Agency, it will not institute
against the Trust Depositor or the Issuer, or join any other Person in
instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States; provided, however, that nothing herein shall prohibit the
Indenture Trustee from filing proofs of claim or otherwise participating in any
such proceedings instituted by any other Person. This Section 13.09 will survive
the termination of this Agreement.

     (b) The Issuer acknowledges and agrees that the Certificates represent a
beneficial interest in the Issuer and Loan Assets only and the Securities do not
represent an interest in any assets (other than the Loan Assets) of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Loan Assets and proceeds thereof). In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other transactions as contemplated in Section 6.07,
the Issuer acknowledges and agrees that it shall have no right, title or
interest in or to any assets (or interests therein), other than the Loan Assets,
conveyed or purported to be conveyed (whether by way of a sale, capital
contribution or by the granting of a Lien) by the Trust Depositor to any Person
other than the Issuer (the “Other Assets”).

     (c) To the extent that notwithstanding the agreements contained in this
Section 13.09, the Issuer, any Securityholder or any Hedge Counterparty, either
(i) asserts an interest in or claim

123



--------------------------------------------------------------------------------



 



to, or benefit from any Other Assets, whether asserted against or through the
Trust Depositor or any other Person owned by the Trust Depositor, or (ii) is
deemed to have any interest, claim or benefit in or from any Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
Insolvency Laws or otherwise (including without limitation pursuant to Section
1111(b) of the federal Bankruptcy Code, as amended) and whether deemed asserted
against or through the Trust Depositor or any other Person owned by the Trust
Depositor, then the Issuer, each Securityholder by accepting a Note or
Certificate and each Hedge Counterparty further acknowledges and agrees that any
such interest, claim or benefit in or from the Other Assets is and shall be
expressly subordinated to the indefeasible payment in full of all obligations
and liabilities of the Trust Depositor that, under the terms of the documents
relating to the securitization of the Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distribution under applicable law,
including Insolvency Laws, and whether asserted against the Trust Depositor or
any other Person owned by the Trust Depositor) including, without limitation,
the payment of post–petition interest on such other obligations and liabilities.
This subordination agreement shall be deemed a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code. Each of the Issuer, the
Hedge Counterparties and the Securityholders is deemed to have acknowledged and
agreed that no adequate remedy at law exists for a breach of this Section 13.09
and that the terms and provisions of this Section 13.09 may be enforced by an
action for specific performance.

     (d) The provisions of this Section 13.09 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders and the
Hedge Counterparties, and shall survive the termination of this Agreement.

     Section 13.10. Jurisdiction.

     Any legal action or proceeding with respect to this Agreement may be
brought in the courts of the United States for the Southern District of New
York, and by execution and delivery of this Agreement, each party hereto
consents, for itself and in respect of its property, to the non–exclusive
jurisdiction of those courts. Each such party irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

     Section 13.11. Tax Characterization.

     Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and Owner Trustee agree that, pursuant to Treasury Regulations
Section 301.7701–3(b)(1) and for federal income tax purposes, in the event that
the Certificates and the Class F Notes are owned by more than one Holder, the
Issuer will be treated as a partnership the partners of which are the
Certificateholders and the Holders of the Class F Notes, and in the event that
the Certificates the Class F Notes are owned by a single Holder, the Issuer will
be treated as a division of such Holder.

     Section 13.12. Prohibited Transactions with Respect to the Issuer.

124



--------------------------------------------------------------------------------



 



     The Originator shall not:

     (a) Provide credit to any Noteholder or Certificateholder for the purpose
of enabling such Noteholder or Certificateholder to purchase Notes or
Certificates, respectively;

     (b) Purchase any Notes or Certificates in an agency or trustee capacity; or

     (c) Except in its capacity as Servicer as provided in this Agreement, lend
any money to the Issuer.

     Section 13.13. Limitation of Liability of Owner Trustee.

     Wilmington Trust Company acts on behalf of the Issuer solely as Owner
Trustee hereunder and not in its individual capacity, and all Persons having any
claim against the Issuer by reason of the transactions contemplated by this
Agreement or any other Transaction Document shall look only to the Trust Estate
under the Trust Agreement for payment or satisfaction thereof. The Owner Trustee
makes no representations as to the validity or sufficiency of this Agreement,
any other Transaction Document or the Notes, or of any Loan or related
documents. The Owner Trustee shall at no time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Loan, or the perfection and priority of any security interest created by any
Loan in any Collateral or the maintenance of any such perfection and priority,
or for or with respect to the sufficiency of the Trust Estate under the Trust
Agreement or its ability to generate the payments to be distributed to the
Certificateholder under the Trust Agreement or the Noteholders under the
Indenture, including, without limitation, the existence, condition and ownership
of any Collateral; the existence and enforceability of any insurance thereon;
the existence and contents of any Loan on any computer or other record thereof;
the validity of the assignment of any Loan to the Issuer or of any intervening
assignment; the completeness of any Loan; the performance or enforcement of any
Loan; the compliance by the Issuer, the Trust Depositor or the Servicer with any
covenant, agreement or other obligation or any warranty or representation made
under any Transaction Document or in any related document or the accuracy of any
such warranty or representation; or any action of the Indenture Trustee or the
Servicer or any subservicer taken in the name of the Owner Trustee or the
Issuer.

     Section 13.14. Allocation of Payments with Respect to Loans.

     (a) With respect to any Partially Funded Term Loans and any Revolving
Loans, the Issuer will own only the principal portion of such Loans outstanding
as of the applicable Cut–Off Date. Principal Collections received by the
Servicer on any Revolving Loans (other than Loans to SPE Obligors) will be
allocated first to the portion of such Loan owned by the Originator, its
Affiliate special purpose entities under the Warehouse Facilities and any
co-lenders under the facility, until the principal amount of such portion is
reduced to zero, and then to the portion owned by the Issuer; provided, however,
if (i) a payment default occurs with respect to any of the related Loans (and in
the case of Asset Based Revolvers, a payment default shall mean any failure to
make a payment on the date such payment is due and such failure continues for
more than one calendar day), (ii) the Originator has determined in its sole
discretion that an Obligor’s credit has deteriorated or the Originator has
determined in its sole discretion to reduce its

125



--------------------------------------------------------------------------------



 



commitment to an Obligor, (iii) an Event of Default occurs, (iv) a Servicer
Default occurs, or (v) an Accelerated Amortization Event occurs, then Principal
Collections received on (A) the applicable Loan (in the case of clause (i) or
(ii) above) or (B) all the Revolving Loans (in the case of clauses (iii), (iv)
and (v) above) will be allocated between the portion owned by the Originator,
its Affiliate special purpose entities under the Warehouse Facilities (or any
similar facilities entered into after the date hereof) and any co-lenders under
the facility, portions owned by the Issuer in a Prior Term Transaction (or any
similar future transactions entered into after the date hereof) and the portion
owned by the Issuer pro rata based upon the outstanding principal amount of each
such portion. So long as there is no (1) payment default on the related Loans
(and in the case of Asset Based Revolvers, a payment default shall mean any
failure to make a payment on the date such payment is due and such failure
continues for more than one calendar day), (2) Servicer Default, (3) Event of
Default, or (4) Accelerated Amortization Event, the Servicer will determine the
Outstanding Loan Balance, the Retained Interest (if any) and the Principal
Collections received with respect to any Revolving Loan secured by Collateral on
each Monthly Reconciliation Date, and all other Loans (including Revolving Loans
not secured by any Collateral) and in all other cases on each Business Day,
pursuant to Section 7.07.

     (b) With respect to any Revolving Loan (other than Loans to SPE Obligors),
Interest Collections received by the Servicer on those Loans will be allocated
between the portion not owned by the Issuer and the portion owned by the Issuer
on a pro rata basis according to the outstanding principal amount of each such
portion.

     (c) With respect to any Fully Funded Term Loans, Partially Funded Term
Loans and Loans to SPE Obligors, Collections received by the Servicer will be
allocated between the portion not owned by the Issuer (if any) and the portion
owned by the Issuer on a pro rata basis according to the outstanding principal
amount of such portion.

     Section 13.15. No Partnership.

     Nothing herein contained shall be deemed or construed to create a
co–partnership or joint venture between the parties hereto, and the services of
the Servicer shall be rendered as an independent contractor and not as agent for
the Securityholders or the Hedge Counterparties.

     Section 13.16. Successors and Assigns.

     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

     Section 13.17. Acts of Holders.

     Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Holders if the Majority Noteholders agree to take such action
or give such consent or approval.

     Section 13.18. Duration of Agreement.

126



--------------------------------------------------------------------------------



 



     This Agreement shall continue in existence and effect until terminated as
herein provided.

     Section 13.19. Limited Recourse.

     The obligations of the Trust Depositor, the Originator, the Issuer and the
Servicer under this Agreement are solely the obligations of the Trust Depositor,
the Originator, the Issuer and the Servicer. No recourse shall be had for the
payment of any amount owing by the Trust Depositor, the Originator, the Issuer
or the Servicer under this Agreement or for the payment by the Trust Depositor,
the Originator, the Issuer or the Servicer of any fee in respect hereof or any
other obligation or claim of or against the Trust Depositor, the Originator, the
Issuer or the Servicer arising out of or based upon this Agreement, against any
employee, officer, director, Affiliate, shareholder, partner or member of the
Trust Depositor, the Originator, the Issuer or the Servicer or against the
employee, officer, director, shareholder, partner or member or any Affiliate of
such Person. The provisions of this Section 13.19 shall survive termination of
this Agreement.

     Section 13.20. Confidentiality.

     Each of the Issuer, the Trust Depositor, the Servicer (if other than
CapitalSource), the Indenture Trustee and the Backup Servicer shall maintain and
shall cause each of its employees, officers, agents and Affiliates to maintain
the confidentiality of material non-public information concerning CapitalSource
Inc. and its Public Securities or about the Obligors (to the extent
CapitalSource Inc. has advised such Person or such Person has actual knowledge
that the Loan Documents prohibit disclosure of such information with respect to
the Obligors) obtained by it or them in connection with the structuring,
negotiating, execution and performance of the transactions contemplated by the
Transaction Documents, except that each such party and its employees, officers,
agents and Affiliates may disclose such information to other parties to the
Transaction Documents and to its external accountants, attorneys, any potential
subservicers and the agents of such Persons provided such Persons expressly
agree to maintain the confidentiality of such information, and as required by an
applicable law or order of any judicial or administrative proceeding.

     Section 13.21. Non-Confidentiality of Tax Treatment.

     All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure.
“Tax treatment” and “tax structure” shall have the same meaning as such terms
have for purposes of Treasury Regulation Section 1.6011-4.

[Remainder of Page Intentionally Left Blank]

127



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

                      CAPITALSOURCE COMMERCIAL LOAN
TRUST 2005-1, as the Issuer
 
               

  By:           WILMINGTON TRUST COMPANY, not in its individual capacity, but
solely as Owner Trustee on behalf of the Issuer
 
               

  By:           /s/ JANEL R. HAVRILLA               Name:       Janel R.
Havrilla

  Title:         Financial Services Officer
 
                    CAPITALSOURCE COMMERCIAL LOAN
LLC, 2005-1, as the Trust Depositor
 
               

  By:           /s/ THOMAS FINK               Name:       Thomas Fink     Title:
      CFO
 
                    CAPITALSOURCE FINANCE LLC, as the
Originator and as the Servicer
 
               

  By:           /s/ THOMAS FINK               Name:       Thomas Fink     Title:
      CFO

[Signatures Continued on the Following Page]

CapitalSource Commercial Loan Trust 2005-1
Sale and Servicing Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

                      WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity but
as the Indenture Trustee and as the Backup Servicer
 
               

  By:           /s/ JOE NARDI               Name:       Joe Nardi     Title:    
  Vice President

CapitalSource Commercial Loan Trust 2005-1
Sale and Servicing Agreement

 